Exhibit 10.1

 

 

J.P. Morgan

CREDIT AGREEMENT

dated as of February 6, 2015

among

THE ADVISORY BOARD COMPANY

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY SENIOR FUNDING, INC.,

BARCLAYS BANK PLC

and

SUNTRUST BANK,

as Co-Syndication Agents

CITIZENS BANK, N.A.,

PNC CAPITAL MARKETS LLC,

REGIONS BANK,

MUFG UNION BANK, N.A.

and

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY SENIOR FUNDING, INC.

and

BARCLAYS BANK PLC,

as Joint Bookrunners

and

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY SENIOR FUNDING, INC.,

BARCLAYS BANK PLC

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page   ARTICLE I    Definitions    SECTION 1.01.  

Defined Terms

     1    SECTION 1.02.  

Classification of Loans and Borrowings

     37    SECTION 1.03.  

Terms Generally

     37    SECTION 1.04.  

Accounting Terms; GAAP; Pro Forma Calculations

     37    SECTION 1.05.  

Status of Obligations

     38    ARTICLE II    The Credits    SECTION 2.01.  

Commitments

     38    SECTION 2.02.  

Loans and Borrowings

     39    SECTION 2.03.  

Requests for Borrowings

     39    SECTION 2.04.  

Determination of Dollar Amounts

     40    SECTION 2.05.  

Amortization of Term Loans

     41    SECTION 2.06.  

Letters of Credit

     41    SECTION 2.07.  

Funding of Borrowings

     45    SECTION 2.08.  

Interest Elections

     46    SECTION 2.09.  

Termination and Reduction of Commitments

     47    SECTION 2.10.  

Repayment of Loans; Evidence of Debt

     48    SECTION 2.11.  

Prepayment of Loans

     49    SECTION 2.12.  

Fees

     51    SECTION 2.13.  

Interest

     52    SECTION 2.14.  

Alternate Rate of Interest

     53    SECTION 2.15.  

Increased Costs

     54    SECTION 2.16.  

Break Funding Payments

     55    SECTION 2.17.  

Taxes

     56    SECTION 2.18.  

Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs

     59    SECTION 2.19.  

Mitigation Obligations; Replacement of Lenders

     61    SECTION 2.20.  

Incremental Extensions of Credit

     62    SECTION 2.21.  

Judgment Currency

     63    SECTION 2.22.  

Defaulting Lenders

     63    SECTION 2.23.  

Refinancing Amendments

     65    SECTION 2.24.  

Illegality

     66    ARTICLE III    Representations and Warranties    SECTION 3.01.  

Organization; Powers; Subsidiaries

     66    SECTION 3.02.  

Authorization; Enforceability

     67    SECTION 3.03.  

Governmental Approvals; No Conflicts

     67   

 

-i-



--------------------------------------------------------------------------------

         Page   SECTION 3.04.  

Financial Condition; No Material Adverse Change

     67    SECTION 3.05.  

Properties

     67    SECTION 3.06.  

Litigation, Environmental and Labor Matters

     68    SECTION 3.07.  

Compliance with Laws and Material Agreements

     68    SECTION 3.08.  

Investment Company Status

     68    SECTION 3.09.  

Taxes

     68    SECTION 3.10.  

ERISA

     69    SECTION 3.11.  

Disclosure

     69    SECTION 3.12.  

Use of Proceeds; Federal Reserve Regulations

     69    SECTION 3.13.  

Liens

     69    SECTION 3.14.  

No Default

     69    SECTION 3.15.  

Solvency

     70    SECTION 3.16.  

Insurance

     70    SECTION 3.17.  

Security Interest in Collateral

     70    SECTION 3.18.  

Patriot Act

     70    SECTION 3.19.  

Anti-Money Laundering Laws

     70    SECTION 3.20.  

OFAC

     71    SECTION 3.21.  

FCPA

     71    ARTICLE IV    Conditions    SECTION 4.01.  

Effective Date

     71    SECTION 4.02.  

Each Credit Event

     74    ARTICLE V    Affirmative Covenants    SECTION 5.01.  

Financial Statements and Other Information

     75    SECTION 5.02.  

Notices of Material Events

     77    SECTION 5.03.  

Existence; Conduct of Business

     77    SECTION 5.04.  

Payment of Taxes

     77    SECTION 5.05.  

Maintenance of Properties; Insurance

     77    SECTION 5.06.  

Books and Records; Inspection Rights

     78    SECTION 5.07.  

Compliance with Laws

     78    SECTION 5.08.  

Use of Proceeds

     79    SECTION 5.09.  

Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances

     79    SECTION 5.10.  

Designation of Subsidiaries

     80    SECTION 5.11.  

ERISA

     80    SECTION 5.12.  

[Reserved]

     81    SECTION 5.13.  

[Reserved]

     81    SECTION 5.14.  

Compliance with Anti-Terrorism Laws; Anti-Corruption Laws and Sanctions

     81    SECTION 5.15.  

Certain Post-Closing Obligations

     81   

 

-ii-



--------------------------------------------------------------------------------

         Page  

ARTICLE VI

  

Negative Covenants

  

SECTION 6.01.  

Indebtedness

     82    SECTION 6.02.  

Liens

     85    SECTION 6.03.  

Fundamental Changes and Asset Sales

     87    SECTION 6.04.  

Investments, Loans, Advances, Guarantees and Acquisitions

     90    SECTION 6.05.  

Swap Agreements

     92    SECTION 6.06.  

Transactions with Affiliates

     92    SECTION 6.07.  

Restricted Payments

     93    SECTION 6.08.  

Restrictive Agreements

     94    SECTION 6.09.  

Junior Indebtedness and Amendments to Junior Indebtedness Documents

     95    SECTION 6.10.  

Sale and Leaseback Transactions

     97    SECTION 6.11.  

Financial Covenants

     97    SECTION 6.12.  

Organizational Documents; Changes in Lines of Business

     98   

ARTICLE VII

  

Events of Default

  

ARTICLE VIII

  

The Administrative Agent

  

ARTICLE IX

  

Miscellaneous

  

SECTION 9.01.  

Notices

     105    SECTION 9.02.  

Waivers; Amendments

     108    SECTION 9.03.  

Expenses; Indemnity; Damage Waiver

     111    SECTION 9.04.  

Successors and Assigns

     112    SECTION 9.05.  

Survival

     116    SECTION 9.06.  

Counterparts; Integration; Effectiveness

     117    SECTION 9.07.  

Severability

     117    SECTION 9.08.  

Right of Setoff

     117    SECTION 9.09.  

Governing Law; Jurisdiction; Consent to Service of Process

     117    SECTION 9.10.  

WAIVER OF JURY TRIAL

     118    SECTION 9.11.  

Headings

     118    SECTION 9.12.  

Confidentiality

     118    SECTION 9.13.  

USA PATRIOT Act

     119    SECTION 9.14.  

Releases of Subsidiary Guarantors and Liens

     119    SECTION 9.15.  

Appointment for Perfection

     120    SECTION 9.16.  

Interest Rate Limitation

     120    SECTION 9.17.  

No Advisory or Fiduciary Responsibility

     120   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES: Schedule 2.01 – Commitments and Letter of Credit Sublimits
Schedule 3.01 – Subsidiaries Schedule 5.15 – Post-Closing Deliverables
Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments, Loans, Advances, Guarantees and
Acquisitions Schedule 6.06 – Existing Transactions with Affiliates Schedule 6.08
– Restrictive Agreements EXHIBITS: Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Opinion of Loan Parties’ Counsel Exhibit C – Form of Term
Note Exhibit D – Form of Revolving Note Exhibit E-1 – Form of U.S. Tax
Certificate (Foreign Lenders That Are Not Partnerships) Exhibit E-2 – Form of
U.S. Tax Certificate (Foreign Participants That Are Not Partnerships) Exhibit
E-3 – Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit E-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships) Exhibit F-1 – Form of Borrowing Request Exhibit F-2 – Form of
Interest Election Request Exhibit G – Form of Perfection Certificate Exhibit H –
Form of Solvency Certificate Exhibit I – Form of Guaranty Agreement Exhibit J –
Form of Security Agreement

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of February 6, 2015 among THE
ADVISORY BOARD COMPANY, the LENDERS from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley Senior Funding, Inc., Barclays Bank PLC and
SunTrust Bank, as Co-Syndication Agents, and Citizens Bank, N.A., PNC Capital
Markets LLC, Regions Bank, MUFG Union Bank, N.A. and Wells Fargo Bank, N.A., as
Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Accepting Lenders” has the meaning assigned to such term in Section 2.11(i).

“acquisition” means any acquisition (whether by purchase, merger, consolidation
or otherwise) by a Person of (a) all or substantially all of the assets of
another Person, or a division or line of business of another Person, or (b) all
or substantially all of the Equity Interests in another Person.

“Additional Lender” has the meaning assigned to such term in Section 2.20(c).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the greater of (i) (a) an interest rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the LIBO Rate for
such Eurocurrency Borrowing in effect for such Interest Period divided by (b) 1
minus the Statutory Reserves (if any) for such Eurocurrency Borrowing for such
Interest Period and (ii) 0.00% per annum.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliated Lender” means, at any time, any Lender that is an Affiliate of the
Borrower (other than any of the Borrower’s subsidiaries) at such time.

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof. As of the Effective Date, the
Aggregate Revolving Commitment is $100,000,000.



--------------------------------------------------------------------------------

“Agreed Currencies” means (a) Dollars, (b) euro, (c) Pounds Sterling and (d) any
other currency that is (i) a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars,
(ii) available in the London interbank deposit market and (iii) agreed to by the
Administrative Agent and each of the Revolving Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day; but if such rate
shall at any time be less than zero, it shall be deemed to be zero for purposes
of this Agreement. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Money Laundering Laws” has the meaning assigned to such term in
Section 3.19.

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 3.18.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Revolving Commitment represented by such Lender’s Revolving
Commitment; provided that, in the case of Section 2.22 when a Defaulting Lender
shall exist, “Applicable Percentage” shall mean the percentage of the Aggregate
Revolving Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Revolving Commitment. If the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Pledge Percentage” means 100%, but 65% of the voting Equity
Interests (and 100% of the non-voting Equity Interests) in the case of a pledge
by the Borrower or any Domestic Subsidiary of its Equity Interests in (a) a
Foreign Subsidiary that is a CFC or (b) a CFC Holdco.

“Applicable Rate” means, as of any date of determination, with respect to any
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread,” “ABR Spread” or “Commitment Fee Rate,” as the case may
be, based upon the Total Leverage Ratio applicable on such date.

 

    

Total Leverage Ratio

   Eurocurrency
Spread     ABR
Spread     Commitment
Fee Rate   Category 1:    £ 1.25 to 1.00      2.00 %      1.00 %      0.25 % 
Category 2:    > 1.25 to 1.00 but £ 2.25 to 1.00      2.25 %      1.25 %     
0.30 %  Category 3:    > 2.25 to 1.00 but £ 3.25 to 1.00      2.50 %      1.50
%      0.35 %  Category 4:    > 3.25 to 1.00      2.75 %      1.75 %      0.40
% 

 

-2-



--------------------------------------------------------------------------------

For purposes of the foregoing,

(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery of such Financials and ending on the date which is three
(3) Business Days after such Financials are actually delivered, after which the
Category shall be determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 4 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first full fiscal quarter ending after the Effective Date and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Asset Sale” means (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property, including sales
of inventory and licenses of intellectual property (whether in consideration of
periodic royalty payments or a lump sum payment), in each case by the Borrower
or any of its Subsidiaries outside the ordinary course of business, other than
dispositions of cash and Permitted Investments, and (b) any issuance or sale of
any Equity Interests of any Subsidiary of the Borrower, in each case, to any
Person other than (i) the Borrower, (ii) any Subsidiary Guarantor or (iii) other
than for purposes of Section 2.11(c), the introductory paragraph of
Section 6.03(a) and Sections 6.03(a)(iv) and 6.03(a)(vi)(K), (L) and (M) (and
any defined term to the extent used in Section 2.11(c) or 6.03), any other
Subsidiary. The parties agree that the term “Asset Sale” shall not mean (A) the
granting of any Lien on property that is permitted under this Agreement or
(B) any issuance, sale or other disposition by the Borrower of Equity Interests
in the Borrower.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Commitments.

 

-3-



--------------------------------------------------------------------------------

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by the Administrative Agent, any Lender or any
Affiliates of the Administrative Agent or any Lender: (a) credit cards for
commercial customers (including, without limitation, commercial credit cards and
purchasing cards), (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefit Plan” means any stock option, restricted stock, stock incentive,
employee stock purchase, deferred compensation, profit sharing, defined benefit,
defined contribution or other benefit plan of the Borrower or any of its
Subsidiaries (including, without limitation, The Advisory Board Company 2005
Stock Incentive Plan, The Advisory Board Company 2009 Stock Incentive Plan, The
Advisory Board Company Employee Stock Purchase Plan and The Advisory Board
Company Inducement Stock Incentive Plan for Royall Employees) and the related
award agreements under each such plan.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means The Advisory Board Company, a Delaware corporation.

“Borrowing” means Loans of the same Class or Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit F-1.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which

 

-4-



--------------------------------------------------------------------------------

are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET2 payment system is not open for the settlement of
payments in euro).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP as in effect on the
Effective Date, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP as in effect on the Effective
Date.

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or destruction of, or any condemnation or other taking (including by
any Governmental Authority) of, any material property of the Borrower or any of
its Subsidiaries. “Casualty Event” shall include but not be limited to any
taking of all or any part of any real property of any Person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirements of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any real property of any Person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
the equity interests in one or more Foreign Subsidiaries that are CFCs.

“Change in Control” means any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
or upon the occurrence of a future event (such right, an “option right”)),
directly or indirectly, of 35% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors of the Borrower (“Voting
Stock”) on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right).

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Charges” has the meaning assigned to such term in Section 9.16.

 

-5-



--------------------------------------------------------------------------------

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Documentation Agents” means Citizens Bank, N.A., PNC Capital Markets LLC,
Regions Bank, MUFG Union Bank, N.A. and Wells Fargo Bank, N.A.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject (or purported to be subject) to a security interest or Lien in favor of
the Administrative Agent, on behalf of itself and the Secured Parties, to secure
the Secured Obligations, other than, in each case, the Excluded Assets.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by the Borrower or any of its Subsidiaries and delivered to
the Administrative Agent.

“Commitment” means with respect to any Lender such Lender’s Revolving Commitment
and/or Term Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(b).

“Competitor” has the meaning assigned to such term in the definition of
“Disqualified Lender.”

“Computation Date” has the meaning assigned to such term in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, with reference to any period, the total of
(a) Consolidated Net Income plus (b) without duplication and, other than with
respect to clause (viii) below, to the extent deducted in determining such
Consolidated Net Income, the sum of the following amounts for such period:

(i) Consolidated Interest Expense,

(ii) provision for taxes based on income, profits or capital gains paid or
accrued, including penalties and interest related to such taxes or arising from
any tax examinations,

(iii)(A) depreciation and amortization (including amortization of Intangible
Assets, deferred financing fees, debt issuance costs, commissions, fees and
expenses, bridge, commitment and other financing fees, discounts and yield) and
other fees and charges (including amortization of unrecognized prior service
costs, amortization of customer commitment costs associated with acquiring new
contracts and actuarial gains and losses related to pensions and other
post-employment benefits), (B) impairment of goodwill and other assets and
(C) any asset write-off and/or write-down,

 

-6-



--------------------------------------------------------------------------------

(iv) other non-cash charges, expenses or losses, including, without limitation,
any charges, expenses or losses incurred by the Borrower or any Subsidiaries
pursuant to (A) any Benefit Plan or stock subscription or similar agreement,
(B) the Borrower’s or any Subsidiary’s share of any losses from investments by
the Borrower or any Subsidiary which are accounted for under the equity method
of accounting, including, without limitation, any current or future investments
by the Borrower or any Subsidiary accounted for under the equity method of
accounting in Evolent Health Holdings, Inc., Evolent Health, Inc., Evolent
Health, LLC or any Affiliate of any of the foregoing, and (C) any unrealized
loss recognized by the Borrower or any Subsidiary in connection with any current
or future investments by the Borrower or any Subsidiary in the capital stock, or
warrants, options or other rights to purchase the capital stock, of Recondo
Technologies, Inc., in each case to the extent that such charges, expenses or
losses are non-cash in nature or are funded with cash proceeds contributed to
the capital of the Borrower or with Net Cash Proceeds of an issuance of Equity
Interests of the Borrower (other than Disqualified Capital Stock),

(v) Royall Transaction Costs, Transaction Costs and other accruals, costs,
charges, fees and expenses (including rationalization, legal, tax, structuring
and other costs and expenses) related to acquisitions, investments, dividends,
Asset Sales, restructurings, incurrences of Indebtedness or issuances of Equity
Interests, in each case, whether or not consummated, permitted under the Loan
Documents, including fees, costs and charges in connection with modifications to
the Loan Documents,

(vi) letter of credit fees,

(vii) the amount of any expense or reduction of Consolidated Net Income
consisting of Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly-owned Subsidiary
(to the extent not added back to Consolidated Net Income), and

(viii) the amount of “run rate” cost savings, operating expense reductions,
synergies and operating improvements related to any Specified Transaction, any
restructuring, cost saving initiative or other initiative projected by the
Borrower in good faith to be realized as a result of actions that have been
taken or initiated or are expected to be taken (in the good faith determination
of the Borrower) within eighteen (18) months after such Specified Transaction,
restructuring, cost saving initiative or other initiative (which cost savings
shall be added to Consolidated EBITDA until fully realized and calculated on a
pro forma basis as though such cost savings, operating expense reductions,
synergies and operating improvements had been realized on the first day of such
period and as if such cost savings, operating expense reductions, synergies and
operating improvements were realized during the entirety of such period), net of
the amount of actual benefits realized from such actions; provided that (A) such
cost savings, operating expense reductions, synergies or operating improvements
are reasonably identifiable and factually supportable, (B) no cost savings,
operating expense reductions, synergies or operating improvements shall be added
pursuant to this clause (b) to the extent duplicative of any expenses or charges
relating to such cost savings, operating expense reductions or synergies that
are included in clause (a) above (it being understood and agreed that “run rate”
shall mean the full recurring benefit that is associated with any action taken)
and (C) the aggregate amount added pursuant to this clause (b) for any Test
Period shall not exceed an amount equal to 20% of Consolidated EBITDA for such
Test Period (with such calculation being made prior to giving effect to any
increase pursuant to this clause (viii) and, for the avoidance of doubt, after
giving pro forma effect to any such Specified Transaction, restructuring, cost
saving initiative or other initiative), minus

 

-7-



--------------------------------------------------------------------------------

(c) to the extent included in Consolidated Net Income,

(i) non-cash gains or income including, without limitation, any non-cash gains
or income recognized by the Borrower or any Subsidiary pursuant to (A) the
Borrower’s share of any gains or income from investments by the Borrower or any
Subsidiary which are accounted for under the equity method of accounting,
including, without limitation, any current or future investments by the Borrower
or any Subsidiary accounted for under the equity method of accounting in Evolent
Health Holdings, Inc., Evolent Health, Inc., Evolent Health, LLC or any
Affiliate of any of the foregoing, and (B) any unrealized gains or income
recognized by the Borrower or any Subsidiary in connection with any current or
future investment by the Borrower or any Subsidiary in the capital stock, or
warrants, options or other rights to purchase the capital stock, of Recondo
Technologies, Inc.; provided that to the extent any non-cash gain or income
represents an accrual or deferred income in respect of potential cash items in
any future period, the Borrower or any Subsidiary may determine not to deduct
such non-cash gain or income in the then-current period,

(ii) income tax credits and refunds (to the extent not netted from tax expense),

(iii) any cash payments made during such period in respect of items described in
clause (b)(iv) or (v) above subsequent to the fiscal quarter in which the
relevant non-cash costs, charges, fees and expenses or losses were incurred, all
calculated for the Borrower and its Subsidiaries in accordance with GAAP on a
consolidated basis.

Notwithstanding the foregoing, Consolidated EBITDA (a) for the fiscal quarter
ended December 31, 2013, shall be deemed to be $34,404,000, (b) for the fiscal
quarter ended March 31, 2014, shall be deemed to be $40,871,000, (c) for the
fiscal quarter ended June 30, 2014, shall be deemed to be $39,821,000 and
(d) for the fiscal quarter ended September 30, 2014, shall be deemed to be
$31,183,000, as may be subject to addbacks and adjustments (without duplication)
pursuant to clause (b)(viii) above and the succeeding paragraph for the
applicable Test Period.

For purposes of calculating Consolidated EBITDA for any Test Period, if at any
time during such Test Period the Borrower or any Subsidiary shall have
consummated any Material Acquisition or Material Asset Sale, the Consolidated
EBITDA for such Test Period shall be calculated on a pro forma basis as if such
Material Acquisition or Material Asset Sale had occurred on the first day of
such Test Period and otherwise in accordance with Section 1.04(b). Without
limiting the generality of the foregoing, Consolidated EBITDA shall be
calculated on such a pro forma basis for the Royall Transactions and the
Transactions for any Test Period in which the Royall Transactions and the
Transactions, as the case may be, shall have been consummated.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including, without limitation, interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP). In the event that the Borrower or any
Subsidiary shall have consummated a Material Acquisition or a Material Asset
Sale since the beginning of the relevant period, Consolidated Interest Expense
shall be determined for such period on a pro forma basis as if such Material
Acquisition or such Material Asset Sale, and any related incurrence or repayment
of Indebtedness, had occurred at the beginning of such period.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) attributable to the Borrower and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that there shall be excluded therefrom:

(a) extraordinary, non-recurring or unusual gains or losses (less all fees and
expenses relating thereto) or expenses (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives and any accruals or reserves in respect of any extraordinary,
non-recurring or unusual items), severance, relocation costs, integration and
facilities’ opening costs and other business optimization expenses (including
related to new product introductions), restructuring charges, accruals or
reserves (including restructuring and integration costs related to acquisitions
consummated after the Effective Date and adjustments to existing reserves),
whether or not classified as restructuring expense on the consolidated financial
statements, signing costs, retention or completion bonuses, transition costs,
costs related to the closure or consolidation of facilities, internal costs in
respect of strategic initiatives and curtailments or modifications to pension
and post-retirement employee benefit plans (including any settlement of pension
liabilities);

(b) any gain (loss) on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business) or income
(loss) from discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of);

(c) any income (loss) for such period attributable to business dispositions and
the early extinguishment of Indebtedness, hedging agreements or other derivative
instruments;

(d) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in Indebtedness and equity securities or as a
result of a change in law or regulation and non-cash gains or losses resulting
from fair value accounting, in each case, pursuant to GAAP, and the amortization
of Intangible Assets arising pursuant to GAAP;

(e) gains and losses associated with the valuation of earn-out obligations or
hedging obligations;

(f) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is in fact reimbursed within three hundred sixty-five
(365) days of the date of such determination (with a deduction in the applicable
future period for any amount so added back to the extent not so reimbursed
within such three hundred sixty-five (365) days), expenses, charges or losses
with respect to liability or casualty events or business interruption, including
lost revenue or earnings; and

(g) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income for such period.

 

-9-



--------------------------------------------------------------------------------

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including, without limitation, in the inventory, property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items thereof) and related authoritative
pronouncements (including, without limitation, the effects of such adjustments
pushed down to the Borrower and the Subsidiaries), as a result of the Royall
Transactions, the Transactions, any acquisition consummated prior to the
Effective Date, any Permitted Acquisition consummated on or after the Effective
Date, or the amortization or write-off of any amounts related to any of the
foregoing.

“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Borrower and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis as of such date, as shown on the most recent balance
sheet of the Borrower delivered pursuant to Section 5.01(a) or (b) or, as of any
date prior to the time any such balance sheet is so delivered pursuant to
Section 5.01(a) or (b), the most recent balance sheet referred to in
Section 4.01(d)(i) or (ii).

“Consolidated Total Indebtedness” means, as of any date of determination, the
sum, without duplication, of (a) the aggregate Indebtedness of the Borrower and
its Subsidiaries calculated on a consolidated basis as of such time in
accordance with GAAP, (b) the aggregate amount of Indebtedness of the Borrower
and its Subsidiaries relating to the maximum undrawn amount of all letters of
credit outstanding (other than any letters of credit to the extent that they are
cash-collateralized or supported by back-to-back letters of credit) and bankers
acceptances and (c) Indebtedness of the type referred to in the foregoing clause
(a) or (b) of another Person guaranteed by the Borrower or any of its
Subsidiaries within the meaning of the definition of “Guarantee” hereunder.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Co-Syndication Agent” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley Senior Funding, Inc., Barclays Bank PLC and
SunTrust Bank in its capacity as co-syndication agent for the credit facilities
evidenced by this Agreement.

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans or Revolving Loans (or unused
Revolving Commitments) (“Refinanced Debt”); provided that such exchanging,
extending, renewing, replacing or refinancing Indebtedness (a) is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt (including any premium, accrued interest and fees and
expenses incurred in connection with such exchange, extension, renewal,
replacement or refinancing ), (b) does not mature earlier than or, except in the
case of Revolving Commitments, have a Weighted Average Life to Maturity shorter
than the Refinanced Debt, (c) is not guaranteed by any Person that is not a Loan
Party, (d) in the case of any secured Indebtedness (i) is not secured by any
assets not securing the Secured Obligations and (ii) is subject to the First
Lien Intercreditor Agreement and (e) has terms and conditions (excluding
pricing, interest rate margins, rate floors, discounts, fees, premiums and
prepayment or redemption provisions) that are not materially more favorable
(when taken as a whole) to the lenders or investors providing such Indebtedness
than the terms and conditions of this Agreement (when taken as a whole) are to
the Lenders (except for covenants or other provisions applicable only to periods
after the Final Maturity Date at the time of such exchange, extension, renewal,
replacement or refinancing) (it being understood and agreed that, to the extent
that any financial maintenance covenant is added for the benefit of the lenders
or investors providing any such Indebtedness, no consent shall be required by
the Administrative Agent or any of the Lenders if such financial maintenance
covenant is either (i)

 

-10-



--------------------------------------------------------------------------------

also added for the benefit of any corresponding Loans remaining outstanding
after the issuance or incurrence of such Indebtedness or (ii) only applicable
after the Final Maturity Date at the time of such exchange, extension, renewal,
replacement or refinancing).

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.

“Debt Issuance” means the incurrence by the Borrower or any of its Subsidiaries
of any Indebtedness after the Effective Date (other than as permitted by
Section 6.01).

“Declining Lender” has the meaning assigned to such term in Section 2.11(i).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of a
Bankruptcy Event.

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or any Subsidiary in connection with an
Asset Sale pursuant to Section 6.03(a)(vi)(M) or a Sale and Leaseback
Transaction pursuant to Section 6.10(c) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
Fair Market Value of the portion of such non-cash consideration converted to
cash or Permitted Investments).

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to 181 days after the Final Maturity Date, (b) unless at the sole option
of the issuer thereof, is convertible into or exchangeable for (i) debt
securities or (ii) any Equity Interests referred to in the foregoing clause (a),
in each case at any time on or prior to one hundred eighty-one (181) days after
the Final Maturity Date, or (c) contains any repurchase obligation which may
come into effect prior to payment in full of all Obligations; provided that any
Equity Interests

 

-11-



--------------------------------------------------------------------------------

that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a change in control or an asset sale occurring prior to one hundred
eighty-one (181) days after the Final Maturity Date shall not constitute
Disqualified Capital Stock if such Equity Interests provide that the issuer
thereof will not redeem any such Equity Interests pursuant to such provisions
prior to the repayment in full of the Obligations.

“Disqualified Lender” means (a) financial institutions and other entities (and
Affiliates of any such financial institution or other entity to the extent such
Affiliates are clearly identifiable on the basis of such Affiliates’ names) that
have been specified by the Borrower in writing to JPMorgan and Merrill Lynch on
or prior to December 10, 2014; (b) direct competitors of the Borrower or its
subsidiaries or Royall or its subsidiaries specified by the Borrower to JPMorgan
and Merrill Lynch in writing on or prior to December 10, 2014, or subsequently
updated in writing to the Administrative Agent after the Syndication Date (each
such entity, a “Competitor”); provided that this clause (b) shall not apply
retroactively to disqualify any parties that have previously acquired an
assignment or participation interest in the Loans to the extent that any such
party was not a Disqualified Lender at the time of the applicable assignment or
participation, as the case may be; or (c) Affiliates of Competitors to the
extent such Affiliates are clearly identifiable on the basis of such Affiliates’
names; provided that a Competitor or an Affiliate of a Competitor shall not
include any bona fide debt fund or investment vehicle (other than a Person
excluded pursuant to the foregoing clause (a)) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business which is managed,
sponsored or advised by any Person Controlling, Controlled by or under common
Control with such Competitor or Affiliate thereof, as applicable, and for which
no personnel involved with the investment of such Competitor or Affiliate
thereof, as applicable, (i) makes (or has the right to make or participate with
others in making) any investment decisions or (ii) has access to any information
(other than information that is publicly available), in either case relating to
the Borrower or any entity that forms a part of the Borrower’s business,
including subsidiaries of the Borrower. The list of all Disqualified Lenders
shall be made available to all Lenders by posting such list to the Platform.

“Dollar Amount” of any currency at any date means (a) the amount of such
currency if such currency is Dollars or (b) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States, any state thereof or the District of Columbia.

“Effective Date” means February 6, 2015, the date on which the conditions
specified in Section 4.01 were satisfied (or waived in accordance with
Section 9.02).

“Effective Date Refinancing” means, collectively, the repayment, repurchase or
other discharge of the Existing Credit Agreement Indebtedness, other than any
letters of credit outstanding under the Existing Credit Agreement, and
termination and/or release of any security interests and guarantees in
connection therewith.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata and natural
resources such as wetlands, flora and fauna.

 

-12-



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments or injunctions issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
Environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the Environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing; provided that “Equity Interests” shall not include any Permitted
Convertible Notes or other Indebtedness for borrowed money that is convertible
into, or exchangeable for, Equity Interests.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a Plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“euro” means the single currency of the Participating Member States.

 

-13-



--------------------------------------------------------------------------------

“Eurocurrency,” when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Amount” has the meaning assigned to such term in Section 2.11(f).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, as in
effect on the date hereof.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
(2) Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Actions” has the meaning assigned to such term in the Security
Agreement.

“Excluded Assets” means (a) those assets as to which the Administrative Agent
reasonably determines that the costs of obtaining a security interest therein
are excessive in relation to the credit support that such security interest
would provide, (b) motor vehicles, aircraft and other equipment subject to a
certificate of title statute, (c) any leasehold interest in real property,
(d) any fee-owned real property with a Fair Market Value of less than
$25,000,000, (e) assets subject to a Lien securing Capital Lease Obligations or
Purchase Money Obligations, in each case permitted under this Agreement, if the
contract or other agreement in which such Lien is granted prohibits the creation
of any other Lien on such assets (other than to the extent that any such
prohibition would be rendered ineffective pursuant to the UCC of any relevant
jurisdiction or any other applicable law); provided that such asset (i) will be
an Excluded Asset only to the extent and for so long as the consequences
specified above will result and (ii) will cease to be an Excluded Asset and will
become subject to the Lien granted hereunder, immediately and automatically, at
such time as such consequences will no longer result, (f) any lease, license,
permit, contract, property right or agreement to which any Loan Party is a party
or any of its rights or interests thereunder, or the property subject thereto,
if and only for so long as the grant of a Lien under the Loan Documents is
prohibited by any Requirements of Law or will constitute or result in a breach,
termination or default, or requires any consent not obtained, under any such
lease, license, contract, property right or agreement (other than to the extent
that any such applicable Requirements of Law or term would be rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
applicable law); provided that such lease, license, permit, contract, property
right or agreement will be an Excluded Asset only to the extent and for so long
as the consequences specified above will result and will cease to be an Excluded
Asset and will

 

-14-



--------------------------------------------------------------------------------

become subject to the Lien granted hereunder, immediately and automatically, at
such time as such consequences will no longer result, (g) any applications for
trademarks or service marks filed in the United States Patent and Trademark
Office (“PTO”), or any successor office thereto pursuant to 15 U.S.C. § 1051
Section 1(b) unless and until evidence of use of the mark in interstate commerce
is submitted to the PTO pursuant to 15 U.S.C. §1051 Section 1(c) or
Section 1(d), (h) in excess of 65% of the voting Equity Interests of (1) any
Foreign Subsidiary that is a CFC or (2) any CFC Holdco, (i) Equity Interests in
entities in which a Loan Party holds 50% or less of the outstanding Equity
Interests in such entity, to the extent a pledge of such Equity Interests is
prohibited by the organizational documents or agreements with the other holders
of Equity Interests in such entity (other than to the extent that any such
applicable law, rule, regulation or term would be rendered ineffective pursuant
to the UCC of all relevant jurisdictions and all other applicable law),
(j) margin stock, (k) commercial tort claims with a value of less than
$5,000,000, (l) letter of credit rights with a value of less than $5,000,000
(except to the extent that a security interest therein can be perfected by the
filing of a UCC-1 financing statement against the relevant Loan Party that is
the holder of such letter of credit right), (m) any asset to the extent that and
for so long as the grant of a Lien therein to secure the Secured Obligations is
prohibited by any applicable Requirements of Law or would require the consent or
approval of any Governmental Authority which has not been obtained and (n) any
deposit or securities account that is used exclusively for making payroll,
employee benefits and other payments to employees. Notwithstanding anything to
the contrary in this Agreement, the Borrower makes no representation or warranty
under this Agreement, and the covenants under this Agreement shall not apply, in
respect of the Excluded Assets.

“Excluded Subsidiary” means (a) any Domestic Subsidiary of the Borrower so long
as (i) its acting as a Subsidiary Guarantor under this Agreement would violate
any Requirements of Law applicable to such Subsidiary or would be prohibited by
any contractual restriction or obligation in effect on the Effective Date and
applicable to such Subsidiary and (ii) the Administrative Agent shall have
received a certificate of a Financial Officer to the effect that, based on
advice of outside counsel, any such Domestic Subsidiary acting as a Subsidiary
Guarantor under this Agreement would cause such a violation or would be so
prohibited as described in the foregoing clause (a)(i), (b) any Foreign
Subsidiary of the Borrower, (c) any Domestic Subsidiary of a Foreign Subsidiary
that is a CFC, (d) any CFC Holdco and (e) any Unrestricted Subsidiary.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one Swap
Obligation, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Obligations for which such Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) in the case of
a Lender (other than a Lender that becomes an assignee pursuant to an assignment
request by the Borrower under Section 2.19(b)), U.S. federal withholding Taxes
imposed on amounts payable to or for the account

 

-15-



--------------------------------------------------------------------------------

of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the applicable Commitment or, if such Lender did not fund the
applicable Loan pursuant to a prior Commitment, on the date such Lender acquires
its interest in such Loan (or, where the Lender is a partnership for U.S.
federal income tax purposes and the withholding Tax relates to a particular
partner, on the later date, if any, on which such partner became a partner of
such Lender) or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.17, additional amounts with respect to
such Taxes were payable either to such Lender’s assignor (or, if such Lender is
a partnership described in the preceding parenthetical, such affected partner’s
predecessor) immediately before such Lender acquired the applicable interest in
a Loan or Commitment (or immediately before such affected partner became a
partner) or to such Lender immediately before it changed its lending office;
(c) Taxes attributable to a Lender’s failure to comply with Section 2.17(e); and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
January 9, 2015, among the Borrower, JPMorgan Chase Bank, N.A., as
administrative agent, and the lenders parties thereto.

“Existing Credit Agreement Indebtedness” means all unpaid Indebtedness and other
obligations and liabilities of the Borrower and its Subsidiaries under and
pursuant to the Existing Credit Agreement.

“Fair Market Value” means with respect to any asset, group of assets, Equity
Investments, investment or other thing of value as of any date of determination,
the value of the consideration obtainable in a sale thereof at such date of
determination assuming a sale by a willing seller to a willing purchaser dealing
at arm’s length and arranged in an orderly manner over a reasonable period of
time having regard to the nature and characteristics thereof. Such value shall
be determined in good faith by a Responsible Officer.

“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its subsidiaries, taken as a
whole, would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version referred to above in this definition).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Final Maturity Date” means the later of (a) the Revolving Maturity Date and
(b) the Term Loan Maturity Date.

 

-16-



--------------------------------------------------------------------------------

“Financial Covenants” means both of (a) the Total Leverage Ratio specified in
Section 6.11(a) and (b) the Interest Coverage Ratio specified in
Section 6.11(b), and “Financial Covenant” means such Total Leverage Ratio or
such Interest Coverage Ratio, as the case may be.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Borrower and the Administrative
Agent among the Administrative Agent and one or more senior representatives for
the holders of Credit Agreement Refinancing Indebtedness that are intended to be
secured on a pari passu basis with the Secured Obligations.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency Exposure” has the meaning assigned to such term in
Section 2.11(b).

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $10,000,000.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any subsidiary which is not a Domestic Subsidiary.

“fully-diluted basis” means, as of any date of determination, the sum of (x) the
number of shares of Voting Stock outstanding as of such date plus (y) the number
of shares of Voting Stock issuable upon the exercise, conversion or exchange of
all then-outstanding warrants, options, convertible capital stock or
indebtedness, exchangeable capital stock or indebtedness, or other rights
exercisable for or convertible or exchangeable into, directly or indirectly,
shares of Voting Stock, whether at the time of issue or upon the passage of time
or upon the occurrence of some future event, and whether or not in the money as
of such date.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
county, provincial or otherwise, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to gov-

 

-17-



--------------------------------------------------------------------------------

ernment (including any supra-national bodies such as the European Union or the
European Central Bank) and any group or body charged with setting regulatory
capital rules or standards (including, without limitation, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“guarantor” has the meaning assigned to such term in the definition of
“Guarantee.”

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all other substances, wastes, materials or pollutants or contaminants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Incremental Cap” has the meaning assigned to such term in Section 2.20(b).

“Incremental Extensions of Credit” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(c).

“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.20(d).

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Term Loan Commitment” has the meaning assigned to such term in
Section 2.20(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (with the amount of such Indebtedness, in the case of any

 

-18-



--------------------------------------------------------------------------------

such Indebtedness that has not been assumed by such Person, equal to the lower
of (x) the Fair Market Value of such property at the time such Lien thereon
first secures such Indebtedness (or the time at which the holder of such
Indebtedness first has such an existing right to be secured by such a Lien) and
(y) the aggregate unpaid amount of Indebtedness secured by such property),
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty issued for the account of such Person and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances
issued for the account of such Person. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness or applicable
law provide that such Person is not liable therefor. For the avoidance of doubt,
Indebtedness shall not include (i) any obligation or liability with respect to
deferred payments, deferred revenue, prepaid revenue, or financing of insurance
premiums incurred in the ordinary course of business, (ii) minimum purchase
obligations or take-or-pay obligations contained in supply agreements or
arrangements, (iii) indemnification obligations, purchase price or similar
adjustments, royalties, earn-out payment obligations or other contingent
payments with respect to any agreements existing as of the date of this
Agreement or arising out of any Permitted Acquisition or any Asset Sale or
investment permitted hereunder from and after the date of this Agreement,
(iv) any liability for Taxes, (v) unfunded pension fund or other employee
benefit plan obligations or liabilities to the extent that such obligations and
liabilities are permitted to remain unfunded under applicable law or (vi) any
indebtedness (including indebtedness under Permitted Convertible Notes) that has
been defeased in accordance with GAAP or defeased pursuant to the deposit of
cash or Permitted Investments (in an amount sufficient to satisfy all
obligations relating thereto at maturity or redemption, as applicable, including
all payments of interest and premium, if any) in a trust or account created or
pledged for the sole benefit of the holders of such indebtedness, and subject to
no other Liens, and in accordance with the other applicable terms of the
instrument governing such indebtedness.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in the foregoing clause (a), Other Taxes.

“Indemnitees” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Information Memorandum” means the Confidential Information Memorandum dated
January 2015 relating to the Borrower and the Transactions.

“Intangible Assets” means the aggregate amount, for the Borrower and its
Subsidiaries on a consolidated basis, of all assets classified as intangible
assets under GAAP, including, without limitation, customer lists, acquired
technology, goodwill, computer software, trademarks, patents, copyrights,
organization expenses, franchises, licenses, trade names, brand names, mailing
lists, catalogs, unamortized debt discount and capitalized research and
development costs.

“Interest Coverage Ratio” means, for any Test Period, the ratio of
(x) Consolidated EBITDA for such Test Period to (y) Consolidated Interest
Expense for such Test Period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit F-2.

 

-19-



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurocurrency
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, (c) with respect to any Revolving
Loan, the Revolving Maturity Date or such earlier date on which the Revolving
Commitments are terminated and (d) with respect to any Term Loan, the Term Loan
Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Eurocurrency Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing or Term Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBO Screen Rate for the longest period (for which the LIBO
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available) that exceeds the Impacted Interest Period, in each case, at such
time.

“investment” has the meaning assigned to such term in Section 6.04. The amount,
as of any date of determination, of (a) any investment in the form of a transfer
of Equity Interests or other non-cash property by the investor to the investee,
including any such transfer in the form of a capital contribution, shall be the
Fair Market Value of such Equity Interests or other property as of the time of
such transfer, minus any payments actually received by such investor
representing a return of capital of, or dividends or other distributions in
respect of, such investment (to the extent such payments do not exceed, in the
aggregate, the original amount of such investment), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such investment after the date of such investment,
and (b) any investment (other than any investment referred to in the foregoing
clause (a)) by the specified Person in the form of a purchase or other
acquisition for value of any capital stock, evidences of Indebtedness or other
securities of any other Person shall be the original cost of such investment
(including any Indebtedness assumed in connection therewith), plus (i) the cost
of all additions thereto and minus (ii) the amount of any portion of such
investment that has been repaid to the investor in cash as a repayment of
principal or a return of capital, and of any cash payments actually received by
such investor representing interest, dividends or other distributions in respect
of such investment (to the extent the amounts referred to in clause (ii) do not,
in the aggregate, exceed the original cost of such investment plus the costs of
additions thereto), but without any other adjustment for increases or decreases
in value of, or write-ups, write-downs or write-offs with respect to, such
investment after the date of such investment.

 

-20-



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A.
and Morgan Stanley Bank, N.A. (provided that Morgan Stanley Bank, N.A. shall be
an Issuing Bank only with respect to standby Letters of Credit and only, unless
otherwise agreed to by Morgan Stanley Bank, N.A., with respect to Letters of
Credit governed by the laws of the United States of America or any state
thereof) in its capacity as an issuer of Letters of Credit hereunder, and their
respective successors in such capacity as provided in Section 2.06(i). Each of
the Issuing Banks may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of any Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Joint Lead Arrangers” means, J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Morgan Stanley Senior Funding, Inc., Barclays Bank
PLC and SunTrust Robinson Humphrey, Inc.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form, that is not a
wholly-owned Subsidiary.

“JPMorgan” means J.P. Morgan Securities LLC.

“Junior Indebtedness” means any Indebtedness (other than any permitted
intercompany Indebtedness owing to the Borrower any Subsidiary) that is either
(a) Subordinated Indebtedness or (b) Indebtedness that is secured by Collateral
on a junior basis to the Liens securing the Secured Obligations.

“Junior Indebtedness Documents” means any document, agreement or instrument
evidencing any Junior Indebtedness or entered into in connection with any Junior
Indebtedness.

“Knowledge,” when used with respect of the Borrower, means the actual knowledge
of a Responsible Officer.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01(a) and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Sublimit” means, with respect to any Issuing Bank, an amount
equal to the amount set forth on Schedule 2.01(b) opposite the name of such
Issuing Bank.

“Liabilities” means the recorded liabilities (including contingent liabilities
that would be recorded in accordance with GAAP) of the Borrower and its
subsidiaries, taken as a whole, as of the date hereof after giving effect to the
consummation of the Transactions, determined in accordance with GAAP
consistently applied.

 

-21-



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
Interest Period, the London interbank offered rate administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars) for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, on
the date of the commencement of such Interest Period; provided that (x) if any
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.14 in the event that the Administrative Agent
shall conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided, further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of “Alternate Base Rate.”

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Limited Condition Acquisition” means any acquisition by one or more of the
Borrower and its Subsidiaries of any assets, business or Person permitted to be
acquired by this Agreement, in each case whose consummation is not conditioned
on the availability of, or on obtaining, third-party financing.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, the Collateral Documents,
the Subsidiary Guaranty, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party and delivered to the Administrative
Agent or any Lender in connection with this Agreement or the transactions
contemplated hereby (other than any Swap Agreement or Banking Services
Agreement). Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means Term Loans, Revolving Loans, and any loans in respect of any
Incremental Extensions of Credit made by the Lenders to the Borrower pursuant to
this Agreement.

 

-22-



--------------------------------------------------------------------------------

“Local Time” means (a) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (b) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood and agreed that such local time shall mean London, England time
unless otherwise notified by the Administrative Agent).

“Material Acquisition” means the Royall Acquisition, any other acquisition
consummated prior to the Effective Date involving the payment of consideration
therefor by the Borrower and its Subsidiaries in excess of $20,000,000 and any
Permitted Acquisition involving the payment of consideration therefor by the
Borrower and its Subsidiaries in excess of $20,000,000.

“Material Adverse Effect” means any event, circumstance or condition that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, assets, operations, condition (financial or otherwise) or operating
results of the Borrower and the Subsidiaries, taken as a whole, (b) the ability
of the Borrower and the Subsidiary Guarantors, taken as a whole, to perform
their obligations under this Agreement or (c) the validity or enforceability of
this Agreement or any and all other Loan Documents or the rights or remedies of
the Administrative Agent and the Lenders thereunder.

“Material Asset Sale” means any Asset Sale that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $20,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means a Subsidiary of the Borrower (a) which, for the
period of the most recent four (4) consecutive fiscal quarters of the Borrower
for which financial statements have been delivered pursuant to Section 5.01(a)
or Section 5.01(b) (or, if prior to the delivery of the first such financial
statements to be delivered pursuant to Section 5.01(a) or Section 5.01(b), the
four (4) consecutive fiscal quarters ended with the most recent fiscal quarter
included in the financial statements referred to in Section 4.01(d)(i) or (ii)),
contributed revenues that exceeded 5% of the consolidated revenues of the
Borrower and its Subsidiaries for such period or (b) as of the last day of the
most recent fiscal quarter of the Borrower for which financial statements have
been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or, if prior to
the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or Section 5.01(b), the last day of the most recent fiscal
quarter included in the financial statements referred to in Section 4.01(d)(i)
or (ii)), owned assets the book value of which exceeded 5% of the consolidated
book value of the assets of the Borrower and its Subsidiaries as of such date.

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“MNPI” has the meaning assigned to such term in Section 9.01(d).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.

 

-23-



--------------------------------------------------------------------------------

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, ALTA surveys, appraisals,
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are reasonably
requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the proceeds of such Asset Sale in the form of cash or Permitted
Investments received by the Borrower or any of its Subsidiaries (including such
proceeds subsequently received (as and when received by the Borrower or any of
its Subsidiaries) in respect of non-cash consideration initially received) net
of (i) selling expenses (including reasonable brokers’ fees or commissions,
legal, accounting and other professional and transactional fees, investment
banking fees and commissions, transfer and similar taxes and the Borrower’s good
faith estimate of income taxes actually paid or payable in connection with such
Asset Sale); (ii) amounts provided as a reserve, in accordance with GAAP,
against (x) any liabilities (whether direct, contingent or otherwise) under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities (whether direct, contingent or otherwise) retained by the Borrower
or any of its Subsidiaries associated with the properties sold in such Asset
Sale (provided that, to the extent and at the time any such amounts are released
from such reserve, such amounts shall constitute Net Cash Proceeds); (iii) taxes
paid or payable as a result of the repatriation or transfer of funds received in
respect of such Asset Sale into the United States and any other Taxes paid (or
reasonably expected to be payable) that are attributable to such Asset Sale; and
(iv) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness which is secured by a Lien on the properties sold in
such Asset Sale or which otherwise is subject to mandatory prepayment by reason
of such Asset Sale and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties);

(b) with respect to any issuance or sale of Equity Interests, the proceeds of
such issuance or sale in the form of cash or Permitted Investments received by
the Borrower or any of its Subsidiaries (including such proceeds subsequently
received (as and when received by the Borrower or any of its Subsidiaries) in
respect of non-cash consideration initially received) net of (i) selling
expenses (including reasonable brokers’ fees or commissions, legal, accounting
and other professional and transactional fees, investment banking fees and
commissions, transfer and similar taxes and the Borrower’s good faith estimate
of other taxes actually paid or payable in connection with such issuance or
sale); and (ii) amounts provided as a reserve, in accordance with GAAP, against
(x) any liabilities (whether direct, contingent or otherwise) under any
indemnification obligations associated with such issuance or sale or (y) any
other liabilities (whether direct, contingent or otherwise) retained by the
Borrower or any of its Subsidiaries associated with such issuance or sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds);

(c) with respect to any Debt Issuance, the cash proceeds thereof received by the
Borrower or any of its Subsidiaries, net of all fees, commissions, legal,
accounting and other professional fees, investment banking fees and commissions,
and other costs and expenses incurred in connection therewith and, if such Debt
Issuance is secured, all recording fees, costs of surveys, environmental studies
and title insurance and other costs and expenses in connection therewith; and

 

-24-



--------------------------------------------------------------------------------

(d) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all fees, commissions, legal, accounting and other professional fees and all
reasonable costs and expenses incurred in connection with the collection of such
proceeds, awards or other compensation in respect of such Casualty Event.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations (other than, with respect to
any Loan Party, Excluded Swap Obligations of such Loan Party) and indebtedness
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
the Borrower and its Subsidiaries to any of the Lenders, the Administrative
Agent, any Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“option right” has the meaning assigned to such term in the definition of
“Change in Control.”

“Organizational Documents” means, with respect to any Person, (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such corporation, (b) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such limited liability company, (c) in the case of any limited
partnership, the certificate of formation and limited partnership agreement (or
similar documents) of such limited partnership, (d) in the case of any general
partnership, the partnership agreement (or similar document) of such general
partnership and (e) in any other case, the functional equivalent of the
foregoing.

“Original Currency” has the meaning assigned to such term in Section 2.18(a).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Revolving Commitments” means one or more Classes of revolving credit
commitments hereunder or extended Revolving Commitments that result from a
Refinancing Amendment.

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

 

-25-



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future recording, stamp, documentary,
transfer, sales, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.19).

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Overdue Amounts” has the meaning assigned to such term in Section 2.18(c).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“parent” has the meaning assigned to such term in the definition of
“subsidiary.”

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. Law 107-56), signed
into law October 26, 2001 (as amended from time to time).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit G or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” means a certificate supplement in a form
reasonably acceptable to, or any other form approved by, the Administrative
Agent.

 

-26-



--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) by the Borrower or any Subsidiary of (a) all or
substantially all of the assets of a Person, or a division or line of business
of a Person, or (b) all or substantially all of the Equity Interests in a Person
if, in each case, (i) at the time of and immediately after giving effect to such
acquisition, (A) no Default has occurred and is continuing or would arise after
giving effect thereto, (B) the Borrower and the Subsidiaries are in compliance
with Section 6.03(b) and (C) such Person, upon the consummation of such purchase
or acquisition of the Equity Interests of such Person, will be a Subsidiary,
(ii) all actions required to be taken under Section 5.09 shall have been taken
prior to the consummation of such acquisition, in the case of any Subsidiary
formed by the Borrower or any Subsidiary to effect such acquisition, or
otherwise within the period provided in Section 5.09, in the case of any
Subsidiary which shall be the surviving entity of such acquisition if effected
by merger or consolidation, (iii) in the case of (A) a merger or consolidation
involving the Borrower, the Borrower is the surviving entity of such merger or
consolidation, or such merger or consolidation is effected in compliance with
Section 6.03(a)(i), or (B) a merger or consolidation involving a Subsidiary
Guarantor, such Subsidiary Guarantor is the surviving entity of such merger or
consolidation or such surviving entity becomes a Subsidiary Guarantor within the
period provided in Section 5.09 following the consummation of such merger or
consolidation and (iv) the aggregate cash consideration (which, for the
avoidance of doubt, shall not include any equity consideration or any cash
purchase price adjustment, royalty, earn-out or other contingent or deferred
cash payment to the extent any such cash payment is not reflected as a liability
on the balance sheet of the Borrower) paid in respect of any such acquisition of
any Person that, upon the consummation of such acquisition, will not be a Loan
Party, when taken together with the aggregate cash consideration paid in respect
of all other acquisitions of Persons that, upon the consummation of such
acquisitions, will not be Loan Parties, does not exceed $75,000,000.

“Permitted Call Spread Swap Agreements” means (a) a Swap Agreement pursuant to
which the Borrower acquires a call option requiring the counterparty thereto to
deliver to the Borrower shares of common stock of the Borrower, the cash value
of such shares or a combination thereof from time to time upon exercise of such
option and (b) a Swap Agreement pursuant to which the Borrower issues to the
counterparty thereto warrants to acquire common stock of the Borrower, in each
case entered into by the Borrower concurrently with the issuance of Permitted
Convertible Notes; provided that (i) the terms, conditions and covenants of each
such Swap Agreement shall be such as are typical and customary for Swap
Agreements of such type (as determined by the board of directors of the Borrower
in good faith) and (ii) in the case of the foregoing clause (b), such Swap
Agreement would be classified as an equity instrument in accordance with EITF
00-19, Accounting for Derivative Financial Instruments Indexed to, and
Potentially Settled in, a Company’s Own Stock, or any successor thereto
(including pursuant to the Accounting Standards Codification), and the
settlement of such Swap Agreement does not require the Borrower to make any
payment in cash or Permitted Investments that would disqualify such Swap
Agreement from so being classified as an equity instrument.

“Permitted Convertible Notes” means any unsecured notes issued by the Borrower
that are convertible into common stock of the Borrower, cash or any combination
thereof and that, upon issuance, evidence Indebtedness incurred in compliance
with the requirements of Section 6.01(h).

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not overdue for a period of more
than thirty (30) days or are being contested in compliance with Section 5.04;

(b) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other Liens imposed by law, arising in the
ordinary course of business (i) that secure obligations that are not overdue by
more than forty-five (45) days or, if

 

-27-



--------------------------------------------------------------------------------

more than forty-five (45) days overdue, that are unfiled and not subject to any
action taken to enforce such Liens, or (ii) that are being contested in good
faith by appropriate proceedings and the Borrower or Subsidiary, as applicable,
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP;

(c) Liens incurred or pledges or deposits made in the ordinary course of
business (i) in connection with workers’ compensation, unemployment insurance
and other social security laws or regulations or employment laws or
(ii) securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees or
similar instruments for the benefit of ) insurance carriers providing property,
casualty or liability insurance to the Borrower or any Subsidiary or otherwise
supporting the payment of items set forth in the foregoing clause (i);

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, governmental contracts, leases, statutory obligations, surety, stay,
customs and appeal bonds, performance bonds, bankers acceptance facilities and
other obligations of a like nature, and obligations in respect of letters of
credit, bank guarantees or similar instruments that have been posted to support
any of the foregoing, in each case in the ordinary course of business or
consistent with past practice;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII or that secure appeal or surety bonds
related to such judgments;

(f) easements, zoning restrictions, rights-of-way, restrictions, encroachments,
protrusions and similar encumbrances on, or minor title defects affecting, real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially interfere with the
ordinary conduct of business of the Borrower and its subsidiaries, taken as a
whole;

(g) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business in accordance with
the past practices of the Borrower or such Subsidiary;

(h) rights of set-off, banker’s lien, netting agreements and other Liens arising
by operation of law or by of the terms of documents of banks or other financial
institutions (i) in relation to the establishment, maintenance or administration
of deposit accounts, securities accounts or arrangements relating to Banking
Services Obligations, (ii) in relation to pooled deposit or sweep accounts to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or any Subsidiary, (iii) in connection with
the issuance of letters of credit, bank guarantees or other similar instruments
or (iv) in relation to the right of setoff, revocation, refund or chargeback of
a collecting bank with respect to money or instruments in the possession of such
bank; and

(i) Liens in favor of customs and revenues authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business.

 

-28-



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within two hundred seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, a rating of “P-1” (or higher) according to Moody’s or “A-1” (or
higher) according to S&P;

(c) securities with maturities of twenty-four (24) months or less from the date
of acquisition issued or fully and unconditionally guaranteed by any State,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(e) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (d) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(f) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000;

(g) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing;

(h) Dollars, euro, Pounds Sterling, Australian dollars, Canadian dollars or such
other currencies held by it from time to time in the ordinary course of
business;

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in euro or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction; and

(j) whether or not consistent with any of the foregoing investments, any other
investments permitted by the Borrower’s investment policy as such policy is in
effect, and as disclosed to the Administrative Agent, prior to the Effective
Date and as such policy may be amended, supplemented or otherwise modified from
time to time with the consent of the Administrative Agent, not to be
unreasonably withheld, conditioned or delayed.

 

-29-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 9.01(c).

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary that, in the case of this clause (ii), is a Material
Subsidiary.

“Pledged Collateral” has the meaning assigned to such term in the Security
Agreement.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prepayment Amount” has the meaning assigned to such term in Section 2.11(i).

“Prepayment Date” has the meaning assigned to such term in Section 2.11(i).

“Present Fair Salable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Borrower and its subsidiaries, taken as a whole, are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

“primary obligor” has the meaning assigned to such term in the definition of
“Guarantee.”

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City, each change in the Prime Rate to be effective
from and including the date such change is publicly announced as being
effective.

“Private Side Communication” has the meaning assigned to such term in
Section 9.01(d).

“Private Siders” has the meaning assigned to such term in Section 9.01(d).

“Projections” means financial projections and financial forecasts relating to
the Borrower and its subsidiaries prepared by the Borrower.

“PTO” has the meaning assigned to such term in the definition of “Excluded
Assets.”

“Public Siders” has the meaning assigned to such term in Section 9.01(d).

“Purchase Money Obligations” means, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any Person) or the cost of acquisition,
construction, repair, replacement or improvement of any property and any
refinancing thereof.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, as applicable.

 

-30-



--------------------------------------------------------------------------------

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each Additional Lender
and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.23.

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building, structure,
facility or fixture.

“Required Lenders” means, at any time, Lenders having more than 50% of the sum
of (x) Revolving Credit Exposures and unused Revolving Commitments at such time
and (y) the aggregate unpaid principal amount of the Term Loans then outstanding
(or, prior to the initial funding of the Term Loans, the Term Loan Commitments
then outstanding).

“Required Revolving Lenders” means Lenders having more than 50% of all Revolving
Commitments or, after the Revolving Commitments have terminated, more than 50%
of all Revolving Credit Exposure and Revolving Commitments in respect of
Incremental Extensions of Credit (if any); provided that the Revolving Loans, LC
Exposure, Revolving Commitments in respect of Incremental Extensions of Credit
(if any) and unused Revolving Commitments held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.

“Requirements of Law” means, collectively, any and all applicable requirements
of any Governmental Authority, including any and all applicable laws, judgments,
orders, executive orders, decrees, ordinances, rules, regulations, statutes,
case law or treaties.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, other Financial Officer or general counsel of the
Borrower.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary or (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
other documentation contemplated hereby pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable.

 

-31-



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving Loan
outstanding.

“Revolving Loan” means a Loan made pursuant to Section 2.01(b).

“Revolving Maturity Date” means February 6, 2020.

“Royall” means Royall Acquisition Co., a Delaware corporation.

“Royall Acquisition” means the acquisition by the Borrower of all of the issued
and outstanding equity interests of Royall on January 9, 2015, pursuant to the
Stock Purchase Agreement.

“Royall Transaction Costs” means any fees, costs and expenses incurred in
connection with the Royall Transactions.

“Royall Transactions” means (a) the consummation of the Royall Acquisition and
the other transactions contemplated by and pursuant to the Stock Purchase
Agreement and (b) the incurrence on January 9, 2015 of Indebtedness and other
obligations pursuant to the Existing Credit Agreement and the use of the
proceeds of such Indebtedness and consummation of the other transactions
contemplated by and pursuant to the Existing Credit Agreement.

“Rule 144A securities” means securities of the Borrower originally issued in an
offering pursuant to Rule 144A under the Securities Act.

“Sanctioned Country” has the meaning assigned to such term in Section 3.20.

“Sanctioned Person” means, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by OFAC, (b) any person
operating, organized or resident in a Sanctioned Country or (c) any person owned
50% or more in the aggregate by any such person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the United States Government,
including those sanctions or trade embargoes administered by OFAC and the U.S.
Department of State, and (b) the United Nations Security Council, the European
Union and Her Majesty’s Treasury in the United Kingdom.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“SEC” means the United States Securities and Exchange Commission.

“SEC Filings” means any and all registration statements, periodic reports,
current reports, proxy and information statements, and other documents filed by
the Borrower with the SEC.

 

-32-



--------------------------------------------------------------------------------

“Secured Obligations” means all Obligations, together with all Swap Obligations
(other than, with respect to any Loan Party, Excluded Swap Obligations of such
Loan Party) and Banking Services Obligations owing to one or more Secured
Parties.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (a) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure, respectively, (b) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(c) the Administrative Agent, with each Lender and any Affiliate of the
Administrative Agent or a Lender in respect of Swap Agreements and Banking
Services Agreements entered into with such Person by the Borrower or any
Subsidiary, (d) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (e) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document), or any other Person, as
the same may be amended, restated or otherwise modified from time to time.

“Significant Subsidiary” means a Subsidiary of the Borrower (a) which, for the
period of the most recent four (4) consecutive fiscal quarters of the Borrower
for which financial statements have been delivered pursuant to Section 5.01(a)
or Section 5.01(b) (or, if prior to the delivery of the first such financial
statements to be delivered pursuant to Section 5.01(a) or Section 5.01(b), the
four (4) consecutive fiscal quarters ended with the most recent fiscal quarter
included in the financial statements referred to in Section 4.01(d)(i) or (ii)),
contributed revenues that exceeded 10% of the consolidated revenues of the
Borrower and its Subsidiaries for such period or (b) as of the last day of the
most recent fiscal quarter of the Borrower for which financial statements have
been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or, if prior to
the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or Section 5.01(b), the last day of the most recent fiscal
quarter included in the financial statements referred to in Section 4.01(d)(i)
or (ii)), owned assets the book value of which exceeded 10% of the consolidated
book value of the assets of the Borrower and its Subsidiaries as of such date.

“Solvent” and “Solvency” means (a) the Fair Value of the assets of the Borrower
and its subsidiaries on a consolidated basis taken as a whole exceeds their
Liabilities; (b) the Present Fair Salable Value of the assets of the Borrower
and its subsidiaries on a consolidated basis taken as a whole exceeds their
Liabilities; (c) the Borrower and its subsidiaries on a consolidated basis taken
as a whole after consummation of the Transactions is a going concern and has
sufficient capital to reasonably ensure that it will continue to be a going
concern for the period from the date hereof through the Maturity Date taking
into account the nature of, and the needs and anticipated needs for capital of,
the particular business or businesses conducted or to be conducted by the
Borrower and its subsidiaries on a consolidated basis as reflected in the
projected financial statements and in light of the anticipated credit capacity;
and (d) from the date hereof through the Final Maturity Date, the Borrower and
its subsidiaries on a consolidated basis taken as a whole will have sufficient
assets and cash flow to pay their Liabilities as those liabilities mature or (in
the case of contingent Liabilities) otherwise become payable, in light of
business conducted or anticipated to be conducted by the Borrower and its
subsidiaries as reflected in the projected financial statements and in light of
the anticipated credit capacity.

 

-33-



--------------------------------------------------------------------------------

“Solvency Certificate” means the solvency certificate executed and delivered by
a Financial Officer of the Borrower on the Effective Date, substantially in the
form of Exhibit H.

“specified currency” has the meaning assigned to such term in Section 2.21.

“Specified Transaction” means, with respect to any period, the Transactions, the
Royall Transactions and any Material Acquisition, Material Asset Sale,
incurrence or repayment of Indebtedness, Restricted Payment, subsidiary
designation or other event that by the terms of the Loan Documents requires pro
forma compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a pro forma basis.

“Statutory Reserves” means for any Interest Period for any Eurocurrency
Borrowing, the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall, in the
case of Dollar-denominated Loans, include those imposed pursuant to Regulation D
of the Board. Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under any applicable law, rule or regulation, including Regulation D of
the Board.

“Stock Purchase Agreement” means that certain Stock Purchase Agreement, dated as
of December 10, 2014, among the Borrower, Royall Acquisition Co. and Royall
Holdings LLC, a Delaware limited liability company.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“subsidiary” means, with respect to any Person (the “parent”) as of any date of
determination, and except for purposes of the definition of “Change in Control,”
(a) any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, and (b) any
other corporation, limited liability company, partnership, association or other
entity (i) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary power to vote for the
election of the board of directors, the board of managers or other governing
board of such entity or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, Controlled or held,
or (ii) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. For the avoidance of doubt, none of (a) Evolent Health Holdings,
Inc., (b) Evolent Health, Inc. or (c) Evolent Health, LLC is a subsidiary of the
Borrower as of the date of this Agreement.

“Subsidiary” means any subsidiary of the Borrower other than (except for
references to “Subsidiary” in, and for purposes of, Sections 3.18, 3.19, 3.20
and 3.21) an Unrestricted Subsidiary.

“Subsidiary Guarantor” means each Domestic Subsidiary that is a party to the
Subsidiary Guaranty. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.

 

-34-



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, as amended, restated, supplemented or otherwise modified from time to
time.

“Successor Borrower” has the meaning assigned to such term in
Section 6.03(a)(i).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Syndication Date” has the meaning assigned to such term in Section 9.04(b).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means a Loan made pursuant to Section 2.01(a).

“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Term Loan hereunder pursuant to Section 2.01(a),
expressed as an amount representing the maximum principal amount of the Term
Loans to be made by such Lender pursuant to Section 2.01(a), as such commitment
may be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Term Loan
Commitment is set forth on Schedule 2.01. The initial aggregate amount of the
Lenders’ Term Loan Commitments on the Effective Date is $575,000,000.

“Term Loan Lender” means a Lender with a Term Loan Commitment and/or an
outstanding Term Loan.

“Term Loan Maturity Date” means February 6, 2020.

“Term Loan Repayment Date” has the meaning assigned to such term in
Section 2.05(a).

“Test Period” means, at any date of determination, the most recently completed
four (4) consecutive fiscal quarters of the Borrower ending on or prior to such
date for which financial statements have been (or were required to have been)
delivered pursuant to Section 5.01(a) or 5.01(b); provided that prior to the
first date financial statements have been delivered pursuant to Section 5.01(a)
or 5.01(b), the Test Period in effect shall be the period of four
(4) consecutive fiscal quarters of the Borrower ended September 30, 2014.

 

-35-



--------------------------------------------------------------------------------

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Indebtedness as of such date to (b) Consolidated EBITDA
for the Test Period as of such date.

“Transaction Costs” means any fees, costs and expenses incurred in connection
with the Transactions.

“Transactions” means, collectively, (a) the funding of the Term Loans and
Revolving Loans on the Effective Date and the consummation of the other
transactions contemplated by this Agreement (including the execution, delivery
and performance by the Loan Parties of this Agreement and the other Loan
Documents, the borrowing of Loans and other credit extensions, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder), (b) the
Effective Date Refinancing and (c) the use of proceeds from the Loans, including
the payment of the Transaction Costs.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other State the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that at the
time of determination shall be designated an Unrestricted Subsidiary by the
Borrower in the manner provided in Section 5.10 subsequent to the Effective Date
and (b) any subsidiary of an Unrestricted Subsidiary. On the Effective Date,
there are no Unrestricted Subsidiaries.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(e)(ii)(B)(3).

“Voting Stock” has the meaning assigned to such term in the definition of
“Change in Control.”

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then-outstanding principal amount of such
Indebtedness.

 

-36-



--------------------------------------------------------------------------------

“wholly-owned Subsidiary,” as of any date of determination, means a Subsidiary
of which ownership interests (except for directors’ qualifying shares or
investments by foreign nationals mandated by applicable law) representing 100%
of the Equity Interests in such Subsidiary are, as of such date of
determination, owned or Controlled by (a) the Borrower, (b) one or more
wholly-owned Subsidiaries or (c) the Borrower and one or more wholly-owned
Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise or unless otherwise provided herein, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accord-

 

-37-



--------------------------------------------------------------------------------

ance herewith. Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value,” as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

(b) All pro forma computations required to be made hereunder giving effect to
any Specified Transaction shall in each case (i) be calculated giving pro forma
effect thereto (and, in the case of any pro forma computation made hereunder to
determine whether such Specified Transaction is permitted to be consummated
hereunder, to any other such transaction consummated since the first day of the
period covered by any component of such pro forma computation and on or prior to
the date of such computation) as if such Specified Transaction had occurred on
the first day of the most recent Test Period, and (ii) be made in good faith by
a Financial Officer (and may include, for the avoidance of doubt and without
duplication, cost savings, operating expense reductions, synergies and operating
improvements relating to such Specified Transaction calculated in accordance
with and permitted by clause (b)(viii) of the definition of “Consolidated
EBITDA”). If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Swap Agreement applicable to such
Indebtedness).

SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments.

(a) Subject to the terms and conditions set forth herein, each Term Loan Lender
severally agrees to make to the Borrower a single loan denominated in Dollars
equal to such Term Loan Lender’s Term Loan Commitment on the Effective Date.
Term Loans may be ABR Loans or Eurocurrency Loans, as further provided herein.

 

-38-



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth herein, each Lender agrees to
make Revolving Loans to the Borrower in Agreed Currencies from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) subject to Sections 2.04 and 2.11(b), the Dollar Amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment,
(b) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the
total Revolving Credit Exposures exceeding the Aggregate Revolving Commitment or
(c) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, exceeding the Foreign Currency Sublimit.

(c) Amounts paid or prepaid in respect of Term Loans may not be reborrowed.
Within the foregoing limits of clause (b) above and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith;
provided that each ABR Loan shall only be made in Dollars. Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan (and in the case of a foreign branch or
Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to
such foreign branch or Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 (or, if such Borrowing is denominated in a Foreign Currency,
1,000,000 units of such currency) and not less than $5,000,000 (or, if such
Borrowing is denominated in a Foreign Currency 5,000,000 units of such
currency). At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $500,000 and not less
than $1,000,000; provided that a Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Revolving
Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of twelve (12) Eurocurrency Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date or Term Loan Maturity Date, as applicable.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request signed by the Borrower, promptly
followed by telephonic confirmation of such request in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by the Borrower) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Bor-

 

-39-



--------------------------------------------------------------------------------

rowing or (b) by telephone in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, one (1) Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing; provided, further, that any request for a Borrowing on the Effective
Date may be subject to notice periods and deadlines to be mutually agreed
between the Borrower and the Administrative Agent in lieu of the provisions of
this sentence. Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) that the requested borrowing is to be a borrowing of Revolving Loans or Term
Loans;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07; and

(vii) that the conditions in Section 4.02 have been satisfied or waived as of
the date of the notice.

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
such Borrowing, other than a Eurocurrency Borrowing in Pounds Sterling, which
will be determined on the date of such Borrowing, or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

 

-40-



--------------------------------------------------------------------------------

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Amortization of Term Loans.

(a) Subject to adjustment pursuant to paragraph (c) of this Section 2.05, the
Borrower shall make principal payments on the Term Loans in installments on the
last Business Day of each March, June, September and December in each year,
commencing with calendar quarter ending June 30, 2015, in an aggregate amount
equal to (i) for the first (1st) through the eighth (8th) full fiscal quarters
following the Effective Date, 1.25% of the aggregate principal amount of the
Term Loans made on the Effective Date; (ii) for the ninth (9th) through the
twelfth (12th) full fiscal quarters following the Effective Date, 2.5% of the
aggregate principal amount of the Term Loans made on the Effective Date; and
(iii) for the thirteenth (13th) through the nineteenth (19th) full fiscal
quarters following the Effective Date, 3.75% of the aggregate principal amount
of the Term Loans made on the Effective Date, in the case of each of clauses
(i), (ii) and (iii), per fiscal quarter.

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Maturity Date.

SECTION 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in Agreed Currencies
for its own account or for the account of a Subsidiary Guarantor, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the applicable Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the recipient Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC
Exposure shall not

 

-41-



--------------------------------------------------------------------------------

exceed $10,000,000, (ii) subject to Sections 2.04 and 2.11(b), the sum of the
Dollar Amount of the total Revolving Credit Exposures shall not exceed the
Aggregate Revolving Commitment, (iii) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of the total outstanding Revolving Loans and LC Exposure, in each
case denominated in Foreign Currencies, shall not exceed the Foreign Currency
Sublimit and (iv) with respect to any Issuing Bank, the aggregate LC Exposure
shall not exceed the Letter of Credit Sublimit of such Issuing Bank.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension); provided that any such
Letter of Credit may provide for the automatic renewal thereof for additional
one-year periods subject to customary non-renewal provisions (which shall in no
event extend beyond the date referred to in clause (ii) below unless the
Borrower shall have deposited with the Administrative Agent cash security
therefor in an amount equal to at least 103% of the face amount of such Letter
of Credit), and (ii) the date that is five (5) Business Days prior to the
Revolving Maturity Date, unless such Letter of Credit is cash-collateralized
after the Revolving Maturity Date on terms reasonably acceptable to the
applicable Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that is the issuer of such Letter of Credit or
the Lenders, such Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if such Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the next Business Day
after the date on which such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such
date of LC Disbursement, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 12:00 noon, Local
Time, on the second Business Day following the day that the Borrower receives
such notice; provided that the Borrower may, subject to the conditions to
borrowing set forth in Section 4.02, request in accordance with Section 2.03
that such payment be financed with (i) to the extent such LC Disbursement is to
be reimbursed in Dollars, an ABR Revolving Borrowing in an equivalent Dollar
Amount of such LC Disbursement or (ii) to the extent such LC Disbursement is to
be reimbursed in a Foreign Currency, a Eurocurrency Revolving Borrowing in such
Foreign Currency in an amount equal to such LC Disbursement and, in each case,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or
Eurocurrency Borrowing, as applicable. If the Borrower fails to make such
payment when due, the Admin-

 

-42-



--------------------------------------------------------------------------------

istrative Agent shall notify each Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and the applicable Issuing Bank as their interests may appear. Any payment made
by a Lender pursuant to this paragraph to reimburse such Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement. If the Borrower’s reimbursement
of, or obligation to reimburse, any amounts in any Foreign Currency would
subject the Administrative Agent, any Issuing Bank or any Lender to any stamp
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in Dollars, the Borrower shall,
at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the applicable Issuing Bank or the relevant Lender or
(y) reimburse each LC Disbursement made in such Foreign Currency in Dollars, in
an amount equal to the Equivalent Amount, calculated using the applicable
Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of any
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

-43-



--------------------------------------------------------------------------------

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to at least 103%
of the Dollar Amount of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that (i) the portions of such amount
attributable to undrawn Foreign Currency Letters of Credit or LC Disbursements
in a Foreign Currency that the Borrower is not late in reimbursing shall be
deposited in the applicable Foreign Currencies in the actual amounts of such
undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause

 

-44-



--------------------------------------------------------------------------------

(h) or (i) of Article VII. For the purposes of this paragraph, the Foreign
Currency LC Exposure shall be calculated using the applicable Exchange Rate on
the date notice demanding cash collateralization is delivered to the Borrower.
The Borrower also shall deposit cash collateral pursuant to this paragraph as
and to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option of the Borrower with the
consent of the Administrative Agent in its reasonable discretion and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank for LC Disbursements paid by such Issuing Bank for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other Secured Obligations. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived. If the
Borrower is required to provide an amount of cash collateral hereunder or
pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the aggregate Revolving Credit Exposures would not
exceed the aggregate Available Revolving Commitments, the Foreign Currency
Exposure does not exceed the Foreign Currency Sublimit and no Event of Default
shall have occurred and be continuing.

(k) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each month, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding month, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), it being understood and
agreed that such Issuing Bank shall not permit any issuance, renewal, extension
or amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that such increase is then permitted under this Agreement, (iii) on each
Business Day on which such Issuing Bank pays any amount in respect of one or
more drawings under Letters of Credit, the date of such payment(s) and the
amount of such payment(s), (iv) on any Business Day on which the Borrower fails
to reimburse any amount required to be reimbursed to such Issuing Bank on such
day, the date of such failure and the amount and currency of such payment in
respect of Letters of Credit and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request.

SECTION 2.07. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds (i) in the case of
Loans denominated in Dollars, by 12:00 noon, New York City time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency, by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment

 

-45-



--------------------------------------------------------------------------------

Office for such currency and at such Eurocurrency Payment Office for such
currency. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to (x) an
account of the Borrower maintained with the Administrative Agent in New York
City or Chicago and designated by the Borrower in the applicable Borrowing
Request, in the case of Loans denominated in Dollars and (y) an account of the
Borrower in the relevant jurisdiction and designated by the Borrower in the
applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including, without limitation, the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, for the first three (3) Business Days after demand for
payment, the Federal Funds Effective Date, and thereafter at the interest rate
per annum applicable to ABR Loans, but without duplication for interest payments
made by the Borrower on such amount. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.08. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request signed by the Borrower) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does
not comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of
a Type not available under such Borrowing.

 

-46-



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Eurocurrency
Borrowing is or was repaid in accordance with Section 2.11. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing denominated in Dollars may be converted to or continued as
a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each Eurocurrency
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.

SECTION 2.09. Termination and Reduction of Commitments.

(a) Any undrawn Term Loan Commitments shall automatically terminate at 5:00
p.m., New York City time, on the Effective Date. Unless previously terminated,
the Revolving Commitments shall terminate on the Revolving Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any class, in whole or in part, without premium or penalty but
subject to the break funding payments required by Section 2.16; provided that
(i) each reduction of the Commitments of any class shall be in an amount that is
an integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Borrower shall

 

-47-



--------------------------------------------------------------------------------

not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the Dollar
Amount of the sum of the Revolving Credit Exposures would exceed the Aggregate
Revolving Commitment.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of any Class.

SECTION 2.10. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Revolving Maturity Date in the currency of
such Loan and (ii) to the Administrative Agent for the account of each Term Loan
Lender, the then unpaid principal amount of each Term Loan of such Term Loan
Lender as provided in Section 2.09.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

-48-



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty, but
subject to the break funding payments required by Section 2.16 and subject to
prior notice in accordance with the provisions of Section 2.11(g).

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Revolving Commitment or
(B) the sum of the aggregate principal Dollar Amount of all of the outstanding
Revolving Credit Exposures denominated in Foreign Currencies (the “Foreign
Currency Exposure”) (so calculated), as of the most recent Computation Date with
respect to each such Credit Event, exceeds the Foreign Currency Sublimit or
(ii) solely as a result of fluctuations in currency exchange rates, (A) the sum
of the aggregate principal Dollar Amount of all of the Revolving Credit
Exposures (so calculated) exceeds 105% of the Aggregate Revolving Commitment or
(B) the Foreign Currency Exposure, as of the most recent Computation Date with
respect to each such Credit Event, exceeds 105% of the Foreign Currency
Sublimit, the Borrower shall in each case within three (3) Business Days
following the written demand of the Administrative Agent therefor repay
Borrowings or cash-collateralize the LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of all
Revolving Credit Exposures (so calculated) to be less than or equal to the
Aggregate Revolving Commitment and (y) the Foreign Currency Exposure to be less
than or equal to the Foreign Currency Sublimit, as applicable.

(c) Not later than ten (10) Business Days following the receipt of any Net Cash
Proceeds of any Asset Sale or Casualty Event by the Borrower or any of its
Subsidiaries, the Borrower shall make prepayments in accordance with
Sections 2.11(f) and (g) in an aggregate amount equal to 100% of such Net Cash
Proceeds; provided that:

(i) no such prepayment shall be required under this Section 2.11(c) with respect
to (A) any Asset Sale permitted by Section 6.03 (other than Sections
6.03(a)(vi)(K), (L) and (M)) or (B) Asset Sales or Casualty Events for a Fair
Market Value resulting in no more than $5,000,000 in Net Cash Proceeds per Asset
Sale or Casualty Event (or series of related Asset Sales); provided that the
foregoing subclause (B) shall not apply in the case of any Asset Sale described
in clause (b) of the definition thereof; and

(ii) so long as no Default shall then exist or would arise therefrom, such Net
Cash Proceeds shall not be required to be so applied in accordance with Sections
2.11(f) and (g) on such date to the extent that (A) such Net Cash Proceeds are
reinvested in the business of the Borrower or any subsidiary within 12 months
following the date of such Asset Sale (which shall be extended by an additional
six months if the Borrower or the applicable subsidiary has entered into a
binding commitment to effect such reinvestment within the initial 12-month
period) and (B) if such Net Cash Proceeds exceed $20,000,000, the Borrower shall
have delivered notice to the Administrative Agent on or prior to such date
stating that such Net Cash Proceeds are expected to be reinvested in the
business of the Borrower or any subsidiary in accordance with the foregoing
subclause (A) and setting forth the estimates of the Net Cash Proceeds to be so
expended; provided that, if all or any portion of such Net Cash Proceeds is not
so reinvested within such period, such unused portion shall be applied on the
last day of such period as a mandatory prepayment as provided in this
Section 2.11(c); provided, further, that if the property subject to such Asset
Sale or Casualty Event constituted Collateral, then all property purchased with
the Net Cash Proceeds thereof pursuant to this subsection shall be made subject
to the Lien of the applicable Collateral Documents in favor of the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Section 5.09.

 

-49-



--------------------------------------------------------------------------------

(d) Not later than ten (10) Business Days following the receipt of any Net Cash
Proceeds of any Debt Issuance by the Borrower or any of its Subsidiaries, the
Borrower shall make prepayments in accordance with Sections 2.11(f) and (g) in
an aggregate amount equal to 100% of such Net Cash Proceeds.

(e) [Reserved].

(f)(i) Mandatory prepayments pursuant to Sections 2.11(c) and (d) shall be
applied first to any Term Loans outstanding and, after the Term Loans
outstanding have been prepaid in full, to any Revolving Loans outstanding
(accompanied by a corresponding permanent reduction of the Revolving
Commitments). Prior to any optional or mandatory prepayment hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
Section 2.11(g), subject to the provisions of this Section 2.11(f). Any
prepayments of Term Loans pursuant to Sections 2.11(c) and (d) shall be applied
in direct order to such scheduled repayments due on the remaining Term Loan
Repayment Dates occurring following such prepayment. Any prepayments of Term
Loans pursuant to Section 2.11(a) shall be applied to such scheduled repayments
due on the remaining Term Loan Repayment Dates occurring following such
prepayment as directed by the Borrower (and, absent such direction, shall be
applied to such scheduled repayments in direct order of maturity). Subject to
the terms of the following paragraph, any prepayments of Revolving Loans
pursuant to this Section 2.11 shall be applied, first, to reduce outstanding ABR
Revolving Loans and, second, to reduce on a pro rata basis outstanding
Eurocurrency Revolving Loans.

(ii) Amounts to be applied pursuant to this Section 2.11 to the prepayment of
Term Loans and Revolving Loans shall be applied, as applicable, first to reduce
outstanding ABR Term Loans and ABR Revolving Loans, respectively. Any amounts
remaining after each such application shall be applied to prepay Eurocurrency
Term Loans or Eurocurrency Revolving Loans, as applicable. Notwithstanding the
foregoing, if the amount of any prepayment of Loans required under this
Section 2.11 shall be in excess of the amount of the ABR Loans at the time
outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of the Borrower, the Excess Amount
shall be either (A) deposited in an escrow account on terms satisfactory to the
Administrative Agent and applied to the prepayment of Eurocurrency Loans on the
last day of the then next-expiring Interest Period for Eurocurrency Loans;
provided that (i) interest in respect of such Excess Amount shall continue to
accrue thereon at the rate provided hereunder for the Loans which such Excess
Amount is intended to repay until such Excess Amount shall have been used in
full to repay such Loans and (ii) at any time while a Default has occurred and
is continuing, the Administrative Agent may, and upon written direction from the
Required Lenders shall, apply any or all proceeds then on deposit to the payment
of such Loans in an amount equal to such Excess Amount or (B) prepaid
immediately, together with any amounts owing to the Lenders under Section 2.13.

(iii) Notwithstanding any other provisions of Section 2.11(c), to the extent
that any Net Cash Proceeds of an Asset Sale by a Foreign Subsidiary, Net Cash
Proceeds from a Casualty Event by a Foreign Subsidiary attributable to a Foreign
Subsidiary is prohibited by applicable local law from being repatriated to the
United States of America or, if the Borrower has determined that such
repatriation would have a material adverse tax consequence with respect to such
Net Cash Proceeds, the portion of such Net Cash Proceeds so affected will not be
required to be applied to repay Term Loans at the times provided in
Sections 2.11(c) but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
thereof to the United States of America or for so long as the effects of such
repatriation would continue to cause a material adverse tax consequence (the
Bor-

 

-50-



--------------------------------------------------------------------------------

rower hereby agreeing to cause the applicable Foreign Subsidiary to promptly use
commercially reasonable efforts to take all actions reasonably required by the
applicable local law to permit such repatriation, or to ameliorate such material
adverse tax consequence, as applicable), and once such repatriation of any of
such affected Net Cash Proceeds is permitted under the applicable local law or
would no longer have such a material adverse tax consequence, such repatriation
will be effected and such repatriated Net Cash Proceeds will be promptly applied
(net of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to Sections 2.11(c) and (d), to the extent
provided therein.

(g) The Borrower shall notify the Administrative Agent by written notice of any
prepayment hereunder (other than with respect to a prepayment required pursuant
to Section 2.11(b)) (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 12:00 p.m. (noon), New York City time, three (3) Business Days
before the date of prepayment and (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 p.m. (noon), New York City time, one
(1) Business Day before the date of prepayment. Each such notice shall be
irrevocable; provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of another credit
facility or the closing of a securities offering or other transaction, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified prepayment date) if such condition is not
satisfied. Each such notice shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.11. Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.13.

(h) [Reserved].

(i) With respect to any prepayment of the Term Loans pursuant to
Sections 2.11(c) and (d), any Lender, at its option, may elect not to accept
such prepayment. The Administrative Agent shall notify the Lenders of the amount
available to prepay the Term Loans and the date on which such prepayment shall
be made (the “Prepayment Date”), which date shall be five (5) Business Days
after the date of such receipt. Each such notice shall specify a reasonably
detailed calculation of the amount of such prepayment. Any Lender declining such
prepayment (a “Declining Lender”) shall give written notice to the
Administrative Agent by 11:00 a.m., New York City time, on the date that is
three (3) Business Days prior to the Prepayment Date, and the Administrative
Agent shall promptly notify the Borrower of the amount of prepayments so
declined. If any Lender does not give a notice by such date that it is a
Declining Lender, then it will be deemed an Accepting Lender. On the Prepayment
Date, an amount equal to that portion of the Prepayment Amount accepted by the
Lenders other than the Declining Lenders (such Lenders being the “Accepting
Lenders”) to prepay Term Loans owing to such Accepting Lenders shall be paid to
the Administrative Agent by the Borrower and applied by the Administrative Agent
ratably to prepay Term Loans owing to such Accepting Lenders in the manner
described in Section 2.11(f) for such prepayment. Any amounts that would
otherwise have been applied to prepay Term Loans owing to Declining Lenders
shall instead be retained by the Borrower.

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily amount of the Available Revolving Commitment of such Lender during
the period from and including the Effective Date to but

 

-51-



--------------------------------------------------------------------------------

excluding the date on which such Commitment terminates. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any commitment fees accruing after the date on which the Commitments terminate
shall be payable on demand. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to each applicable Issuing Bank for its own
account a fronting fee, which shall accrue at the rate of 0.125% per annum on
the average daily Dollar Amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by such Issuing Bank during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third (3rd) Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after written
demand therefor that includes a statement in reasonable detail of the basis and
calculation of such fees. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) [Reserved].

(e) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to any Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate in effect at such time for ABR Term Loans or
ABR Revolving Loans, as applicable.

 

-52-



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate in effect for such time for Eurocurrency Term Loans or
Eurocurrency Revolving Loans, as applicable.

(c) Notwithstanding the foregoing:

(i) during the occurrence and continuance of an Event of Default under any of
clause (h), (i) or (j) of Article VII, (x) all Loans shall bear interest at 2%
plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (y) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section; and

(ii) during the occurrence and continuance of any other Event of Default, the
Administrative Agent or the Required Lenders may, at their option, by notice to
the Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.02 requiring the consent of “each
Lender directly affected thereby” for reductions in interest rates), declare
that (x) all Loans shall bear interest at 2% plus the rate otherwise applicable
to such Loans as provided in the preceding paragraphs of this Section or (y) in
the case of any other amount outstanding hereunder, such amount shall accrue at
2% plus the rate applicable to such fee or other obligation as provided
hereunder.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of the Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining, (including, without limitation, by means of an Interpolated Rate)
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

-53-



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and, unless repaid, (A) in the case of a Eurocurrency Borrowing denominated in
Dollars, such Borrowing shall be made as an ABR Borrowing and (B) in the case of
a Eurocurrency Borrowing denominated in a Foreign Currency, such Eurocurrency
Borrowing shall be repaid on the last day of the then current Interest Period
applicable thereto and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing (and if
any Borrowing Request requests a Eurocurrency Borrowing denominated in a Foreign
Currency, such Borrowing Request shall be ineffective); provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on or with respect to its loans, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to such Lender, such Issuing Bank or such other Recipient of participating
in, issuing or maintaining any Letter of Credit (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency), then the Borrower will pay to such Lender, such Issuing Bank
or such other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender, such Issuing Bank or such other Recipient, as
the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have

 

-54-



--------------------------------------------------------------------------------

achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth, in reasonable
detail, the basis and calculation of the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than one hundred eighty (180) days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) This Section 2.15 shall not apply to the extent any increased costs are
Mandatory Costs.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, and setting forth in reasonable detail the calculation used by such
Lender to determine such amount or amounts, shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.16 for any amounts under this
Section 2.16 incurred more than one hundred eighty (180) days prior to the date
on which such Lender notifies the Borrower of such amount and of such Lender’s
intention to claim compensation therefor. If a payment of a Eurocurrency Loan on
a day other than the last day of the applicable

 

-55-



--------------------------------------------------------------------------------

Interest Period would result in a loss, cost or expense, the Administrative
Agent may, in its sole discretion at the request of the Borrower, hold the
amount of such payment as cash collateral in support of the Obligations until
the last day of such Interest Period and apply such amounts to the payment of
the applicable Eurocurrency Loan on such last day.

SECTION 2.17. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by any applicable withholding agent, then the applicable
withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of any withholding Tax with respect to any payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation as prescribed by applicable
law or as reasonably requested by the Borrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, each Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.17(f)(ii)(A), (ii)(B) and (ii)(C) below) shall not be required if

 

-56-



--------------------------------------------------------------------------------

in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Each
Lender hereby authorizes the Administrative Agent to deliver to the Borrower any
documentation provided to the Administrative Agent pursuant to this
Section 2.17(e).

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding;

(B) any Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), two copies of whichever of
the following is applicable:

(1) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable (or any
successor form) claiming eligibility for the benefits of an income tax treaty to
which the United States is a party;

(2) executed originals of IRS Form W-8ECI (or any successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and that no payments in connection with any
Loan Document are effectively connected the conduct of a U.S. trade or business
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable (or any successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner(s);

(5) executed originals of any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

-57-



--------------------------------------------------------------------------------

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that, whenever a lapse in time or change in circumstances
renders any such documentation (including any specific documentation required
above in this Section 2.17(e)) expired, obsolete or inaccurate in any respect,
it shall promptly deliver to the Borrower and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the Borrower or the Administrative Agent) or promptly notify the
Borrower and the Administrative Agent in writing of its legal ineligibility to
do so.

Notwithstanding any other provision of this Section 2.17(e), a Lender shall not
be required to deliver any such documentation that such Lender is not legally
eligible to deliver.

(f) Treatment of Certain Refunds. If any indemnified party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.17(f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.17(f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.17(f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.17(f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(h) Issuing Banks. For purposes of this Section 2.17 and the definition of
“Excluded Taxes,” the term “Lender” includes any Issuing Bank.

 

-58-



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time, and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to the Issuing Banks as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments denominated in the same currency received by it for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Credit Event in any
Foreign Currency, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Credit Event was made (the “Original Currency”) no longer exists or
the Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by the Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the Borrower
takes all risks of the imposition of any such currency control or exchange
regulations.

(b) Any proceeds of Collateral received by the Administrative Agent after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, such funds shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and any Issuing Bank from the Borrower,
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower, third, to pay interest then due and payable on the Loans ratably,
fourth, to prepay principal on the Loans and unreimbursed LC Disbursements and
any other amounts owing with respect to Banking Services Obligations and Swap
Obligations ratably, fifth, to pay an amount to the Administrative Agent equal
to 103% of the aggregate undrawn face amount of all outstanding Letters of
Credit and the aggregate amount of any unpaid LC Disbursements, to be held as
cash collateral for such Obligations, sixth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the Borrower, and
seventh, to the Borrower or any other Person lawfully entitled thereto at such
time. Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not a “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations (it being understood and agreed, that in the event
that any amount is applied to Obligations other than Excluded Swap Obligations
as a result of this clause, to the extent permitted by applicable law, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause fourth above from amounts
received from “Eligible Contract Participants” to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to obligations described
in clause fourth above by the holders of any Excluded Swap Obligations are the
same as the proportional

 

-59-



--------------------------------------------------------------------------------

aggregate recoveries with respect to other obligations pursuant to clause fourth
above). Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless an Event of Default is in
existence, none of the Administrative Agent or any Lender shall apply any
payment which it receives to any Eurocurrency Loan of a Class, except (i) on the
expiration date of the Interest Period applicable to any such Eurocurrency Loan
or (ii) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any event, the Borrower shall pay the break
funding payment required in accordance with Section 2.16. The Administrative
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums that remain due and payable under the Loan
Documents after giving effect to any applicable cure period (collectively,
“Overdue Amounts”), may be paid from the proceeds of Borrowings made hereunder
if made following a request by the Borrower pursuant to Section 2.03 or may be
deducted from any deposit account of the Borrower maintained with the
Administrative Agent without creating any overdraft therein.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Revolving Loans, Term Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Term Loans and participations in
LC Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans, Term Loans and participations in LC Disbursements; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. For
purposes of subclause (b)(i) of the definition of Excluded Taxes, a Lender that
acquires a participation pursuant to this Section 2.18(d) shall be treated as
having acquired such participation on the earlier date(s) on which such Lender
acquired the applicable interest(s) in the Commitment(s) and/or Loan(s) to which
such participation relates. In no event shall this paragraph (d) apply to a
Lender that sells any portion of its Loan or Commitments to any Borrower
Affiliate in accordance with Section 9.04.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith

 

-60-



--------------------------------------------------------------------------------

on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, or the applicable Issuing Bank to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable and documented costs and expenses incurred
by any Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the applicable Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

-61-



--------------------------------------------------------------------------------

SECTION 2.20. Incremental Extensions of Credit.

(a) Subject to the terms and conditions set forth herein, Borrower may at any
time and from time to time, request commitments (an “Incremental Term Loan
Commitment”) to add additional term loans under a new tranche or as an increase
to an existing tranche (the “Incremental Term Loans”) or increases to the
existing Revolving Commitments (the “Incremental Revolving Commitments,” and
together with the Incremental Term Loans, the “Incremental Extensions of
Credit”) in a minimum principal amount of $5.0 million for all Incremental Term
Loans or all Incremental Revolving Commitments consummated on the same date;
provided that (i) the Incremental Extensions of Credit shall rank pari passu in
right of payment and right of security in respect of the Collateral with the
then existing Loans and (ii) the conditions in Section 4.02 have been satisfied
or waived.

(b) In addition, (i) the Incremental Extensions of Credit shall be in an
aggregate principal amount not exceeding (A) $150.0 million as of the date of
such Incremental Extension of Credit) plus (B) the amount of any voluntary
prepayment of the Term Loans or voluntary prepayment of Revolving Loans
accompanied by permanent reductions of the Revolving Commitments, in each case,
not funded with the incurrence of other long-term indebtedness (the “Incremental
Cap”), (ii) the Incremental Term Loans shall not have a final maturity date
earlier than the Term Loan Maturity Date, (iii) the Incremental Term Loans shall
not have a Weighted Average Life to Maturity that is shorter than the
then-remaining Weighted Average Life to Maturity of any then-existing Term
Loans, (iv) to the extent that the terms of any Incremental Term Loans (other
than pricing or as specifically contemplated by immediately preceding clauses
(ii) and (iii)) differ from any then-existing Term Loans, such terms shall be
reasonably acceptable to the Administrative Agent, (v) [Reserved],
(vi) immediately prior to and after giving effect to any Incremental Facility
Amendment, the Borrower will be in compliance with Section 6.11 on a pro forma
basis (calculated, in the case of any Incremental Revolving Commitments,
assuming such Incremental Revolving Commitments are fully drawn), (vii) no
then-existing Lender shall be required to provide any such Incremental
Extensions of Credit and (viii) the Incremental Revolving Commitments shall be
on identical terms (excluding any upfront fees) and pursuant to the same
documentation applicable to the Revolving Commitments and shall be deemed to be
an increase to the Revolving Commitments.

(c) The Borrower shall seek Commitments in respect of any Incremental Extension
of Credit from existing Lenders (although no Lender shall be obligated to extend
such Commitments) or from any additional bank, financial institution or other
Person that elects to extend commitments to provide Incremental Extensions of
Credit reasonably satisfactory to the Administrative Agent and, in the case of
Incremental Revolving Commitments, the Issuing Banks (any such bank, financial
institution, existing Lender or other Person being called an “Additional
Lender”) and shall become a Lender under this Agreement, pursuant to an
amendment (an “Incremental Facility Amendment”) to this Agreement, giving effect
to the modifications permitted by this Section 2.20, and, as appropriate, the
other Loan Documents, executed by the Borrower, each existing Lender agreeing to
provide a commitment in respect of the Incremental Extensions of Credit, if any,
each Additional Lender, if any, and the Administrative Agent and each Issuing
Bank, as applicable. Commitments in respect of Incremental Extensions of Credit
shall become Commitments under this Agreement. An Incremental Facility Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be reasonably necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section.

(d) Each Lender that is acquiring a new or additional Revolving Commitment
shall, on the date thereof (each, an “Incremental Facility Closing Date”), make
a Revolving Loan, the proceeds of which will be used to prepay the Revolving
Loans of the other Lenders outstanding immediately prior to such Incremental
Facility Closing Date, if any, and shall acquire participations in outstanding
Letters of Credit, such that, after giving effect thereto, the Revolving Loans
outstanding and participations in out-

 

-62-



--------------------------------------------------------------------------------

standing Letters of Credit are held by the Lenders pro rata based on their
Revolving Commitments after giving effect to such Incremental Facility
Amendment. If there is a new Borrowing of Revolving Loans on such Incremental
Facility Closing Date, the Lenders after giving effect to such Incremental
Facility Amendment shall make such Revolving Loans in accordance with Section
2.02.

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (A) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments and (B) no
Event of Default has then occurred and is continuing;

 

-63-



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent, cash-collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash-collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash-collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash-collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or
cash-collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.22(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.22(c)(i) and/or cash-collateralized in
accordance with Section 2.22(c)(iii) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such Bankruptcy Event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such Issuing Bank, to defease any risk to it in respect of such
Lender hereunder.

In the event that the Administrative Agent, the Borrower and each of the Issuing
Banks agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage and any cash collateral provided by the Borrower with respect to the
obligations of such Defaulting Lender shall be returned to the Borrower;
provided that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender shall constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.

 

-64-



--------------------------------------------------------------------------------

SECTION 2.23. Refinancing Amendments.

(a) At any time after the Effective Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of (a) all or any portion of the Term Loans then-outstanding under this
Agreement (which for purposes of this clause (a) will be deemed to include any
then outstanding Other Term Loans) or (b) all or any portion of the Revolving
Loans (or unused Revolving Commitments) under this Agreement (which for purposes
of this clause (b) will be deemed to include any then-outstanding Other
Revolving Loans and Other Revolving Commitments), in the form of (x) Other Term
Loans or Other Term Commitments or (y) Other Revolving Loans or Other Revolving
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (i) will
have such pricing and optional prepayment terms as may be agreed by the Borrower
and the Lenders thereof, (ii) (x) with respect to any Other Revolving Loans or
Other Revolving Commitments, will have a maturity date that is not prior to the
maturity date of Revolving Loans (or unused Revolving Commitments) being
refinanced and (y) with respect to any Other Term Loans or Other Term
Commitments, will have a maturity date that is not prior to the maturity date of
the Term Loans being refinanced, and (iii) the proceeds of such Credit Agreement
Refinancing Indebtedness shall be applied, substantially concurrently with the
incurrence thereof, to the prepayment of outstanding Term Loans or reduction of
Revolving Commitments being so refinanced, as the case may be; provided further
that the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the Final Maturity Date
that is in effect on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained. Each Class of Credit Agreement Refinancing
Indebtedness incurred under this Section 2.23 shall be in an aggregate principal
amount that is (x) not less than $5,000,000 in the case of Other Term Loans or
$5,000,000 in the case of Other Revolving Loans and (y) an integral multiple of
$1,000,000 in excess thereof. Any Refinancing Amendment may provide for the
issuance of Letters of Credit for the account of the Borrower pursuant to any
Other Revolving Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit under the
Revolving Commitments. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Term
Loans, Other Revolving Loans, Other Revolving Commitments and/or Other Term
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
In addition, if so provided in the relevant Refinancing Amendment and with the
consent of each Issuing Bank, participations in Letters of Credit expiring on or
after the Revolving Maturity Date shall be reallocated from Lenders holding
Revolving Commitments to Lenders holding extended revolving commitments in
accordance with the terms of such Refinancing Amendment; provided, however, that
such participation interests shall, upon receipt thereof by the relevant Lenders
holding Revolving Commitments, be deemed to be participation interests in
respect of such Revolving Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly.

(b) Notwithstanding anything to the contrary, this Section 2.23 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

 

-65-



--------------------------------------------------------------------------------

SECTION 2.24. Illegality. If any Lender reasonably determines that any
Requirements of Law have made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender to make, maintain or fund Loans
whose interest is determined by reference to the LIBO Rate, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue LIBO Rate Loans or to
convert Alternate Base Rate Loans to LIBO Rate Loans, shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Alternate Base Rate Loans the interest rate on which is determined by reference
to the Adjusted LIBO Rate component of the Alternate Base Rate, the interest
rate on which Alternate Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Adjusted LIBO Rate component of the Alternate Base Rate, in
each case until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBO Rate Loans and shall, upon
demand from such Lender (with a copy to the Administrative Agent), convert all
LIBO Rate Loans of such Lender to Alternate Base Rate Loans (the interest rate
on which Alternate Base Rate Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Adjusted LIBO Rate component of the Alternate Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Adjusted LIBO Rate component of the Alternate Base Rate with
respect to any Alternate Base Rate Loans, the Administrative Agent shall during
the period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the Adjusted LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBO Rate. Upon any such conversion, the Borrower shall also pay accrued
interest on the amount so converted.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower and each
Subsidiary (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to carry on its business as now conducted and (c) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, in each case to the extent that the concept of good standing or
qualification to do business is applicable in any such jurisdiction. Schedule
3.01 hereto identifies each Subsidiary as of the Effective Date, noting the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other Equity Interests owned by the Borrower and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding. As of the
Effective Date, all of the outstanding shares of capital stock and other Equity
Interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other Equity Interests indicated on
Schedule 3.01 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or any Subsidiary free and clear of
all Liens, other than Liens created or permitted under the Loan Documents. As of
the Effective Date, there are no out-

 

-66-



--------------------------------------------------------------------------------

standing commitments or other obligations of the Borrower or any Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other Equity Interests of any
Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions of such Loan Party and, if required, actions by
holders of Equity Interests in such Loan Party. The Loan Documents to which each
Loan Party is a party have been duly executed and delivered by such Loan Party
and constitute a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings required to be made with
the SEC under the Exchange Act or the Securities Act after the execution of the
Loan Documents or necessary to perfect Liens created pursuant to the Loan
Documents, (b) will not (i) violate in any respect any Requirements of Law
applicable to the Borrower or any Subsidiary, (ii) violate the Organizational
Documents of the Borrower or any of its Subsidiaries or (iii) violate any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, material agreement or other material instrument binding upon the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, other than Liens
created or permitted under the Loan Documents, except (in the case of clause
(a), (b)(i), (b)(iii) or (c)), to the extent that the failure to obtain or make
such consent, approval, registration, filing or action, or such violation,
default or right, as the case may be, could not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders’ equity and cash flows as
of and for the fiscal year ended March 31, 2014 reported on by Ernst & Young
LLP, independent public accountants. Such financial statements present fairly,
in all material respects, the financial position (including liabilities) and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such date and for such period in accordance with GAAP.

(b) Since the Effective Date, there has been no material adverse change in the
business, assets, operations, condition (financial or otherwise) or operating
results of the Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties.

(a) Each of the Borrower and its Subsidiaries has good title to, or (to the
Knowledge of the Borrower) valid leasehold interests in, all its real property
(and in the case of its personal property, has sufficient rights therein)
material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, if any, except for Liens permitted under Section 6.02 and
minor defects in title that do not interfere in any material respect with the
ability of the Borrower or any Subsidiary to conduct such business as currently
conducted or to utilize such properties for their intended purposes and except
where the failure to have such title or valid leasehold interest, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

-67-



--------------------------------------------------------------------------------

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries, to the Knowledge of the Borrower, does not infringe upon the
rights of any other Person, except for any such failure to own or license or
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation, Environmental and Labor Matters.

(a) There are no actions, suits, proceedings or (to the Knowledge of the
Borrower) investigations by or before any arbitrator or Governmental Authority
pending against or, to the Knowledge of the Borrower, threatened in writing
against or affecting the Borrower or any of its Subsidiaries (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law,
(ii) has, to the Knowledge of the Borrower, become subject to any Environmental
Liability, or (iii) has received notice of any claim with respect to any
Environmental Liability.

(c) There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to the Knowledge of the Borrower, threatened that
could reasonably be expected to result in a Material Adverse Effect; the hours
worked by and payments made to employees of the Borrower and its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law relating to such matters, except
to the extent of any such violations that could not reasonably be expected to
result in a Material Adverse Effect; all payments due from the Borrower or any
of its Subsidiaries, or for which any claim may be made against the Borrower or
any of its Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as liabilities on the
books of the Borrower or such Subsidiary, except to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect; and the consummation of the Transactions will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement under which the Borrower or any of its
Subsidiaries is bound.

SECTION 3.07. Compliance with Laws and Material Agreements. Each of the Borrower
and its Subsidiaries is in compliance with Requirements of Law applicable to it
or its property and all indentures, material agreements and other instruments
binding upon it or its property, except where the failure to be in such
compliance, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it
(including in its capacity as withholding agent), except (a) Taxes that are

 

-68-



--------------------------------------------------------------------------------

being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. All written information, including the Information
Memorandum, other than Projections and information of a general economic or
industry-wide nature (as to which no representation or warranty is made in this
sentence), furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other written
information so furnished), taken as a whole together with all other written
information so furnished on or prior to any date of determination and all SEC
Filings made on or prior to such date, is (or will when furnished be) complete
and correct in all material respects as of the date when furnished and does not
(or will not when furnished) contain any untrue statement of material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in the light of the circumstances
under which such statements are made. The Borrower represents and warrants that
the Projections were prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time such Projections were furnished to the
Administrative Agent or any Lender and, if furnished prior to the Effective
Date, as of the Effective Date (it being understood and agreed by the
Administrative Agent and the Lenders that any such Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower or its Subsidiaries, that no assurance can be given that
such Projections will be realized, and that actual results may differ materially
from such Projections).

SECTION 3.12. Use of Proceeds; Federal Reserve Regulations.

(a) The proceeds of the Term Loans will be applied to (i) finance the Effective
Date Refinancing and (ii) pay, directly or indirectly, the Transaction Costs.

(b) No part of the proceeds of any Loan have been used or will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

(c) The Borrower will not request any Borrowing or Letter of Credit, nor shall
the Borrower use, and the Borrower shall procure that its Subsidiaries and its
and their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any unlawful activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (iii) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default has occurred and is continuing.

 

-69-



--------------------------------------------------------------------------------

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date, the Borrower and its Subsidiaries, taken as a
whole, will be Solvent.

SECTION 3.16. Insurance. The Borrower maintains, and has caused each Subsidiary
to maintain, with insurance companies that the Borrower believes (in the good
faith judgment of the management of the Borrower) are financially sound and
responsible, insurance in such amounts, subject to such deductibles and
self-insurance retentions, and covering such properties and risks as the
Borrower believes (in the good faith judgment of the management of the Borrower)
are reasonable and prudent in light of the size and nature of its business.

SECTION 3.17. Security Interest in Collateral. Subject to the further provisions
of this Section 3.17, the Security Agreement is effective to create in favor of
the Administrative Agent for the benefit of the Secured Parties, legal, valid
and enforceable security interests in the Collateral described therein in which
a security interest may be created under Article 9 of the UCC. When financing
statements in appropriate form are filed in the applicable filing offices
specified in the Perfection Certificate and when stock certificates representing
pledged capital stock that are “certificated securities” under the UCC are
delivered to the Administrative Agent together with an effective indorsement,
such filings and delivery of such stock certificates create valid perfected
security interests in all such Collateral in favor of the Administrative Agent
for the benefit of the Secured Parties to the extent such security interests can
be created and perfected under Article 8 or 9 of the UCC and required by the
terms of the Loan Documents to be so perfected, securing the Secured
Obligations, and having priority over all other Liens on the Collateral and
subject to no other Liens other than Liens permitted under Section 6.02 and
subject to any priorities established by operation of applicable law, in each
case to the extent required by, and in accordance with, the terms and conditions
of this Agreement and the Collateral Documents. Notwithstanding the foregoing,
the representations and warranties contained in this Section 3.17, (a) shall not
be deemed to be violated as a result of the existence of Permitted Encumbrances
and other Liens permitted under Section 6.02 and (b) shall not apply to any
Collateral with respect to which a Lien thereon may only be perfected, or as to
which priority may be determined, by control or possession (including possession
of any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain control or possession or by any means other than
the filing of UCC-1 financing statements, the filing of the Security Agreement
or a short form thereof with the PTO and the United States Copyright Office, and
the possession in the State of New York or share certificates evidencing
certificated securities together with an effective indorsement. When appropriate
UCC-1 financing statements have been filed in all applicable offices and when
the Security Agreement or a short form thereof is filed in the PTO and the
United States Copyright Office, the Liens created by the Security Agreement
shall constitute perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in Patents (as defined in the Security
Agreement) registered or applied for with the PTO or Copyrights (as defined in
such Security Agreement) registered or applied for with the United States
Copyright Office, as the case may be, and listed in such Security Agreement or
short-form agreements, in each case subject to no Liens other than Liens
permitted under Section 6.02.

SECTION 3.18. Patriot Act. Neither the Borrower nor any of its Subsidiaries is
in violation of any material legal requirement relating to any applicable laws
with respect to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing effective September 24, 2001
and the Patriot Act.

SECTION 3.19. Anti-Money Laundering Laws. The operations of the Borrower and its
Subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the applicable money laundering statutes of all
jurisdictions where the Borrower or any of its Subsidiaries conducts business,
the rules and regulations thereunder and

 

-70-



--------------------------------------------------------------------------------

any related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental or regulatory agency (collectively, the “Anti-Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental or regulatory agency, authority or body or any arbitrator involving
the Borrower or any of its Subsidiaries with respect to the Anti-Money
Laundering Laws is pending or, to the Knowledge of the Borrower, threatened.

SECTION 3.20. OFAC. Neither the Borrower nor any of its Subsidiaries, nor, to
the Knowledge of the Borrower, any of their respective directors, officers,
employees, agents or Affiliates is a Sanctioned Person, nor is the Borrower or
any of its Subsidiaries located, organized or resident in a country or territory
that is itself the subject of any comprehensive embargo or country-wide
Sanctions, including Cuba, Iran, North Korea, the Republic of the Sudan and
Syria (each, a “Sanctioned Country”); and the Borrower will not directly or
indirectly use the proceeds of the Loans hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, to fund or facilitate (a) any activities of or business with
any Person, or in any country or territory, that, at the time of such funding,
is the subject of Sanctions or (b) in any other manner that will result in a
violation by any Person (including any Person participating in the transaction,
whether as underwriter, advisor, investor or otherwise) of Sanctions. The
Borrower, its Subsidiaries and their respective officers and employees and, to
the Knowledge of the Borrower, the Borrower’s directors and agents are in
compliance with Sanctions in all material respects.

SECTION 3.21. FCPA. Neither the Borrower nor any of its Subsidiaries nor, to the
Knowledge of the Borrower, any of its directors, officers, employees, agents or
Affiliates has, in the past five years, failed to comply with any provision of
the Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
Anti-Corruption Laws. The Borrower and its Subsidiaries have instituted,
maintain and enforce procedures designed to promote and ensure compliance with
all applicable Anti-Corruption Laws and applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(b) The Administrative Agent shall have received a Solvency Certificate.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Hogan Lovells US LLP, counsel for the Loan Parties, substantially in
the form of Exhibit B, and cover-

 

-71-



--------------------------------------------------------------------------------

ing such other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

(d) The Administrative Agent shall have received (i) audited consolidated
balance sheets of the Borrower and its consolidated subsidiaries as at the end
of, and related statements of income, comprehensive income and cash flows of the
Borrower and its consolidated subsidiaries for, the three most recently
completed fiscal years of the Borrower and (ii) an unaudited consolidated
balance sheet of the Borrower and its consolidated subsidiaries as at the end
of, and related statements of income, comprehensive income and cash flows of the
Borrower and its consolidated subsidiaries for, each fiscal quarter of the
Borrower and its consolidated subsidiaries subsequent to the last fiscal year
for which financial statements were prepared pursuant to the preceding clause
(i) and ended at least forty-five (45) days before the Effective Date, together
with financial statements for each corresponding fiscal quarter of the previous
year, in each case, prepared in accordance with GAAP (it being agreed that the
Administrative Agent has received the audited financial statements required by
clause (i) and the unaudited financial statements required by clause (ii) for
the fiscal quarters ended June 30, 2014 and September 30, 2014).

(e) [Reserved].

(f) The Administrative Agent shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Borrower as of, and for the twelve-month period ending on, the last day of the
most recently completed four-fiscal quarter period ended at least forty-five
(45) days (or ninety (90) days, if such four-fiscal quarter period is the end of
the Borrower’s fiscal year) prior to the Effective Date, prepared in good faith
by the Borrower after giving effect to the Transactions as if the Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such income statement), but need not
include adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)) (it being agreed
that the Administrative Agent has received the pro forma consolidated balance
sheet and related pro forma consolidated statement of income required by this
Section 4.01(f)).

(g) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(h) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
Sections 4.01(k) and (n).

(i) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third-party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
Transactions and the continuing operations of the Borrower and its Subsidiaries
have been obtained and are in full force and effect.

(j) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

 

-72-



--------------------------------------------------------------------------------

(k) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects (except in the case of any such
representations and warranties which expressly relate to a given date or period,
such representations and warranties shall be true and correct in all material
respects as of the respective date or for the respective period, as the case may
be).

(l) [Reserved].

(m) The Administrative Agent shall have received reasonably satisfactory
evidence that the Effective Date Refinancing shall have been consummated, or
substantially simultaneously with the initial funding of Loans on the Effective
Date shall be consummated.

(n) Since March 31, 2014, there shall not have occurred a Material Adverse
Effect.

(o) The Administrative Agent shall have received:

(i) all certificates, agreements, instruments or tangible chattel paper
representing or evidencing any of the Pledged Collateral (as defined in the
Security Agreement) having a value in excess of $2,500,000, accompanied by
instruments of transfer undated and endorsed in blank (in each case to the
extent required by the Security Agreement); provided that, to the extent set
forth in Schedule 5.15 hereto, satisfaction of the requirements of this clause
(i) shall not be a condition to the obligations of the Lenders to make Loans or
of any Issuing Bank to issue Letters of Credit hereunder on the Effective Date
(it being understood and agreed that such requirements shall be required to be
satisfied as promptly as practicable after the Effective Date and in any event
within the period specified therefor in Schedule 5.15 hereto or on such later
date as the Administrative Agent may reasonably agree);

(ii) UCC financing statements in appropriate form for filing under the UCC and,
except as otherwise expressly provided in Schedule 5.15 hereto or otherwise
herein or in the Security Agreement, such other certificates, agreements or
documents required by the Collateral Documents as may be necessary or
appropriate or, in the opinion of the Administrative Agent, desirable to perfect
the Liens created, or purported to be created, by the Collateral Documents;

(iii) evidence acceptable to the Administrative Agent of payment or arrangements
for payment by the Loan Parties of all applicable recording taxes, fees,
charges, costs and expenses required for the recording of the Collateral
Documents;

(iv) the results of a recent UCC, intellectual property, tax and judgment Lien
searches with respect to the Borrower and each of its subsidiaries, and such
searches shall reveal no Liens on any of the assets of the Borrower or any of
its subsidiaries except for Liens permitted hereunder or discharged on or prior
to the Effective Date; and

(v) an executed Perfection Certificate.

(p) The Administrative Agent and the Lenders shall have received, at least three
(3) Business Days prior to the Effective Date, all documentation and other
information about the

 

-73-



--------------------------------------------------------------------------------

Loan Parties that shall have been reasonably requested by the Administrative
Agent or the Lenders in writing at least ten (10) Business Days prior to the
Effective Date and that the Administrative Agent and the Lenders reasonably
determine is required by United States regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing or any Incremental Extension of Credit, and of
each Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except that to the
extent that any such representation or warranty is qualified by materiality or
Material Adverse Effect, such representation and warranty shall be true and
correct in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable; provided that, to the extent that any such representation or
warranty specifically refers to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
or in all respects, in accordance with this paragraph (a), as of such earlier
date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

(c) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 (or such notice shall have been deemed given in accordance with
Section 2.03) if Loans are being requested or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, any Issuing Bank and the
Administrative Agent shall have received notice as required by Section 2.06(b).

Notwithstanding anything in this Section 4.02 to the contrary, to the extent
that the proceeds of an Incremental Extension of Credit are to be used to
finance a Limited Condition Acquisition, (i) Section 4.02(a) shall be limited
solely to the customary “specified representations” and “specified purchase
agreement representations” and (ii) Section 4.02(b) shall be limited solely to
the Events of Default specified in clauses (a), (b), (h) and (i) of Article VII,
in addition to the conditions precedent set forth in the related Incremental
Facility Amendment, if any.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or shall have
been cash-collateralized or supported by a back-to-back letter of

 

-74-



--------------------------------------------------------------------------------

credit pursuant to arrangements reasonably satisfactory to the Administrative
Agent) and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date on which the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed with the SEC under
the rules and regulations of the SEC, giving effect to any automatic extension
available thereunder for the filing of such form), its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, audited by Ernst &
Young LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit (other than
any exception or explanatory paragraph, but not a qualification, that is
expressly solely with respect to, or expressly resulting solely from, (A) any
upcoming maturity date of any Indebtedness under this Agreement occurring within
one year from the time such opinion is delivered or (B) any potential inability
to satisfy either or both of the Financial Covenants on a future date or in a
future period)) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date on
which the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter
would be required to be filed with the SEC under the rules and regulations of
the SEC, giving effect to any automatic extension available thereunder for the
filing of such form), its unaudited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter (except in the case of cash flows) and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.11 and (iii) stating whether any change in GAAP or in the
application thereof that would materially affect the covenant calculations under
Section 6.11 has occurred since the date of the audited financial statements
referred to in Section 3.04(a) and, if any such change has occurred, specifying
the effect of such change on the financial statements accompanying such
certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

-75-



--------------------------------------------------------------------------------

(e) not later than fifteen (15) days after the end of each fiscal year of the
Borrower, a copy of the plan and forecast (including a projected consolidated
and consolidating income statement) of the Borrower for the newly-commenced
fiscal year of the Borrower in form reasonably satisfactory to the
Administrative Agent;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered to the Administrative Agent), exhibits to
any registration statement and, if applicable, any registration statement on
Form S-8) filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or distributed by the Borrower to its
stockholders generally, as the case may be;

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent on its own behalf or on behalf of any Lender may reasonably
request in writing;

(h) [Reserved]; and

(i) concurrently with any delivery of financial statements under clause
(a) above, a certificate of a Financial Officer setting forth the information
required pursuant to the Perfection Certificate Supplement or confirming that
there has been no change in such information since the date of the Perfection
Certificate or latest Perfection Certificate Supplement.

The Borrower will hold and participate in a quarterly conference call for
Lenders to discuss financial information delivered pursuant to clauses (a) and
(b) of this Section 5.01 (which shall be satisfied by inviting Lenders to the
Borrower’s quarterly conference calls with its security holders, which the
Borrower may effect via its quarterly earnings news release issued to one or
more nationally recognized wire services). Prior to each such conference call,
the Borrower shall notify the Administrative Agent of the time and date of such
conference call.

The Borrower represents and warrants that it and any Subsidiary, in each case,
either (i) has no registered or publicly traded securities outstanding, or
(ii) files its financial statements with the SEC and/or makes its financial
statements available to potential holders of its Rule 144A securities, and,
accordingly, the Borrower hereby (i) authorizes the Administrative Agent to make
the financial statements to be provided under clause (a) of Section 5.01, along
with the Loan Documents, available to Public Siders and (ii) agrees that at the
time such financial statements are provided hereunder, they shall already have
been made available to holders of its securities. The Borrower will not request
that any other material be posted to Public Siders without expressly
representing and warranting to the Administrative Agent in writing that such
materials do not constitute MNPI or that the Borrower has no outstanding
publicly traded securities, including Rule 144A securities. In no event shall
the Administrative Agent post compliance or borrowing base certificates or
budgets to Public Siders.

Documents required to be delivered pursuant to clause (a), (b) or (f) of this
Section 5.01 may be delivered electronically and shall be deemed to have been
delivered electronically on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System
or any successor electronic filing system. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the compliance certificates required by clause (d) of this Section 5.01 to
the Administrative Agent.

 

-76-



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent for distribution to each Lender written notice of the
following promptly after the Borrower has Knowledge thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary that could reasonably be expected to result in a Material Adverse
Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) the occurrence of any other event that has resulted in a Material Adverse
Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto. Information
required to be delivered pursuant to clause (b), (c) or (d) of this Section 5.02
may be delivered electronically and shall be deemed to have been delivered
electronically on the date on which documents containing such information are
filed for public availability on the SEC’s Electronic Data Gathering and
Retrieval System or any successor electronic filing system.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
(a) preserve, renew and keep in full force and effect (i) its legal existence
and (ii) the rights, qualifications, licenses, permits, privileges, franchises,
patents, copyrights, trademarks, trade names or other intellectual property
rights material to the conduct of its business except, in the case of this
clause (ii), where the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, and (b) maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted except, in the case of this clause (b), where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; provided that (x) the foregoing
shall not prohibit any merger, consolidation, liquidation, dissolution or Asset
Sale permitted under Section 6.03 and (y) neither the Borrower nor any of its
Subsidiaries shall be required to preserve any right, qualification, license,
permit, privilege, franchise, patent, copyright, trademark or trade name if the
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of business of the Borrower or such Subsidiary,
as the case may be, and that loss thereof is not disadvantageous in any material
respect to the Borrower and its Subsidiaries, taken as a whole.

SECTION 5.04. Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay its Tax liabilities (whether or not shown on a Tax return)
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear and casualty and condemnation events excepted and subject to the
disposition of property permitted under Section 6.03, except where the failure
to do

 

-77-



--------------------------------------------------------------------------------

so could not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect and (b) maintain (i) with insurance companies that
the Borrower believe (in the good faith judgment of the management of the
Borrower) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in such amounts, subject to such
deductibles and self-insurance retentions, and covering such properties and
risks as the Borrower believes (in the good faith judgment of the management of
the Borrower) are reasonable and prudent in light of the size and nature of its
business and (ii) all insurance required pursuant to the Collateral Documents.
The Borrower will furnish to the Lenders, upon written request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. The Borrower shall deliver to the Administrative Agent endorsements
(x) to all “All Risk” physical damage insurance policies on all of the Loan
Parties’ tangible personal property and assets insurance policies naming the
Administrative Agent as lender loss payee, and (y) to all general liability and
other liability policies naming the Administrative Agent an additional insured.
In the event the Borrower or any of its Subsidiaries at any time or times
hereafter shall fail to obtain or maintain any of the policies or insurance
required herein or to pay any premium in whole or in part relating thereto, then
the Administrative Agent, without waiving or releasing any obligations or
resulting Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the
Administrative Agent deems advisable. All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement. Upon receiving Knowledge thereof, the Borrower will
furnish to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which entries that are full, true and correct in all material respects are made
of all material financial dealings and transactions in relation to its business
and activities. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, subject to the confidentiality requirements of
Section 9.12, to visit and inspect its properties, to examine and make extracts
from its books and records, including environmental assessment reports and Phase
I or Phase II studies, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested; provided that in no
event shall (x) such visits, inspections or examinations occur unless an Event
of Default has occurred and is continuing, or (y) the Borrower or any Subsidiary
be required to disclose or permit the inspection of (i) any communication
protected by attorney-client privilege if such disclosure or inspection would
result in, or be deemed to constitute, a waiver of such privilege and (ii) any
confidential information to the extent the disclosure or inspection would result
in, or be deemed to constitute, a breach of any obligation of confidentiality
binding on the Borrower or any Subsidiary. The Borrower acknowledges that the
Administrative Agent, after exercising its rights of inspection, subject to the
confidentiality requirements of Section 9.12, may prepare and distribute to the
Lenders certain reports pertaining to the Borrower and its Subsidiaries’ assets
for internal use by the Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws), except where the failure to do so could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

-78-



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds.

(a)(i) The proceeds of the Term Loans will be used only to (A) finance the
Effective Date Refinancing and (B) pay, directly or indirectly, the Transaction
Costs and (ii) the Borrower will use the proceeds of any Revolving Loans on or
after the Effective Date to finance the working capital needs, and for any
general corporate purposes permitted by this Agreement, of the Borrower and its
Subsidiaries (including, without limitation, investments and Restricted Payments
permitted by this Agreement). No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

(b) The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and the Borrower shall procure that its subsidiaries and
its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any unlawful activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country or (c) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes a Domestic Subsidiary that is not an Excluded Subsidiary, the Borrower
shall provide the Administrative Agent with written notice thereof setting forth
information in reasonable detail describing the material assets of such Person
and shall cause each such Domestic Subsidiary (other than an Excluded
Subsidiary) to deliver to the Administrative Agent a joinder to the Subsidiary
Guaranty to become a Loan Party and a joinder to the Security Agreement (in each
case in the form contemplated thereby) pursuant to which such Domestic
Subsidiary agrees to be bound by the terms and provisions thereof. Such joinders
shall be accompanied by appropriate corporate or other entity resolutions, other
corporate or other entity documentation and legal opinions as may reasonably be
requested by the Administrative Agent, and such Person shall take all actions
necessary or advisable in the opinion of the Administrative Agent to cause the
Lien created by the Security Agreement to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent, and such resolutions,
documentation, opinions and financing statements shall be in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(b) The Borrower will cause, and will cause each other Loan Party to cause, all
of its owned property (whether real, personal, tangible, intangible, or mixed
but excluding Excluded Assets) to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations to the extent required by, and
in accordance with, the terms and conditions of the Collateral Documents, except
for Excluded Actions and subject in each case to Liens permitted by
Section 6.02. Without limiting the generality of the foregoing, but in each case
except for Excluded Actions, the Borrower (i) will cause the Applicable Pledge
Percentage of the issued and outstanding Equity Interests in each Pledge
Subsidiary directly owned by the Borrower or any other Loan Party (other than
Excluded Assets) to be subject at all times to a first priority, perfected Lien
in favor of the Administrative Agent to secure the Secured Obligations to the
extent required by, and in accordance with, the terms and conditions of the
Collateral Documents or other pledge and security documents as the
Administrative Agent shall reasonably request and (ii) will, and will cause each
Subsidiary Guarantor to, deliver Mortgages and Mortgage Instruments with respect
to real property (other than Excluded Assets)

 

-79-



--------------------------------------------------------------------------------

owned by the Borrower or such Subsidiary Guarantor to the extent, and within
such time period as is, reasonably required by the Administrative Agent.
Notwithstanding the foregoing, (i) no such Mortgages or Mortgage Instruments
shall be required to be prepared or delivered until the date that occurs
seventy-five (75) days after the date of acquisition of the subject real
property (or such later date as the Administrative Agent may agree in the
exercise of its reasonable discretion with respect thereto) and (ii) no pledge
or security agreement in respect of the Equity Interests in a Foreign Subsidiary
shall be required to be prepared or delivered, or any other formalities required
to be observed with respect to the creation or perfection of a Lien on such
Equity Interests, under the laws of the jurisdiction of organization or
formation of such Foreign Subsidiary, (A) unless such Foreign Subsidiary is a
Material Subsidiary and (B) until the date that occurs seventy-five (75) days
after the acquisition of such Equity Interests (or such later date as the
Administrative Agent may agree in the exercise of its reasonable discretion with
respect thereto); provided that, notwithstanding satisfaction of the conditions
set forth in subclause (A) and (B) above, no pledge or security agreement
governed by laws outside the United States in respect of the Equity Interests in
a Foreign Subsidiary shall be required to be prepared or delivered, or any other
formalities required to be observed with respect to the creation or perfection
of a Lien on such Equity Interests, to the extent the Administrative Agent or
its counsel determines that such pledge would not provide material credit
support for the benefit of the Secured Parties pursuant to legally valid,
binding and enforceable pledge agreements.

(c) Without limiting the foregoing, but for the exception of Excluded Actions,
the Borrower will, and will cause each Subsidiary Guarantor to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements,
fixture filings, Mortgages, deeds of trust and other documents and such other
actions or deliveries of the type required by Section 4.01, as applicable),
which may be required by law or which the Administrative Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
in the Collateral to the extent required by, and in accordance with, the terms
and conditions of the Collateral Documents, all at the expense of the Borrower.

SECTION 5.10. Designation of Subsidiaries. The Borrower may at any time after
the Effective Date designate any Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Subsidiary (including with respect to any newly
acquired or newly formed Subsidiary of the Borrower); provided that
(i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing or result therefrom and
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance with the Financial Covenants (and the Borrower shall deliver to
the Administrative Agent a certificate of a Financial Officer setting forth in
reasonable detail the calculations demonstrating such compliance). The
designation of any Subsidiary as an Unrestricted Subsidiary after the Effective
Date shall constitute an investment by the Borrower and its Subsidiaries, as
applicable, in such Unrestricted Subsidiary at the date of such designation in
an amount equal to the Fair Market Value of the applicable parties’ investment
in such Unrestricted Subsidiary. The designation of any Unrestricted Subsidiary
as a Subsidiary shall constitute (i) the incurrence at the time of designation
of any investment, Indebtedness or Liens of such Subsidiary existing at such
time and (ii) a return on any investment by the Borrower or any Subsidiary in
such former Unrestricted Subsidiary pursuant to the preceding sentence in an
amount equal to the Fair Market Value at the date of such designation of the
Borrower’s and its Subsidiaries’ (as applicable) investment in such Subsidiary.

SECTION 5.11. ERISA. The Borrower will furnish to the Administrative Agent as
soon as possible after, and in any event within ten (10) Business Days after any
Responsible Officer has Knowledge that, any ERISA Event has occurred that, alone
or together with any other ERISA Event could reasonably be expected to result in
a Material Adverse Effect, a statement of a Financial Officer of

 

-80-



--------------------------------------------------------------------------------

the Borrower setting forth details as to such ERISA Event and the action, if
any, that the Borrower or any of its Subsidiaries proposes to take with respect
thereto. Thereafter and in connection therewith, upon reasonable request by the
Administrative Agent, the Borrower will furnish to the Administrative Agent
copies of (a) each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) filed by the Borrower or any of its Subsidiaries or any ERISA
Affiliate with the Internal Revenue Service with respect to each Plan; (b) the
most recent actuarial valuation report for each Plan; (c) all notices received
by the Borrower or any of its Subsidiaries or any ERISA Affiliate from a
Multiemployer Plan sponsor or any Governmental Authority concerning an ERISA
Event; (d) such other documents or governmental reports or filings relating to
any Plan as the Administrative Agent shall reasonably request; and (e) copies of
(i) any documents described in Section 101(k) of ERISA that the Borrower or any
of its Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(1) of ERISA
that the Borrower or any of its Subsidiaries or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided that if the Borrower or any of
its Subsidiaries or an ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then upon reasonable request by the Administrative Agent, the Borrower, the
applicable Subsidiary or ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and shall provide copies
of such documents and notices to the Administrative Agent promptly after receipt
thereof.

SECTION 5.12. [Reserved].

SECTION 5.13. [Reserved].

SECTION 5.14. Compliance with Anti-Terrorism Laws; Anti-Corruption Laws and
Sanctions.

(a) The Borrower will not directly or indirectly, in connection with the Loans,
knowingly (i) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law or
(ii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

(b) The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

(c) The Borrower will not directly or indirectly, in connection with the Loans,
knowingly cause or permit any of the funds of any Loan Party that are used to
repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any Anti-Terrorism Law.
Furthermore, the Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall procure that its subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any unlawful
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

SECTION 5.15. Certain Post-Closing Obligations. As promptly as practicable, and
in any event within the time periods after the Effective Date specified in
Schedule 5.15 hereto or on such later date as the Administrative Agent may
reasonably agree, including to reasonably accommodate circumstances unforeseen
on the Effective Date, the Borrower shall deliver the documents or take the
actions specified in Schedule 5.15 hereto, except to the extent otherwise agreed
by the Administrative Agent in its discretion.

 

-81-



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or shall have been
cash-collateralized or supported by back-to-back letters of credit pursuant to
arrangements reasonably satisfactory to the Administrative Agent) and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
refinancings, extensions, renewals and replacements of any such Indebtedness
with Indebtedness that does not increase the outstanding principal amount
thereof other than by the amount of accrued and unpaid interest, fees and
premiums payable with respect thereto and the fees and expenses incurred in
connection with any such refinancing, extension, renewal or replacement;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Loan Party to any Loan Party not otherwise permitted under this
Section 6.01 shall be subject to the limitations set forth in Section 6.04(d);

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that the aggregate outstanding principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that may be guaranteed by Loan Parties in reliance on
this clause (d) shall not in the aggregate exceed, at the time of incurrence
thereof and giving pro forma effect thereto, the greater of $10,000,000 and 0.5%
of Consolidated Total Assets;

(e) Indebtedness incurred for the purpose of financing all or any part of the
purchase price of any property (including Equity Interests of any Person) or the
cost of the acquisition, construction, repair, replacement or improvement of any
property, including Capital Lease Obligations, Purchase Money Obligations and
any Indebtedness assumed in connection with the acquisition of any such property
or secured by a Lien on any such property prior to the acquisition,
construction, repair, replacement or improvement thereof, and refinancings,
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof other than by the amount of
accrued and unpaid interest, fees and premiums payable with respect thereto and
the fees and expenses incurred in connection with any such refinancing,
extension, renewal or replacement; provided that (i) such Indebtedness is
incurred prior to or within two hundred seventy (270) days after the applicable
acquisition, construction, repair, replacement or improvement of such property
and (ii) the aggregate principal amount of Indebtedness that is outstanding in
reliance on this clause (e) shall not exceed, at the time of incurrence thereof
and giving pro forma effect thereto, the greater of $15,000,000 and 0.75% of
Consolidated Total Assets;

 

-82-



--------------------------------------------------------------------------------

(f) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of letters of credit, bank guarantees or similar instruments; provided
that the aggregate Indebtedness as an account party that is outstanding in
reliance on this clause (f) (excluding as an account party in respect of any
Letters of Credit) shall not exceed, at the time of incurrence thereof and
giving pro forma effect thereto, $3,000,000;

(g) Indebtedness secured by a Lien on any asset (not constituting Collateral) of
the Borrower or any Subsidiary; provided that the principal amount of
Indebtedness permitted under this clause (g) shall not in the aggregate exceed,
at the time of incurrence thereof and giving pro forma effect thereto, the
greater of $10,000,000 and 0.5% of Consolidated Total Assets;

(h) Indebtedness (including assumed Indebtedness) of the Borrower or any
Subsidiary Guarantor (including Subordinated Indebtedness to the extent
subordinated to the Secured Obligations on terms reasonably acceptable to the
Administrative Agent and Indebtedness permitted under the terms of Permitted
Convertible Notes), and any Indebtedness of the Borrower or any Subsidiary
Guarantor constituting refinancings, extensions, renewals or replacements of any
such Indebtedness; provided that (i) both immediately prior to and after giving
effect (including effect on a pro forma basis) thereto, no Default shall exist
or would result therefrom, (ii) such Indebtedness is not guaranteed by any
Subsidiary other than a Subsidiary Guarantor (which guarantees, if such
Indebtedness is Subordinated Indebtedness, shall be expressly subordinated to
the Secured Obligations on terms not less favorable to the Lenders than the
subordination terms of such Subordinated Indebtedness), (iii) the covenants
applicable to such Indebtedness (taken as a whole) are not more onerous or more
restrictive in any material respect than the applicable covenants set forth in
this Agreement and (iv) after giving pro forma effect to the incurrence of such
Indebtedness, at the time of incurrence thereof, the Borrower shall be in
compliance with the Financial Covenants;

(i) unsecured Indebtedness in respect of guarantees, performance bonds, surety
bonds and similar obligations securing the performance of the Borrower or any
Subsidiary in connection with a Permitted Acquisition permitted under
Section 6.04 or an Asset Sale permitted under Section 6.03;

(j) Indebtedness in respect of performance bonds, bid bonds, appeal bonds and
surety bonds and performance, bankers acceptance facilities and completion
guarantees and similar obligations, in each case provided in the ordinary course
of business, including obligations with respect to letters of credit, bank
guarantees or similar instruments related thereto;

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(l) Indebtedness in respect to judgments, awards or settlements of any claims or
actions (whether direct, contingent or potential), in each case under
circumstances not giving rise to an Event of Default;

(m) Indebtedness in respect of obligations that are being contested in
accordance with Section 5.04;

(n) Indebtedness of the Borrower or any Subsidiary permitted under Section 6.04;

(o) Swap Agreements permitted under Section 6.05;

 

-83-



--------------------------------------------------------------------------------

(p) Indebtedness of Foreign Subsidiaries, and guarantees thereof by Foreign
Subsidiaries, in an aggregate principal amount not to exceed, at the time of
incurrence thereof and giving pro forma effect thereto, the greater of
$10,000,000 and 0.5% of Consolidated Total Assets;

(q)(A) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary (or Indebtedness of a Person or
Indebtedness attaching to assets of a Person not previously a Subsidiary that is
merged or consolidated with or into the Borrower or a Subsidiary) or
Indebtedness assumed or attaching to assets that are acquired by the Borrower or
any Subsidiary in a transaction otherwise permitted under Section 6.04
(including pursuant to a Permitted Acquisition), in each case after the
Effective Date, in an aggregate amount not to exceed $20,000,000 at any time
outstanding; provided that (x) such Indebtedness existed at the time such Person
became a Subsidiary or otherwise at the time any such Permitted Acquisition was
consummated or at the time such assets were acquired and, in each case, was not
created in anticipation thereof and (y) such Indebtedness is not guaranteed by
the Borrower or any Subsidiary (other than by any such Person that so becomes a
Subsidiary); and (B) any refinancings, extensions, renewals and replacements of
any Indebtedness specified in subclause (A) above, provided that the principal
amount of any such Indebtedness is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, extension, renewal or
replacement other than by the amount of accrued and unpaid interest, fees and
premiums payable with respect thereto and the fees and expenses incurred in
connection with any such refinancing, extension, renewal or replacement;

(r) Indebtedness of the Borrower or any Subsidiary incurred in respect of credit
cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called “procurement cards” or “P-cards”), or other
Banking Services, in each case, incurred in the ordinary course of business;

(s) unsecured Indebtedness of any Loan Party owing to current or former
employees, officers or directors (or any spouses, ex-spouses or estates of any
of the foregoing) incurred in connection with the repurchase therefrom of Equity
Interests in the Borrower, so long as the aggregate principal amount of all such
Indebtedness does not exceed $1,000,000 in any fiscal year of the Borrower;

(t) other unsecured Indebtedness not otherwise permitted by clauses (a) through
(s) above or clauses (u) through (aa) below, provided that the aggregate
principal amount of such other Indebtedness outstanding shall not exceed, at the
time of incurrence thereof and giving pro forma effect thereof, the greater of
$100,000,000 and 5.0% of Consolidated Total Assets;

(u) [Reserved];

(v) Indebtedness of Joint Ventures, Indebtedness incurred on behalf of Joint
Ventures or Guarantees of Indebtedness of Joint Ventures by the Borrower or any
Subsidiary, in an aggregate principal amount not to exceed, at the time of
incurrence thereof and giving pro forma effect thereto, the greater of
$50,000,000 and 2.5% of Consolidated Total Assets;

(w) Credit Agreement Refinancing Indebtedness;

(x) Indebtedness representing deferred compensation to employees of the Borrower
or any Subsidiary incurred in the ordinary course of business;

 

-84-



--------------------------------------------------------------------------------

(y) Indebtedness consisting of obligations under deferred compensation or other
similar arrangements incurred in connection with the Royall Acquisition, any
Permitted Acquisition or any investment permitted under this Agreement;

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in the foregoing clauses of this Section 6.01; and

(aa) Indebtedness in the form of customary and reasonable indemnity obligations
entered into in connection with any Permitted Acquisition or any investment or
Asset Sale permitted under this Agreement.

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (aa) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Loan
Documents will be deemed to have been incurred in reliance only on the exception
in clause (a).

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02 and any amendments,
modifications, extensions, renewals and replacements thereof; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien and (B) proceeds and
products thereof, and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and refinancings, extensions, renewals and
replacements thereof that do not increase the outstanding principal amount of
such obligations other than by the amount of accrued and unpaid interest, fees
and premiums payable with respect thereto and the fees and expenses incurred in
connection with any such refinancing, extension, renewal or replacement;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary (or Liens existing on any property or asset of
any Person not previously a Subsidiary that is merged or consolidated with or
into the Borrower or a Subsidiary) after the date hereof prior to the time such
Person becomes a Subsidiary (or is merged or consolidated with or into the
Borrower or a Subsidiary) and any amendments, modifications, extensions,
renewals and replacements thereof; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary (other than the proceeds or products thereof and other than after
acquired property of the Borrower or such Subsidiary, as applicable, subject to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are

 

-85-



--------------------------------------------------------------------------------

permitted hereunder that require or include, pursuant to their terms at such
time, a pledge of after acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date on which such Person becomes a Subsidiary, as the case
may be, and refinancings, extensions, renewals and replacements thereof that do
not increase the outstanding principal amount of such obligations other than by
the amount of accrued and unpaid interest, fees and premiums payable with
respect thereto and the fees and expenses incurred in connection with any such
refinancing, extension, renewal or replacement;

(e) Liens on fixed or capital assets or other property subject to Capital Lease
Obligations and Purchase Money Obligations acquired, constructed, repaired,
replaced or improved by the Borrower or any Subsidiary and any amendments,
modifications, extensions, renewals and replacements thereof; provided that
(i) such security interests secure Indebtedness permitted under Section 6.01(e),
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or within two hundred seventy (270) days after the applicable
acquisition, construction, repair, replacement or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring,
constructing, repairing, replacing or improving such property and (iv) such
security interests shall not apply to any other property (except for accessions
to such property and the proceeds and the products thereof, and any lease of
such property (including accessions thereto) and the proceeds and products
thereof) or assets (except for accessions to or proceeds of such assets) of the
Borrower or any Subsidiary;

(f) Liens on assets of Foreign Subsidiaries, provided that such Liens shall
secure only Indebtedness or other obligations of such Foreign Subsidiaries
permitted under Section 6.01(p);

(g) Liens on cash collateral (including, for such purpose, collateral consisting
of Permitted Investments), in an amount not to exceed 105% of the face amount of
letters of credit, bank guarantees or similar instruments outstanding pursuant
to Section 6.01(f), securing obligations in respect of such letters of credit,
bank guarantees or similar instruments;

(h) Liens on assets of the Borrower or its Subsidiaries not otherwise permitted
under this Section 6.02 so long as the aggregate principal amount of
Indebtedness and other obligations secured by such Liens does not exceed, at the
time of incurrence thereof and giving pro forma effect thereto, the greater of
$50,000,000 and 2.5% of Consolidated Total Assets;

(i) Liens on assets of the applicable acquired Person or assets securing
Indebtedness permitted under Section 6.01(q);

(j) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to the Borrower or any Subsidiary, in each
case filed under an agreement that is otherwise permitted by this Agreement;

(k) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums;

(l) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition or an investment permitted by
this Agreement;

 

-86-



--------------------------------------------------------------------------------

(m) any interest of a lessee under leases (other than Capital Lease Obligations)
and any interest of a licensee under license agreements;

(n) Liens deemed to exist in connection with Permitted Investments in repurchase
agreements;

(o) Liens on assets of Subsidiaries of the Borrower that are not Loan Parties
not otherwise permitted under this Section 6.02 so long as the aggregate
principal amount of Indebtedness and other obligations secured by such Liens, at
the time of incurrence thereof and giving pro forma effect thereto, does not
exceed the greater of $20,000,000 and 1.0% of Consolidated Total Assets;

(p) any interest or title of a lessor under leases (other than Capital Lease
Obligations) and any interest of a licensor under license agreements;

(q) Liens created, incurred, assumed or permitted to exist in connection with
the Transactions;

(r) Liens granted by a Subsidiary that is not a Loan Party in favor of any Loan
Party, Liens granted by a Subsidiary that is not a Loan Party in favor of any
Subsidiary that is not a Loan Party, and Liens granted by a Loan Party in favor
of any other Loan Party;

(s) Liens on assets of Joint Ventures, provided that such Liens shall secure
only Indebtedness or other obligations of such Joint Ventures permitted under
Section 6.01(v); and

(t) Liens on the Collateral securing Credit Agreement Refinancing Indebtedness
permitted under Section 6.01(w); and

(u) to the extent constituting Liens, conditions and restrictions contained in
agreements permitted under Section 6.08(c).

SECTION 6.03. Fundamental Changes and Asset Sales.

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or make any Asset Sale of (in one transaction or in a
series of transactions) any of its assets (including pursuant to a Sale and
Leaseback Transaction), or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing:

(i) any Person may merge or consolidate with the Borrower in a transaction in
which (A) the Borrower is the surviving corporation or (B) if the Person formed
by or surviving any such merger or consolidation is not the Borrower (any such
Person, the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under the laws of the United States or any political
subdivision thereof, (2) the Successor Borrower shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
and substance reasonably satisfactory to the Administrative Agent, (3) each Loan
Party other than the Borrower, unless it is the other party to such merger or
consolidation, shall have reaffirmed, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, that its
Guarantee of, and grant of any Liens as security for, the Secured Obligations
shall apply to the Successor Bor-

 

-87-



--------------------------------------------------------------------------------

rower’s obligations under this Agreement and (4) the Borrower shall have
delivered (prior to or substantially concurrently with such transaction) to the
Administrative Agent a certificate of an officer of the Borrower, stating that
such merger or consolidation complies with this Agreement; provided that, if the
foregoing requirements are satisfied, the Successor Borrower will succeed to,
and be substituted for, the Borrower under this Agreement and the other Loan
Documents;

(ii) any Subsidiary may merge or consolidate with another Subsidiary; provided
that, except as permitted under clause (iii) below, any such merger or
consolidation involving a Subsidiary that is a Loan Party must result in such
Subsidiary that is a Loan Party being the surviving entity in such merger or
consolidation;

(iii) in connection with a Permitted Acquisition, any Subsidiary may merge or
consolidate with an entity which is the surviving entity of such merger or
consolidation, so long as such surviving entity becomes a Subsidiary and, if the
non-surviving Subsidiary was a Loan Party, a Loan Party within the period
provided in Section 5.09 or is otherwise allowed pursuant to the definition of
Permitted Acquisition;

(iv) the Borrower or any Subsidiary may make Asset Sales to the Borrower or a
Subsidiary; provided that any such Asset Sales by a Loan Party to a Subsidiary
that is not a Loan Party shall not exceed $20,000,000 except as permitted under
clause (v) or clause (vi) below;

(v) the Borrower or any Subsidiary may make an Asset Sale to the extent
permitted under Section 6.04 and 6.10;

(vi) the Borrower or any Subsidiary may:

(A) sell inventory and other assets in the ordinary course of business;

(B) effect sales, trade-ins or dispositions of used, obsolete, substantially
worn or damaged property or equipment, whether now owned or hereafter acquired,
in the ordinary course of business;

(C) enter into licenses of intellectual property or other technology in the
ordinary course of business;

(D) enter into leases or allow the occupancy or sub-leasing of real property in
the ordinary course of business;

(E) effect sales or discounts, in the ordinary course of business, of overdue
accounts receivable arising in the ordinary course of business, in connection
with the compromise or collection thereof;

(F) permit transfers of condemned property as a result of the exercise of
“eminent domain” or other similar policies to the Governmental Authority that
has condemned such property (whether by deed in lieu of condemnation or
otherwise), and permit transfers of properties that have been subject to a
casualty to the respective insurer of such property as part of an insurance
settlement;

(G) create, incur and assume Liens permitted under Section 6.02;

(H) make Restricted Payments permitted under Section 6.07;

 

-88-



--------------------------------------------------------------------------------

(I) voluntarily terminate any Swap Agreement;

(J) allow the lapse of registered patents, trademarks and other intellectual
property if such lapse could not reasonably be expected to result in a Material
Adverse Effect;

(K) make an Asset Sale of assets (1) that are not used or useful to the core or
principal business of the Borrower and the Subsidiaries acquired pursuant to a
Permitted Acquisition or an investment permitted hereunder that is consummated
within twelve (12) months prior to the date of such proposed Asset Sale, or
(2) to obtain the approval of any applicable antitrust authority in connection
with a Permitted Acquisition; provided that the Fair Market Value of such assets
shall be less than 25% of the purchase price of such Permitted Acquisition or
value of such investment;

(L) make any other Asset Sale so long as the book value thereof, taken together
with the book value of all other assets of the Borrower and its Subsidiaries
previously subject to an Asset Sale as permitted by this clause (L), does not
exceed $50,000,000 in any calendar year;

(M) additional Assets Sales for Fair Market Value not otherwise permitted under
this Section 6.03; provided that (1) at least 75% of the consideration for any
Asset Sale under this clause (M) shall consist of cash or Permitted Investments
or any combination thereof (provided that for purposes of the 75% cash and
Permitted Investments consideration requirement in connection with any Asset
Sale, (w) the amount of any Indebtedness or other liabilities of the Borrower
and its Subsidiaries (as shown on the Borrower’s most recent consolidated
balance sheet or in the notes thereto) that are assumed by the transferee of any
such assets, (x) the amount of any trade-in value applied to the purchase price
of any replacement assets acquired in connection with such Asset Sale, (y) any
securities received by the Borrower or any Subsidiary from such transferee that
are converted by the Borrower or such Subsidiary into cash or Permitted
Investments within one hundred eighty (180) days following the closing of such
Asset Sale and (z) any Designated Non-Cash Consideration received in respect of
such Asset Sale having an aggregate Fair Market Value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (z) and
all Designated Non-Cash Consideration received pursuant to Section 6.10(c), that
is outstanding at the time of receipt of such Designated Non-Cash Consideration
in respect of such Asset Sale, not in excess of the greater of $40,000,000 and
2.0% of Consolidated Total Assets shall, in each case of clauses (w), (x),
(y) and (z), be deemed to be cash or Permitted Investments) and (2) the Net Cash
Proceeds thereof are reinvested in the business of the Borrower and its
Subsidiaries or applied in accordance with Section 2.11(f);

(N) transfer property subject to a Casualty Event upon receipt of the Net Cash
Proceeds of such Casualty Event;

(O) effect Asset Sales of investments in Joint Ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the Joint
Venture parties set forth in Joint Venture arrangements and similar binding
arrangements; and

(P) effect Asset Sales of the stock or other equity interests of Evolent Health
Holdings, Inc., Evolent Health, Inc. or Evolent Health LLC (or any successor to
any thereof);

 

-89-



--------------------------------------------------------------------------------

(vii) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and could not reasonably be expected to have a
Material Adverse Effect;

(viii) any Subsidiary that is a Loan Party may liquidate or dissolve if
substantially all of the assets (including any interest in any Equity Interest)
of such liquidating or dissolving Loan Party are transferred to a Loan Party
that is not liquidating or dissolving; and

(ix) the Borrower and the Subsidiaries may consummate the Transactions.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than (i) businesses of the
type conducted by the Borrower and its Subsidiaries on the Effective Date after
the consummation of the Transactions, (ii) businesses similar to the businesses
referred to in clause (i) and (iii) businesses reasonably related to the
businesses referred to in clauses (i) and (ii).

(c) The Borrower will not, nor will it permit any of its Subsidiaries to, change
its fiscal year-end to a date other than December 31, unless (i) the Borrower
shall have given sixty (60) days’ prior written notice of such change to the
Administrative Agent and (ii) the Administration Agent shall have consented to
such change in its reasonable discretion.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, (i) purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly-owned Subsidiary prior to such merger or
consolidation) any capital stock, evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any capital stock,
evidences of Indebtedness or other securities) of any other Person (including as
a result of which such Person becomes a Subsidiary), or make or permit to exist
any capital contribution or other equity interest in any other Person (any
transaction referred to in clause (i), an “investment”), (ii) make or permit to
exist any loans or advances to any other Person, (iii) provide a Guarantee of
any obligations of any other Person or (iv) purchase or otherwise acquire (in
one transaction or a series of transactions) all or substantially all of the
assets of any other Person, or a division or line of business of such a Person,
except:

(a) Permitted Investments at the time the applicable Permitted Investment is
made;

(b) Permitted Acquisitions, including investments held by any Person on the date
such Person is acquired as part of a Permitted Acquisition;

(c) investments, loans or advances by the Borrower and its Subsidiaries in or to
(i) a Loan Party and (ii) any Person that, as a result of such investment, loan
or advance, becomes a Loan Party;

(d) investments, loans or advances by Loan Parties to any Persons that are not
Loan Parties not otherwise permitted under this Section 6.04 in or to
(i) Subsidiaries, not to exceed $30,000,000, (ii) Unrestricted Subsidiaries, not
to exceed $15,000,000, and (iii) Evolent Health Holdings, Inc., Evolent Health,
Inc. and Evolent Health LLC (or any successor to any thereof), not to exceed
$15,000,000, in each case in the aggregate at any time outstanding;

(e) Guarantees constituting Indebtedness permitted under Section 6.01 (other
than Section 6.01(n));

 

-90-



--------------------------------------------------------------------------------

(f) Swap Agreements permitted under Section 6.05;

(g) deposits described in clauses (c) and (d) of the definition of “Permitted
Encumbrances”;

(h) extensions of trade credit in the ordinary course of business;

(i) prepayments or advances made in connection with purchases of goods or
services in the ordinary course of business;

(j) investments arising in connection with the incurrence of Indebtedness
permitted under Section 6.01 (other than Section 6.01(n));

(k) investments received in settlement of amounts due to the Borrower or any of
its Subsidiaries effected in the ordinary course of business or owing to the
Borrower or any of its Subsidiaries as a result of a Bankruptcy Event involving
an account debtor or upon the foreclosure or enforcement of any Lien in favor of
the Borrower or any of its Subsidiaries;

(l) loans and advances to employees of the Borrower or any of its Subsidiaries
for moving, entertainment, travel and other similar expenses in the ordinary
course of business not to exceed $4,000,000 in the aggregate at any time
outstanding;

(m) non-cash loans to employees of the Borrower or any of its Subsidiaries for
the purpose of purchasing Equity Interests in the Borrower so long as the
proceeds of such loans are used in their entirety to purchase such Equity
Interests;

(n) investments resulting from entry into Banking Services Agreements;

(o) investments constituting non-cash consideration received in connection with
any Asset Sale permitted under Section 6.03 (other than Section 6.03(a)(v));

(p) investments by the Borrower or any Subsidiary resulting from the purchase,
redemption, retirement or other acquisition of Equity Interests permitted under
Section 6.07;

(q) investments, loans, advances, Guarantees and acquisitions outstanding, or
subject to agreements in effect, on the date hereof and described on Schedule
6.04 and any modification, replacement, renewal, reinvestment or extension
thereof; provided that the amount of such investment as of the date hereof is
not increased except by the terms of such investment to the extent set forth on
Schedule 6.04 or as otherwise permitted by this Section 6.04;

(r) any other investment, loan, advance or acquisition so long as the aggregate
amount of all such investments, loans, advances and acquisitions does not exceed
$75,000,000 during the term of this Agreement;

(s) additional investments and acquisitions; provided that after giving effect
to any such investment or acquisition and related incurrence of Indebtedness
(A) on a pro forma basis, the Total Leverage Ratio is less than or equal to 3.25
to 1.00 and (B) no Event of Default is continuing or would result therefrom;

(t) investments by the Borrower in a Subsidiary that will own the Borrower’s new
headquarters building and related real and personal property to be made in
connection with the

 

-91-



--------------------------------------------------------------------------------

Borrower’s entry into a lease of such headquarters building so long as the
aggregate amount of all such investments pursuant to this clause (t) does not
exceed $25,000,000 in the aggregate at any time outstanding;

(u) contributions to a “rabbi” trust for the benefit of employees, directors,
consultants, independent contractors or other service providers or other grantor
trust subject to claims of creditors in the case of a bankruptcy of the
Borrower;

(v) to the extent they may be deemed to constitute investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses or leases of other assets, intellectual property or other
rights, in each case in the ordinary course of business;

(w) investments by an Unrestricted Subsidiary entered into prior to the day such
Unrestricted Subsidiary is redesignated as a Subsidiary pursuant to the
definition of “Unrestricted Subsidiary”; and

(x) the Transactions.

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate, or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary and (c) Permitted Call Spread Swap Agreements entered into and
performed by the Borrower.

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

(a) on terms and conditions not materially less favorable to the Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties;

(b) transactions solely between or among the Borrower and one or more
wholly-owned Subsidiaries or solely among wholly-owned Subsidiaries;

(c) any transaction (or series of related transactions) involving aggregate
payments or consideration of less than $2,000,000;

(d) payment of customary fees and reimbursements to non-officer directors of the
Borrower and its Subsidiaries;

(e) payment of compensation to officers and other employees of the Borrower and
its Subsidiaries under the Benefit Plans and arrangements entered into in the
ordinary course of business;

(f) in connection with the consummation of the Transactions;

 

-92-



--------------------------------------------------------------------------------

(g) issuances of Equity Interests of the Borrower;

(h) transactions pursuant to agreements or arrangements in effect on the date
hereof and set forth on Schedule 6.06 or any amendment to any such agreement or
amendment to the extent such an amendment is not adverse to the Lenders in any
material respect;

(i) provision of officers’ and directors’ indemnification and insurance to
officers and directors of the Borrower and its Subsidiaries in the ordinary
course of business; and

(j) transactions permitted under Section 6.04(q) or (t) or Section 6.07.

SECTION 6.07. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:

(a) the Borrower may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Capital Stock)
of the Borrower;

(b) the Borrower and each Subsidiary may make Restricted Payments to the
Borrower or any Subsidiary; provided that in the case of any such Restricted
Payment by a Subsidiary that is not a wholly-owned Subsidiary, such Restricted
Payment is made to the Borrower, any Subsidiary and to each other owner of
Equity Interests of such Subsidiary based on their relative ownership interests
in the relevant class of Equity Interests;

(c) the Borrower may make Restricted Payments pursuant to and in accordance with
the Benefit Plans (including, without limitation, in connection with the
exercise, vesting, delivery, termination, retirement, cancellation and exchange
of stock options, stock appreciation rights, restricted stock units, restricted
stock and other awards under the Benefit Plans and in respect of withholding or
similar Taxes payable by any holder of any such award);

(d) the Borrower and the Subsidiaries may make Restricted Payments to consummate
the Royall Transactions;

(e) the Borrower may make Restricted Payments to any current or former
directors, officers or employees of, or consultants to, the Borrower or any
Subsidiary (or to their respective spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees) to purchase, redeem,
retire or acquire the Equity Interests in the Borrower held by such Persons;
provided that the aggregate amount of such Restricted Payments made by the
Borrower shall not exceed the sum of (A) $4,000,000 in any fiscal year of the
Borrower and (B) the amount in any fiscal year of the Borrower equal to the cash
proceeds of key man life insurance policies received by the Borrower or any
Subsidiary after the date hereof; provided, further, that any unused portion of
the amount calculated pursuant to clauses (A) and (B) above for any fiscal year
of the Borrower may be carried forward to succeeding fiscal years of the
Borrower;

(f) the Borrower may purchase, redeem, retire or acquire in whole or in part any
of its Equity Interests for another class or series of its Equity Interests or
with the proceeds of a substantially concurrent issuance of new Equity
Interests; provided that such new Equity Interests are not Disqualified Capital
Stock and do not contain terms adverse in any material respects to the interests
of the Lenders as compared to the terms contained in the Equity Interests so
purchased, redeemed, retired or acquired;

 

-93-



--------------------------------------------------------------------------------

(g) the Borrower may pay cash in lieu of fractional Equity Interests in
connection with any dividend, split or combination of its Equity Interests or
any Permitted Acquisition (or similar investment);

(h) the Borrower may enter into and exercise its rights and perform its
obligations under Permitted Call Spread Swap Agreements;

(i) in addition to the foregoing Restricted Payments, the Borrower and its
Subsidiaries may make any other Restricted Payments not to exceed, together with
the aggregate amount of all prepayments, redemptions, purchases, defeasances and
other payments made pursuant to Section 6.09(a)(v), $75,000,000 during the term
of this Agreement; and

(j) in addition to the foregoing Restricted Payments, the Borrower and its
Subsidiaries may make any other Restricted Payment so long as (i) no Event of
Default has occurred and is continuing prior to such Restricted Payment or would
arise after giving effect thereto (including giving effect thereto on a pro
forma basis) and (ii) after giving effect to such Restricted Payment and any
related incurrence of Indebtedness on a pro forma basis, the Total Leverage
Ratio is less than or equal to 3.00 to 1.00.

Notwithstanding anything in this Agreement to the contrary, the foregoing
provisions of Section 6.07 shall not prohibit the payment of any dividend by the
Borrower within sixty (60) days after the date of declaration of such dividend
if at the date of such declaration such payment would have complied with the
provisions of this Section 6.07; provided that any such dividend shall be deemed
for purposes of this Section 6.07 to have been made on the date of such
declaration unless such dividend is not actually made within sixty (60) days
after the date of such declaration.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (x) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets or (y) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary, provided that the foregoing provisions shall
not prohibit or limit:

(a) restrictions and conditions imposed by Requirements of Law or by any Loan
Document;

(b) restrictions and conditions imposed pursuant to any agreement or arrangement
in effect on the date hereof and described in Schedule 6.08 hereto, and any
amendments, modifications, extensions, refinancings, renewals or replacements of
such agreement or arrangement; provided, that the restrictions or conditions in
any such amendments, modifications, extensions, refinancings, renewals or
replacements, taken as a whole, are not materially more restrictive (as
determined in good faith by a Responsible Officer) than those restrictions or
conditions that are then in effect and that are being amended, modified,
extended, refinanced, renewed or replaced;

(c) customary restrictions and conditions contained in agreements relating to
the sale of property of the Borrower or any Subsidiary or the sale of a
Subsidiary, in each case pending such sale, so long as such restrictions and
conditions apply only to such property or Subsidiary that is to be sold and such
sale is permitted under this Agreement;

 

-94-



--------------------------------------------------------------------------------

(d) restrictions and conditions arising from customary provisions in Joint
Venture agreements or other investment agreements permitted by this Agreement;

(e) restrictions or conditions imposed by any agreement relating to Indebtedness
of any Foreign Subsidiary permitted by this Agreement if such restrictions or
conditions apply only to such Foreign Subsidiary;

(f) restrictions and conditions contained in the terms of agreements evidencing
Capital Lease Obligations or Purchase Money Obligations permitted by this
Agreement so long as any such restrictions and conditions apply solely with
respect to the property acquired, constructed, repaired, replaced or improved
with the proceeds of the Indebtedness represented by such Capital Lease
Obligations or Purchase Money Obligations;

(g) restrictions and conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement other than Capital Lease Obligations
and Purchase Money Obligations if such restrictions and conditions apply only to
the property or assets securing such Indebtedness;

(h) restrictions and conditions binding on a Subsidiary at the time such
Subsidiary first became a Subsidiary pursuant to a transaction permitted under
this Agreement, so long as such restrictions or conditions were not imposed
solely in contemplation of such Subsidiary becoming a Subsidiary;

(i) restrictions and conditions imposed in the ordinary course of business on
cash or other deposits or Permitted Investments; or

(j) with respect to the limitation referred to in clause (x) of this sentence,
restrictions and conditions that restrict in a customary manner the subletting,
assignment or transfer of any property or asset that is a lease, license,
conveyance or contract or similar property or asset.

SECTION 6.09. Junior Indebtedness and Amendments to Junior Indebtedness
Documents.

(a) The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Junior Indebtedness except:

(i) to the extent payable solely in the common stock or other Equity Interests
(other than Disqualified Capital Stock) of the Borrower;

(ii) pursuant to refinancings, extensions, renewals and replacements of any such
Junior Indebtedness with Junior Indebtedness of a similar type that does not
increase the outstanding principal amount thereof other than by the amount of
accrued and unpaid interest, fees and premiums payable with respect thereto and
the fees and expenses incurred in connection with any such refinancing,
extension, renewal or replacement;

(iii) as may be permitted by the terms of any intercreditor agreement to which
the Administrative Agent is party;

(iv) other prepayments, redemptions, purchases, defeasances and other payments
in respect of Junior Indebtedness prior to the scheduled maturity thereof so
long as (A) no Event of Default has occurred and is continuing prior to making
such prepayments, redemptions, purchas-

 

-95-



--------------------------------------------------------------------------------

es, defeasances and other payments or would arise after giving effect (including
giving effect on a pro forma basis) thereto and (B) after giving effect to such
prepayments, redemptions, purchases, defeasances and other payments and any
related incurrence of Indebtedness on a pro forma basis, the Total Leverage
Ratio is less than or equal to 3.00 to 1.00; and

(v) additional prepayments, redemptions, purchases, defeasances and other
payments not to exceed, together with the aggregate amount of Restricted
Payments made pursuant to Section 6.07(i), $75,000,000 during the term of this
Agreement.

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.09 shall not prohibit the consummation of any irrevocable prepayment,
redemption, purchase, defeasance or other payment of Junior Indebtedness within
sixty (60) days after the giving of irrevocable notice thereof, if at the date
of the giving of such notice, such prepayment, redemption, purchase, defeasance
or other payment would have complied with the provisions of this Agreement, it
being understood and agreed that such giving of such notice shall be deemed to
be the making of such prepayment, redemption, purchase, defeasance or other
payment of such Junior Indebtedness for purposes of this Section 6.09.

(b) Without the prior written consent of the Administrative Agent, the Borrower
will not, and will not permit any Subsidiary to, amend, modify or supplement any
Junior Indebtedness Documents or any document, agreement or instrument
evidencing any Junior Indebtedness incurred pursuant to such Junior Indebtedness
Documents (or any refinancings, replacements, substitutions, extensions or
renewals thereof) or pursuant to which such Junior Indebtedness was issued where
such amendment, modification or supplement provides for the following or which
has any of the following effects:

(i) increases the overall principal amount of any such Junior Indebtedness
(other than, in the case of a permitted refinancing, extension, renewal or
replacement thereof, to include accrued and unpaid interest and premiums payable
with respect thereto, and any fees and expenses incurred in connection with any
such refinancing, extension, renewal or replacement) or increases the amount of
any single scheduled installment of principal or interest;

(ii) shortens or accelerates the date upon which any installment of principal or
interest payable on such Junior Indebtedness becomes due or adds any additional
mandatory redemption provisions;

(iii) shortens the final maturity date of such Junior Indebtedness or otherwise
accelerates the amortization schedule with respect to such Junior Indebtedness;

(iv) increases the rate of interest accruing on such Junior Indebtedness;

(v) provides for the payment of additional fees or increases existing fees under
such Junior Indebtedness;

(vi) amends or modifies any financial or negative covenant (or covenant which
prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) under such Junior Indebtedness in a manner which (A) is more onerous or
more restrictive in any material respect to the Borrower or such Subsidiary or
(B) is otherwise materially adverse to the Borrower, any Subsidiary and/or the
Lenders or, in the case of any such covenant, which places material additional
restrictions on the Borrower or such Subsidiary or which requires the Borrower
or such Subsidiary to comply with more restrictive financial ratios or which
requires the Borrower to better its financial performance, in each case from
that set forth in the existing applicable covenants in such Junior Indebtedness
Documents or the applicable covenants in this Agreement; or

 

-96-



--------------------------------------------------------------------------------

(vii) amends, modifies or adds any affirmative covenant under such Junior
Indebtedness in a manner which (A) when taken as a whole, is materially adverse
to the Borrower, any Subsidiary and/or the Lenders or (B) is more onerous than
the existing applicable covenant in the Junior Indebtedness Documents or the
applicable covenant in this Agreement.

Notwithstanding the foregoing, this Section 6.09 shall not apply to any
Indebtedness or documents evidenced by Permitted Convertible Notes to the extent
that such Permitted Convertible Notes would constitute Junior Indebtedness.

SECTION 6.10. Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any Subsidiary to, enter into any Sale and Leaseback Transaction,
other than:

(a) a Sale and Leaseback Transactions in respect of Excluded Assets or assets of
Subsidiaries that are not Loan Parties;

(b) Sale and Leaseback Transactions in connection with any Permitted Acquisition
entered into within twelve (12) months after the date of consummation of such
Permitted Acquisition; and

(c) Sale and Leaseback Transactions not otherwise permitted under this
Section 6.10, provided that (i) with respect to any such Sale and Leaseback
Transaction in respect of which the Net Cash Proceeds received in connection
therewith exceed $15,000,000, at least 75% of the consideration for any Sale and
Leaseback Transaction under this clause (c) shall consist of cash or Permitted
Investments or any combination thereof (provided that for purposes of the 75%
cash consideration and Permitted Investments consideration requirement in
connection with any Sale and Leaseback Transaction, (w) the amount of any
Indebtedness or other liabilities of the Borrower or its Subsidiaries (as shown
on the Borrower’s most recent consolidated balance sheet or in the notes
thereto) that are assumed by the transferee of any such assets, (x) the amount
of any trade-in value applied to the purchase price of any replacement assets
acquired in connection with such Sale and Leaseback Transaction, (y) any
securities received by the Borrower or any Subsidiary from such transferee that
are converted by the Borrower or such Subsidiary into cash or Permitted
Investments within one hundred eighty (180) days following the closing of such
Sale and Leaseback Transaction and (z) any Designated Non-Cash Consideration
received in respect of such Sale and Leaseback Transaction having an aggregate
Fair Market Value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (z) and all Designated Non-Cash
Consideration received pursuant to Section 6.03(a)(vi)(M) that is outstanding at
the time of receipt of such Designated Non-Cash Consideration in respect of such
Sale and Leaseback Transaction, not in excess of the greater of $40,000,000 and
2.0% of Consolidated Total Assets shall, in each case of clauses (w), (x),
(y) and (z), be deemed to be cash or Permitted Investments) and (ii) the Net
Cash Proceeds thereof are reinvested in the business of the Borrower and its
Subsidiaries in accordance with 2.11(c)(ii) or applied in accordance with
Section 2.11(f).

SECTION 6.11. Financial Covenants. The Borrower shall not permit,

(a) the Total Leverage Ratio, as of the last day of any Test Period ending
during any period in the table below, to exceed the ratio set forth opposite
such period in the table below:

 

Test Period

   Total Leverage Ratio  

From the Effective Date through and including March 31, 2016

     4.50 to 1.00   

 

-97-



--------------------------------------------------------------------------------

Test Period

   Total Leverage Ratio  

From April 1, 2016 through and including September 30, 2016

     4.25 to 1.00   

From October 1, 2016 through and including March 31, 2017

     4.00 to 1.00   

From April 1, 2017 through and including September 30, 2017

     3.75 to 1.00   

From October 1, 2017 through and including the Final Maturity Date

     3.50 to 1.00   

and (b) the Interest Coverage Ratio, as of the last day of any Test Period, to
be less than 3.00 to 1.00.

Calculations of the Total Leverage Ratio and Interest Coverage Ratio shall be
made on a pro forma basis in the manner set forth in Section 1.4(b).

SECTION 6.12. Organizational Documents; Changes in Lines of Business. The
Borrower (a) will not, and will not permit any of its Subsidiaries to terminate,
amend or modify any of its Organizational Documents (including (x) by the filing
or modification of any certificate of designation and (y) any election to treat
any Securities (as defined in the Security Agreement) (constituting Pledged
Collateral (as defined in the Security Agreement) as a “security” under
Section 8-103 of the UCC), other than any such terminations, amendments or
modifications which are not adverse in any material respect to the interests of
the Lenders; provided that the Borrower and any Subsidiary may terminate, amend
or modify its Organizational Documents in connection with any transaction
permitted by any provision of this Agreement, including, without limitation, the
Transactions, any Permitted Acquisition or any investment, and to authorize any
Equity Interests so long as the issuance of such Equity Interests is permitted
by this Agreement and (b) will continue to primarily engage in substantially
similar lines of business as those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof, including any business reasonably
related, complementary, synergistic or ancillary thereto or reasonable
extensions thereof.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay (x) any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise or (y) any reimbursement obligation in
respect of any LC Disbursement, whether at the due date thereof or at a date
fixed for prepayment thereof, and, in the case of this clause (y) such failure
shall continue unremedied for a period of one (1) Business Day;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or

 

-98-



--------------------------------------------------------------------------------

any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made
(provided that to the extent such representation or warranty is qualified by
materiality or Material Adverse Effect, it shall be an Event of Default if such
representation and warranty shall prove to have been incorrect when made or
deemed made);

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.08, 5.14(a) or 5.14(c) or in Article VI;

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, and such
failure to make any such payment is not cured within any applicable grace period
therefor;

(g) any event or condition occurs that results in the any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) any secured Material
Indebtedness that becomes due as a result of the sale, transfer or other Asset
Sale (including as a result of a Casualty Event) of the property or assets
securing such Material Indebtedness, (ii) any requirement to make a cash payment
as a result of the early termination of a Swap Agreement constituting Material
Indebtedness or (iii) any requirement to deliver cash upon conversion of
Permitted Convertible Notes constituting Material Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary or its debts, or of a
material part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
material part of its assets, and, in any such case, such proceeding or petition
shall continue undismissed for sixty (60) days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
material part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors;

 

-99-



--------------------------------------------------------------------------------

(j) one or more enforceable judgments for the payment of money in an aggregate
amount in excess of $15,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged,
unvacated or unstayed, or shall not be bonded pending appeal, for a period of
sixty (60) consecutive days from the date of entry thereof, or any action shall
be legally taken by a judgment creditor to attach or levy upon assets of the
Borrower or any Subsidiary that are material to the Borrower and its
subsidiaries, taken as a whole, to enforce any such judgment and such action
shall not be stayed or bonded pending appeal; provided that any such amount
shall be calculated after deducting from the sum so payable any amount of such
judgment that is covered by a valid and binding policy of insurance in favor of
the Borrower or such Subsidiary (but only if the applicable insurer shall have
been advised of such judgment and of the intention of the Borrower or such
Subsidiary to make a claim in respect of any amount payable by it in connection
therewith and such insurer shall not have disputed coverage);

(k) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(l) a Change in Control shall occur;

(m) any material provision of any Collateral Document or the Subsidiary
Guarantee for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or any Loan Party shall assert in writing, or engage
in any action or inaction based on any such assertion, that any material
provision of any Collateral Document or the Subsidiary Guarantee has ceased to
be or otherwise is not valid, binding and enforceable in accordance with its
terms);

(n) any Collateral Document (or any Loan Party shall assert in writing that any
Collateral Document) shall for any reason fail to create a valid and perfected
first priority Lien on any material portion of the Collateral purported to be
covered thereby, except (i) as permitted by the terms of any Loan Document,
including as a result of the sale or other disposition of the applicable
Collateral to a Person that is not a Loan Party in a transaction permitted under
the Loan Documents, (ii) as a result of the Administrative Agent’s failure to
(A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Collateral Documents or (B) file UCC
continuation statements, (iii) as to Collateral consisting of real property, to
the extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage or (iv) if such failure results from the
bad faith, gross negligence or willful misconduct of the Administrative Agent
and does not arise from the breach or noncompliance with any Loan Document by
any Loan Party; or

(o) the Borrower or any Subsidiary shall fail to observe or perform obligations
under any agreement (other than any Loan Document or other agreement evidencing
Indebtedness) which is material to the Borrower and its subsidiaries, taken as a
whole, such failure continues unremedied and has not been cured or waived within
any applicable grace period therefor and such failure could reasonably be
expected to result in a Material Adverse Effect;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or

 

-100-



--------------------------------------------------------------------------------

both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Secured Obligations of the Borrower accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Banks,
and none of the Borrower or any other Loan Party shall have any rights as a
third party beneficiary of any such provisions.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to act as the financial
advisor or in any other advisory capacity and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder and without duty to account therefor
to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith is
necessary, under the circumstances as provided in Section 9.02, provided that
the Administrative Agent shall not be required to take any action that, in its
judgment or the judgment of its counsel, may expose the Administrative Agent to
liability or is contrary to any Loan Document or applicable Requirements of
Law), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary

 

-101-



--------------------------------------------------------------------------------

under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Each party to this agreement acknowledges and agrees that the Administrative
Agent may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that any such service provider will be deemed to be
acting at the request and on behalf of the Borrower and the other Loan Parties.
No Agent shall be liable to any Lender for any action taken or not taken by any
such service provider.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent or otherwise authenticated by the proper Person.
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
any Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through, or
delegate any and all such powers to, any one or more sub-agents appointed by the
Administrative Agent including a sub-agent that is not a U.S. affiliate of the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

-102-



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder or under the other Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent. Any resignation by JPMorgan Chase Bank, N.A. as Administrative Agent
pursuant to this Article VIII, unless JPMorgan Chase Bank, N.A. gives notice to
the Borrower otherwise, also constitute its resignation as Issuing Bank, and
such resignation as Issuing Bank shall become effective simultaneously with the
discharge of the Administrative Agent from its duties and obligations as set
forth in the immediately preceding paragraph (except as to already outstanding
Letters of Credit and unreimbursed amounts of LC Disbursements, as to which the
Issuing Bank shall continue in such capacities until the LC Exposure relating
thereto shall be reduced to zero, or until the successor Administrative Agent
shall succeed to the roles of Issuing Bank in accordance with the next sentence
and perform the actions required by the next sentence). Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, unless JPMorgan Chase
Bank, N.A. and such successor give notice to the Borrower otherwise, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank and (ii) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.
At the time any such resignation of the Issuing Bank shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the retiring
Issuing Bank pursuant to Section 2.12(b).

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
further represents and warrants that it has had the opportunity to review each
document made available to it on the Platform in connection with this Agreement
and has acknowledged and accepted the terms and conditions applicable to the
recipients thereof. Each Lender and each Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or a Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agent or
Co-Documentation Agent as it makes with respect to the Administrative Agent in
the preceding paragraph.

 

-103-



--------------------------------------------------------------------------------

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, and the
Administrative Agent agrees, to release or subordinate any Lien granted to or
held by the Administrative Agent upon any Collateral (i) as described in
Section 9.02(d); (ii) as permitted by, but only in accordance with, the terms of
the applicable Loan Document; or (iii) if approved, authorized or ratified in
writing by the Required Lenders, unless such release is required to be approved
by all of the Lenders hereunder. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent’s authority
to release particular types or items of Collateral pursuant hereto. Upon any
sale or transfer of assets constituting Collateral which is permitted pursuant
to the terms of any Loan Document, or consented to in writing by the Required
Lenders or all of the Lenders, as applicable, and upon at least five
(5) Business Days’ prior written request by the Borrower to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Secured Parties herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary Guarantor in respect of) all
interests retained by the Borrower or any Subsidiary Guarantor, including
(without limitation) the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.

To the extent required by any applicable laws (as determined in good faith by
the Administrative Agent), the Administrative Agent may withhold from any
payment to any Lender under any Loan Document an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
Section 2.17, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within ten (10) days
after demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to

 

-104-



--------------------------------------------------------------------------------

notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding Tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this paragraph.
The agreements in this paragraph shall survive the resignation or replacement of
the Administrative Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document. For the avoidance of
doubt, for purposes of this paragraph, the term “Lender” includes any Issuing
Bank.

Anything herein or in any other Loan Document to the contrary notwithstanding,
the Joint Bookrunners and Joint Lead Arrangers listed on the cover page hereof
shall not have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, nor shall such Joint Bookrunners or Joint Lead
Arrangers have or be deemed to have any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against such Joint Bookrunner or Joint Lead Arranger, except in
its capacity, as applicable, as the Administrative Agent or a Lender hereunder.
At any time that any Lender serving (or whose Affiliate is serving) as Joint
Bookrunner and/or Joint Lead Arranger shall have transferred to any other person
(other than any Affiliates) all of its interests in the Loans and the Revolving
Commitment, such Lender (or an Affiliate of such Lender acting as Joint
Bookrunner and/or Joint Lead Arranger) shall be deemed to have concurrently
resigned as such Joint Bookrunner and/or Joint Lead Arranger.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent, or as the Required Lenders may require or otherwise
direct, for the benefit of all the Lenders and the Issuing Bank; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Issuing Bank from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with, and subject to, the terms of this Agreement, or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
bankruptcy or insolvency law.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 2445 M Street, NW, Washington, D.C. 20037,
Attention of Michael T. Kirshbaum, Chief Financial Officer and Treasurer
(Telecopy No. (202) 266-6633; Telephone No. (202) 266-5600);

 

-105-



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Chicago,
Illinois, 60603, Attention of April Yebd (Telecopy No. (888) 292-9533) and
(B) in the case of Borrowings denominated in Foreign Currencies, to J.P. Morgan
Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The
Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360), and in each case
with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, 43rd Floor, New York,
New York 10017, Attention of James Knight (Telecopy No. (917) 464-7000);

(iii) if to the Issuing Banks, to (A) JPMorgan Chase Bank, N.A., at 10 South
Dearborn Street, Chicago, Illinois, 60603, Attention of Abhishek Singh (Telecopy
No. (877) 242-0410), (B) if to Bank of America, N.A., at 8300 Greensboro Drive,
McLean VA 22102-3618, VA9-200-MZ-05, Attention: Frankie Akhi and (C) if to
Morgan Stanley Bank, N.A., at 1300 Thames Street, Thames Street Wharf, 4th
Floor, Baltimore, MD 21231, Attention: Letter of Credit Dept.; and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Each Loan Party hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent (for itself or the Lenders) pursuant to this
Agreement and any other Loan Document, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials (the “Communications”), by transmitting them in an
electronic medium in a format reasonably acceptable to the Administrative Agent
(i) pursuant to Section 9.01(a)(ii)(A), at jpm.agency.servicing.4@jpmorgan.com,
(ii) pursuant to Section 9.01(a)(ii)(B), at loan_and_agency_london@jpmorgan.com
or (iii) to such e-mail address(es) provided to the Borrower from time to time
or in such other form as the Administrative Agent shall require; provided,
however, that it is understood and agreed that the Borrower may effect (or cause
to be effected) all Communications through the Borrower or any of its
subsidiaries, or any other Person. In addition, each Loan Party agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in this Agreement or any other Loan Document. Nothing in this
Section 9.01 shall prejudice the right of the Administrative Agent, any Issuing
Bank, any Lender or any Loan Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document or as any such Lender or
any Issuing Bank, as the case may be, shall require.

Unless otherwise agreed pursuant to the terms hereof, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the

 

-106-



--------------------------------------------------------------------------------

normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

The Administrative Agent agrees that receipt of the Communications (other than
any such Communication that (i) relates to a request for a new, or a conversion
of an existing, Borrowing or other extension of credit (including any election
of an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor or (iii) provides notice of any Default under this
Agreement) by the Administrative Agent at its e-mail address(es) set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents.

(c) Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar secure electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The
Administrative Agent does not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by the
Administrative Agent in connection with the Communications or the Platform. In
no event shall the Administrative Agent or any of its Related Parties have any
liability to the Loan Parties, any Lender or any other person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or the Administrative Agent’s transmission of Communications
through the Internet, except to the extent the liability of such person is found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such person’s gross negligence or willful misconduct.

(d) Each Loan Party hereby authorizes the Administrative Agent to distribute
(i) to Private Siders all Communications, including any Communication that the
Borrower identifies in writing is to be distributed to Private Siders only
(“Private Side Communications”), and (ii) to Public Siders all Communications
other than any Private Side Communication. The Borrower represents and warrants
that no Communication (other than Private Side Communications) contains any
MNPI. The Borrower agrees to designate as Private Side Communications only those
Communications or portions thereof that it reasonably believes in good faith
constitute MNPI, and agrees to use all commercially reasonable efforts not to
designate any Communications provided under Section 5.01(a), (b), and (c) as
Private Side Communications. “Private Siders” shall mean Lenders’ employees and
representatives who have declared that they are authorized to receive MNPI.
“Public Siders” shall mean Lenders’ employees and representatives who have not
declared that they are authorized to receive MNPI; it being understood that
Public Siders may be engaged in investment and other market-related activities
with respect to the Borrower’s or its affiliates’ securities or loans. “MNPI”
shall mean material non-public information (within the meaning of United States
federal securities laws) with respect to the Borrower, its Affiliates and any of
their respective securities.

Each Lender acknowledges that United States federal and state securities laws
prohibit any Person from purchasing or selling securities on the basis of
material non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.

 

-107-



--------------------------------------------------------------------------------

Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee’s contact information) on such Lender’s Administrative Questionnaire.
Each Lender agrees to notify the Administrative Agent in writing from time to
time of such Lender’s designee’s e-mail address to which notice of the
availability of Private Side Communications may be sent by electronic
transmission.

Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agents and other Lenders may have access to Private Side Communications that
such electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on, arising out of or
related to, not having access to Private Side Communications.

(e) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Facility
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (it being understood and agreed that any change
in the definitions of any ratio used in the calculation of such pricing (or the
component definitions) shall not constitute a reduction in any rate of interest
of fees, and that an amendment to or waiver of any Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an increase or extension of any Commitment of any Lender),
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby (it being understood
and agreed that any change in the definitions of any ratio used in the
calculation of such pricing (or the component definitions) shall not constitute
a reduction in any rate of interest of fees, and that an amendment to or waiver
of any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute a reduction in the principal amount of any
Loan or LC Disbursement or in the rate of interest thereon), (iii) (A) change
the scheduled final maturity

 

-108-



--------------------------------------------------------------------------------

of any Loan, or any scheduled date of payment of or the installment otherwise
due on the principal amount of any Term Loan under Section 2.05, or (B) postpone
the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby (except that, in the case of either subclause (A) or
(B), (x) only the consent of the Required Lenders shall be required for any
waiver of the obligation of the Loan Parties to pay default interest, (y) any
change in the definitions of any ratio used in the calculation of pricing (or
the component definitions) shall not constitute a reduction in any rate of
interest or fees, and (z) an amendment to or waiver of any Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute a change, postponement, reduction, waiver or excuse otherwise
contemplated in this subclause (iii)), (iv) change Section 2.18(b) or (d) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or “Required Revolving
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be) directly and
adversely affected thereby (it being understood and agreed that, (A) solely with
the consent of the parties prescribed by Section 2.20 to be parties to an
Incremental Facility Amendment for Incremental Term Loans, Incremental Term
Loans may be included in the determination of Required Lenders on substantially
the same basis as the Commitments and the Revolving Loans are included on the
Effective Date, and (B) any change that is in favor of a Class of Lenders
holding Loans or Commitments maturing after the maturity of the Loans and
Commitments of all other Classes of Lenders (and that only takes effect after
the maturity of the Loans and Commitments of all such other Classes of Lenders)
will require the written consent only of the Required Lenders of such
last-maturing Class), (vi) release all or substantially all of the Subsidiary
Guarantors from their obligations under the Subsidiary Guaranty without the
written consent of each Lender, (vii) except as provided in clause (d) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral, without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or the Issuing Banks hereunder without the prior
written consent of the Administrative Agent or the Issuing Banks, as the case
may be, (viii) change the application of prepayments as among or between Classes
under Section 2.11(f) without the written consent of each Lender, (ix) amend,
modify or waive Section 6.11 or any of the definitions with respect thereto
without the written consent of each Lender, and (x) waive of any of the
conditions to a Borrowing of Revolving Loans under Section 4.02, without the
written consent of the Required Revolving Lenders (it being understood and
agreed that Term Lenders shall have no voting rights with respect to any such
waiver); provided that no such amendment shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of such Administrative Agent or such Issuing
Bank acting as such at the effective date of such amendment, as applicable.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Facility Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, and the
Administrative Agent agrees, (i) to release any Liens granted to the
Administrative Agent by the Collateral Documents

 

-109-



--------------------------------------------------------------------------------

in Collateral (including Equity Interests) of any Loan Party upon the
consummation of any transaction permitted by this Agreement or the occurrence of
any other event as a result of which such Loan Party becomes an Excluded
Subsidiary, (ii) upon any sale or other disposition by any Loan Party (other
than to another Loan Party) of any Collateral in a transaction permitted under
this Agreement, to release all Liens in such Collateral in favor of the
Administrative Agent, (iii) upon the termination of all the Commitments, payment
and satisfaction in full in cash of all Secured Obligations (other than
Unliquidated Obligations), and the cash collateralization of (or the providing
of a supporting letter of credit with respect to) all Letters of Credit in a
manner satisfactory to the Administrative Agent, to release all Liens in all
Collateral in favor of the Administrative Agent, (iv) to release any Lien in
favor of the Administrative Agent in any Collateral constituting property leased
to the Borrower or any subsidiary under a lease which has expired or been
terminated in a transaction permitted under this Agreement and which is no
longer owned, leased or operated by a Loan Party or otherwise transferred to a
third party, (v) to release any Lien in any Collateral as required to effect any
sale or other disposition of Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII,
(vi) upon the incurrence of any purchase money Lien or Lien arising pursuant to
a Capital Lease Obligation that is permitted under this Agreement, to release
all Liens in favor of the Administrative Agent in the property that is the
subject of such purchase money Lien or Lien pursuant to a Capital Lease
Obligation and (vii) upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Domestic Subsidiary or otherwise becomes an Excluded
Subsidiary. Any termination or release described in the foregoing clauses shall
not in any manner discharge, affect or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. In connection with any termination or release contemplated in this
paragraph (d), the Administrative Agent shall promptly (1) execute and deliver,
at the Borrower’s expense, all documents the Borrower shall reasonably request
to evidence such termination or release (including, without limitation, UCC-3
amendments or terminations) and (2) deliver to the Borrower any portion of such
Collateral so released in the possession of the Administrative Agent. Any
termination or release contemplated in this clause (d) shall be without recourse
to or warranty by the Administrative Agent. It is understood and agreed that, in
connection with any termination or release contemplated by this paragraph (d),
the Administrative Agent shall be entitled to rely upon a certificate of a
Responsible Officer describing in reasonable detail the occurrence of any of the
events described in clause (i), (ii), (iii), (iv), (vi) or (vii) of the first
sentence of this paragraph (d) and such other documentation with respect thereto
as reasonably requested by the Administrative Agent.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including, without
limitation, payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Non-Consenting Lender on the day of such replacement under Section 2.16
had the Loans of such Non-Consenting Lender been prepaid on such date rather
than sold to the replacement Lender.

 

-110-



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary herein, the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

(g) The Borrower agrees to make any amendment to Loan Documents reasonably
requested by Joint Lead Arrangers pursuant to and subject to the terms and
conditions of the “flex” provisions of the Fee Letter.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall within thirty (30) days after receipt of a reasonably
detailed invoice (or on the Effective Date to the extent invoiced at least three
(3) Business Days prior to the Effective Date), pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of one
primary counsel, one additional local counsel in each applicable jurisdiction
and one primary counsel and one additional local counsel in each applicable
jurisdiction for the Administrative Agent, in connection with the syndication
and distribution (including, without limitation, via the Internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by each Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the reasonable
fees, charges and disbursements of (x) one primary counsel and one additional
local counsel in each applicable jurisdiction for the Administrative Agent,
(y) one additional counsel for all the Lenders (other than the Administrative
Agent) and (z) additional counsel in light of actual or potential conflicts of
interest or the availability of different claims or defenses for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank,
each Lender, each Joint Lead Arranger, each Co-Syndication Agent, each
Co-Documentation Agent and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
penalties and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution, enforcement or delivery of any Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto and to reimburse each
indemnified person within thirty (30) days after written demand (which demand
shall include reasonably detailed documentation supporting such request) for any
reasonable documented out-of-pocket legal expenses incurred in connection

 

-111-



--------------------------------------------------------------------------------

with investigating or defending any of the foregoing by one firm of counsel for
all indemnified persons, taken as a whole (and, if necessary, by a single firm
of local counsel in each appropriate jurisdiction for all indemnified persons,
taken as a whole, and, in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction), or other
reasonable documented out-of-pocket expenses incurred in connection with
investigating or defending any of the foregoing; provided that the Borrower
shall have no indemnification obligation to any Indemnitee to the extent that
such losses, claims, damages, liabilities or related expenses (I) are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from (x) the bad faith, willful misconduct or gross negligence of
such Indemnitee, (y) the material breach by such Indemnitee of its express
obligations under the Loan Documents pursuant to a claim initiated by the
Borrower or (z) arising out of any claim, action, suit, inquiry, litigation,
investigation or proceeding that does not involve an act or omission of the
Borrower or any of its Subsidiaries and that is brought by an indemnified person
against any other indemnified person (other than any claim, action, suit,
inquiry, litigation, investigation or proceeding against the Administrative
Agent, any Joint Lead Arranger or any Joint Bookrunner acting in their
respective capacities as such or any Person undertaking a similar role under the
credit facilities evidenced by this Agreement) or (II) arise from events or
conditions first existing after an Indemnitee’s succession to title to any
property by foreclosure or acceptance of a deed in lieu of foreclosure. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or such Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood and
agreed that the Borrower’s failure to pay any such amount shall not relieve the
Borrower of any default in the payment thereof); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent or any
Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), other than damages resulting from a breach of
Section 9.12 or that are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee, or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and

 

-112-



--------------------------------------------------------------------------------

(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided, further, that, subject to clause (ii) below, no consent of
the Borrower shall be required for an assignment (1) to a Lender, an Affiliate
of a Lender, an Approved Fund or, if an Event of Default under Article VII has
occurred and is continuing, any other assignee or (2) prior to the earlier of
ninety (90) days after the Effective Date or completion of primary syndication
of the Loans and Commitments by the Joint Lead Arrangers (as reasonably
determined by the Administrative Agent) (such earlier date, the “Syndication
Date”; provided that such assignments prior to the Syndication Date are to
Lenders acceptable to the Borrower);

(B) the Administrative Agent; and

(C) any Issuing Bank; provided that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan or for an
assignment of all or any portion of any Revolving Commitment to an assignee that
is a Lender with a Revolving Commitment immediately prior to giving effect to
such assignment or an Affiliate thereof.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of any assignment made in connection with the primary
syndication of the Commitments and Loans by the Joint Lead Arrangers on or
before the Syndication Date, an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

 

-113-



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws;

(E) assignments shall not be made to Disqualified Lenders unless the Borrower
has given its prior written consent thereto;

(F) assignments of Term Loans (but not Revolving Commitments or Revolving Loans)
may be made to Affiliated Lenders solely to the extent that:

(1) such Affiliated Lender will not receive information provided solely to
Lenders and will not be permitted to attend/participate in Lender meetings not
attended by the Borrower;

(2) the Borrower provides a representation and warranty as to disclosure of MNPI
reasonably satisfactory to the Administrative Agent;

(3) such Affiliated Lender may not acquire Loans if an Event of Default has
occurred and is continuing;

(4) for purposes of Section 9.02 or any plan of reorganization that does not in
each case adversely affect such Affiliated Lender (solely in its capacity as a
Lender) in any material respect as compared to other Lenders, Affiliated Lenders
will be deemed to have voted in the same proportion as non-affiliated Lenders
voting on such matter; and

(5) such assignment is made pursuant to open market purchase; and

(6) in no event shall Affiliated Lenders hold greater than 25% of the aggregate
principal amount of the Term Loans; and

(G) notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans hereunder to the Borrower, but only
if:

(1) no Default has occurred or is continuing or would result therefrom;

(2) such assignment is made pursuant to open market purchase;

(3) the Borrower may not use proceeds from Revolving Loans to purchase any Term
Loans;

(4) any such Loans shall be automatically and permanently cancelled immediately
upon acquisition thereof by the Borrower; and

(5) in no event shall Affiliated Lenders hold greater than 25% of the aggregate
principal amount of the Term Loans after giving effect to any such assignment
pursuant to this Section 9.04(a)(ii)(G).

 

-114-



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or 2.06(e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or each Issuing Bank, sell participations to one or more banks or other
entities other than the Borrower or any Affiliated Lender (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such

 

-115-



--------------------------------------------------------------------------------

Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(e) (it being understood
that the documentation required under Section 2.17(e) shall be delivered solely
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided, that such Participant
agrees to be subject to Section 2.18(d) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that any such Commitment, Loan, Letter
of Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and the Borrower and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (unless such Letter of Credit has been cash-collateralized
or supported by a back-to-back letter of credit pursuant to arrangements
reasonably satisfactory to the Administrative Agent) and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

 

-116-



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all of the Secured Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Notwithstanding the foregoing, no amount set off
from any Guarantor shall be applied to any Excluded Swap Obligation of such
Guarantor.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

 

-117-



--------------------------------------------------------------------------------

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors, on a “need to know” basis (it being understood
and agreed that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or
(iii) any Lender or prospective Lender; provided that, for purposes of this
clause (f), the disclosure of any such Information to any Lenders, hedge
providers, participants or assignees or prospective Lenders, hedge providers,
participants or assignees referred to above shall be made subject to the
acknowledgment and acceptance by each such Lender, hedge provider, participant
or assignee or prospective Lender, hedge provider, participant or assignee that
such information is being disseminated on a confidential basis (on substantially
the terms set forth in this Section 9.12 or as is otherwise reasonably
acceptable to the Joint

 

-118-



--------------------------------------------------------------------------------

Lead Arrangers, including, without limitation, as agreed in the Information
Memorandum) in accordance with the standard syndication processes of such Joint
Lead Arranger or customary market standards for dissemination of such type of
information, which shall in any event require “click through” or other
affirmative actions on the part of recipient to access such information, (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 9.12, (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower and (iii) is independently developed by
the Administrative Agent, any Issuing Bank or any Lender, (i) for purposes of
establishing a “due diligence” defense or (j) to any ratings agency or the CUSIP
Bureau or any similar organization. For the purposes of this Section 9.12,
“Information” means all information received from, on or behalf of, the Borrower
pursuant to this Agreement or any other Loan Document relating to the Borrower
or any of its Subsidiaries or their business, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure thereof by the Borrower and other
than information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

SECTION 9.14. Releases of Subsidiary Guarantors and Liens.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary or otherwise becomes an Excluded Subsidiary. Upon any sale or other
disposition (other than any lease or license) by any Loan Party (other than to
the Borrower, any other Loan Party or any Subsidiary) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Collateral Document in any Collateral pursuant to Section 9.02, the security
interests in such Collateral created by the Collateral Documents shall be
automatically released. Upon the incurrence of any purchase money Lien or Lien
arising pursuant to a Capital Lease Obligation, in each case that is permitted
under this Agreement and constitutes an Excluded Asset pursuant to clause (e) of
such definition, all Liens in favor of the Administrative Agent or any of the
other Secured Parties in the property that is the subject of such purchase money
Lien or Lien pursuant to a Capital Lease Obligation shall automatically
terminate and be released. At any time when a Subsidiary ceases to be a Material
Subsidiary (and, accordingly, ceases to be a Pledge Subsidiary), all Liens in
favor of the Administrative Agent or any of the other Secured Parties in the
shares of capital stock or other Equity Interests in such Subsidiary shall
automatically terminate and be released. In addition, any Lien in favor of the
Administrative Agent or any of the other Secured Parties in any Collateral
constituting property leased to the Borrower or any Subsidiary under a lease
which has expired or been terminated in a transaction permitted under this
Agreement shall, automatically upon such expiration or termination, be
terminated and released. The Administrative Agent shall upon reasonable request
of the Borrower (and is hereby authorized by each Lender to) subordinate any
Lien on any property granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such property pursuant to a Capital
Lease Obligation or Purchase Money Obligation in respect of an asset that is not
an Excluded Asset and that is permitted to be senior to the Liens securing the
Secured Obligations pursuant to Sections 6.02(e).

 

-119-



--------------------------------------------------------------------------------

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Domestic Subsidiary or otherwise becomes an Excluded
Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Banking Services
Obligations, Swap Obligations, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full in cash, the
Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

(d) In connection with any termination or release or subordination pursuant to
this Section, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Loan Party, at any Loan
Party’s expense, all documents and take all further actions that such Loan Party
shall reasonably request to evidence such termination or release or
subordination. Any execution and delivery of documents pursuant to this Section
shall be without recourse to or warranty by the Administrative Agent. It is
understood and agreed that, in connection with any termination or release or
subordination contemplated by this Section, the Administrative Agent shall be
entitled to rely upon a certificate of a Responsible Officer describing in
reasonable detail the occurrence of any of the events described in
Section 9.14(a) or (b) and such other documentation with respect thereto as
reasonably requested by the Administrative Agent.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law, can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A)

 

-120-



--------------------------------------------------------------------------------

the arranging and other services regarding this Agreement provided by the Joint
Lead Arrangers, the Co-Syndication Agents, the Co-Documentation Agents and the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Joint Lead Arrangers, the Co-Syndication
Agents, the Co-Documentation Agents and the Lenders and their respective
Affiliates, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Joint Lead Arrangers, the
Co-Syndication Agent, the Co-Documentation Agents and the Lenders and their
respective Affiliates is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its Affiliates, or any other Person and (B) no Joint Lead Arranger,
Co-Syndication Agent, the Co-Documentation Agents or Lender or any of their
respective Affiliates has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except, in the
case of a Lender, those obligations expressly set forth herein and in the other
Loan Documents; and (iii) each of the Joint Lead Arrangers, the Co-Syndication
Agents, the Co-Documentation Agents and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and no
Joint Lead Arranger, Co-Syndication Agent, the Co-Documentation Agents or Lender
or any of their respective Affiliates has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

[Signature Pages Follow]

 

-121-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE ADVISORY BOARD COMPANY, as the Borrower By: /s/ Michael T. Kirshbaum Name:
Michael T. Kirshbaum Title: Chief Financial Officer and Treasurer

 

S-1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as an Issuing Bank and as
Administrative Agent By: /s/ James A. Knight Name: James A. Knight Title: Vice
President

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender and as an Issuing Bank By: /s/
Monica Sevila Name: Monica Sevila Title: Senior Vice President

 

S-3



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Term Loan Lender By: /s/ Nehal Abdel
Hakim Name: Nehal Abdel Hakim Title: Authorized Signatory

 

S-4



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., individually as a Revolving Lender and an Issuing
Bank By: /s/ Nehal Abdel Hakim Name: Nehal Abdel Hakim Title: Authorized
Signatory

 

S-5



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By: /s/ Ritam Bhalla Name: Ritam Bhalla Title:
Director

 

S-6



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By: /s/ John Cappellari Name: John Cappellari Title:
Director

 

S-7



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By: /s/ Frank Kaulback Name: Frank Kaulback
Title: Senior Vice President

 

S-8



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Steven Day Name: Steven Day
Title: Assistant Vice President

 

S-9



--------------------------------------------------------------------------------

MUFG Union Bank, N.A., as a Lender By: /s/ Carlos Cruz Name: Carlos Cruz Title:
Vice President

 

S-10



--------------------------------------------------------------------------------

Regions Bank, as a Lender By: /s/ Bruce Rudolf Name: Bruce Rudolf Title: Vice
President

 

S-11



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a Lender By: /s/ William M. Clossey Name: William M.
Clossey Title: Senior Vice President

 

S-12



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By: /s/ John P. Treadwell Jr. Name: John P.
Treadwell Jr. Title: Vice President

 

S-13



--------------------------------------------------------------------------------

GE Capital Bank, as a Lender By: /s/ Jeffrey Thomas Name: Jeffrey Thomas Title:
Duly Authorized Signatory

 

S-14



--------------------------------------------------------------------------------

GE Capital Corporation, as a Lender By: /s/ R. Hanes Whiteley Name: R. Hanes
Whiteley Title: Duly Authorized Signatory

 

S-15



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Lender By: /s/ Katherine A. Marcotte Name: Katherine A.
Marcotte Title: Senior Vice President

 

S-16



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By: /s/ Mark Worthy Name: Mark Worthy Title: Vice
President

 

S-17



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:

 

2. Assignee:

 

[and is an Affiliate/Approved Fund of [identify Lender]1] 3. Borrower(s): The
Advisory Board Company 4. Administrative Agent: JPMorgan Chase Bank, N.A., as
the administrative agent under the Credit Agreement 5. Credit Agreement: The
Credit Agreement dated as of February 6, 2015 among The Advisory Board Company,
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto

 

1  Select as applicable.

 

A-1



--------------------------------------------------------------------------------

6. Assigned Interest:

Aggregate Amount of Commitment/
Loans for all Lenders

Amount of Commitment/Loans

Assigned

Percentage Assigned of Commitment/
Loans2

$

$ %

$

$ %

$

$ %

Effective Date:             , 20         [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:   Title: 

 

ASSIGNEE [NAME OF ASSIGNEE] By:   Title: 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:   Title: 

 

2  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

[Consented to:]3

 

THE ADVISORY BOARD COMPANY By:     Title:   

 

3  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

A-1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

TERM NOTE

 

$                        New York, New York    [Date]

FOR VALUE RECEIVED, the undersigned, The Advisory Board Company, a Delaware
corporation (“Borrower”), hereby promises to pay to [            ] (including
its registered assigns, the “Lender”) on the Term Loan Maturity Date (as defined
in the Credit Agreement referred to below) in lawful money of the United States
and in immediately available funds, the principal amount of
                    DOLLARS ($                    ), or, if less, the aggregate
unpaid principal amount of all Loans of the Lender outstanding under the Credit
Agreement referred to below, which sum shall be due and payable in such amounts
and on such dates as are set forth in the Credit Agreement. Borrower further
agrees to pay interest in like money at such office specified in Section 2.18 of
the Credit Agreement on the unpaid principal amount hereof from time to time
from the date hereof at the rates, and on the dates, specified in Section 2.13
of such Credit Agreement.

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Loan of the Lender outstanding under the Credit
Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement and that such recordation shall be
subject to the Register as provided in Section 9.04(b) of the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement dated as of
February 6, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among The Advisory
Board Company, a Delaware corporation (“Borrower”), the Lenders, the Issuing
Banks, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley Senior Funding, Inc., Barclays Bank PLC and
SunTrust Bank, as joint lead arrangers, J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley Senior Funding, Inc.
and Barclays Bank PLC as joint bookrunners, and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders, is subject to the provisions thereof and
is subject to optional and mandatory prepayment in whole or in part as provided
therein. Terms used herein which are defined in the Credit Agreement shall have
such defined meanings unless otherwise defined herein or unless the context
otherwise requires.

This Note is secured as provided in the Credit Agreement and the Collateral
Documents. Reference is hereby made to the Credit Agreement and the Security
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and guarantees,
the terms and conditions upon which the security interest was granted and the
rights of the holder of this Note in respect thereof.

 

C-1



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT, AND ANY ASSIGNMENT OR TRANSFER OF THIS NOTE SHALL BE EFFECTIVE ONLY
UPON APPROPRIATE ENTRIES WITH RESPECT THERETO BEING MADE IN SUCH REGISTER.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
(INCLUDING STATUTES OF LIMITATION) OF THE STATE OF NEW YORK.

[Signature Page Follows]

 

C-2



--------------------------------------------------------------------------------

THE ADVISORY BOARD COMPANY,

as Borrower

By:  

 

Name:    Title:  

[Signature Page to Term Note]



--------------------------------------------------------------------------------

EXHIBIT D

[Form of]

REVOLVING NOTE

 

[$                    ]    New York, New York    [Date]

FOR VALUE RECEIVED, the undersigned, The Advisory Board Company, a Delaware
corporation (“Borrower”), hereby promises to pay to [            ] (including
its registered assigns, the “Lender”) on the Revolving Maturity Date (as defined
in the Credit Agreement referred to below), in lawful money of the United States
and in immediately available funds, the principal amount of the lesser of
(a)                     DOLLARS ($                    ) and (b) the aggregate
unpaid principal amount of all Revolving Loans of the Lender outstanding under
the Credit Agreement referred to below. Borrower further agrees to pay interest
in like money at such office specified in Section 2.18 of the Credit Agreement
on the unpaid principal amount hereof from time to time from the date hereof at
the rates, and on the dates, specified in Section 2.13 of such Credit Agreement.

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Revolving Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement and that such recordation shall be
subject to the Register as provided in Section 9.04(b) of the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement dated as of
February 6, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among The Advisory
Board Company, a Delaware corporation (“Borrower”), the Lenders, the Issuing
Banks, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley Senior Funding, Inc. and Barclays Bank PLC and
SunTrust Bank as joint lead arrangers, J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley Senior Funding, Inc.
and Barclays Bank PLC, as joint bookrunners, JPMorgan Chase Bank, N.A., as
Issuing Bank and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders, is subject to the provisions thereof and is subject to optional and
mandatory prepayment in whole or in part as provided therein. Terms used herein
which are defined in the Credit Agreement shall have such defined meanings
unless otherwise defined herein or unless the context otherwise requires.

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Collateral Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

 

D-1



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided in the
Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT, AND ANY ASSIGNMENT OR TRANSFER OF THIS NOTE SHALL BE EFFECTIVE ONLY
UPON APPROPRIATE ENTRIES WITH RESPECT THERETO BEING MADE IN SUCH REGISTER.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
(INCLUDING STATUTES OF LIMITATION) OF THE STATE OF NEW YORK.

[Signature Page Follows]



--------------------------------------------------------------------------------

THE ADVISORY BOARD COMPANY, as Borrower By:     Name:    Title:  

[Signature Page to Revolving Note]



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of February 6, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Advisory Board Company (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing, and
(2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

   

Name: 

 

Title:

 

Date:             , 20[    ]

 

E-1-1



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of February 6, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Advisory Board Company (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN, or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:             , 20[    ]

 

E-2-1



--------------------------------------------------------------------------------

EXHIBIT E-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of February 6, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Advisory Board Company (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code and (vi) no payments in connection with any Loan Document are
effectively connected with the undersigned’s or its direct or indirect
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:             , 20[    ]

 

E-3-1



--------------------------------------------------------------------------------

EXHIBIT E-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of February 6, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Advisory Board Company (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) no
payments in connection with any Loan Document are effectively connected with the
undersigned’s or its direct or indirect partners/members’ conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature Page Follows]

 

E-4-1



--------------------------------------------------------------------------------

[NAME OF LENDER]

By:

   

Name: 

 

Title:

 

Date:             , 20[    ]

 

E-4-2



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [        ]

Facsimile: [        ]]4

With a copy to:

[                    ]

[                    ]

Attention: [         ]

Facsimile: [         ]

Re: The Advisory Board Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of February 6, 2015
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among The Advisory Board Company (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing requested
hereby:

 

1. Class of Borrowing: [Revolving Loan][Term Loan]

 

2. Aggregate principal amount of Borrowing:5             

 

3. Date of Borrowing (which shall be a Business Day):             

 

4  If request is in respect of Loans in a Foreign Currency, please replace this
address with the London address from Section 9.01(a)(ii).

5  Not less than applicable amounts specified in Section 2.02(c).

 

F-1-1



--------------------------------------------------------------------------------

4. Type of Borrowing (ABR or Eurocurrency):             

 

5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):6
            

 

6. Agreed Currency:             

 

7. Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent and the Borrower to which proceeds of Borrowing
are to be disbursed:             

[Signature Page Follows]

 

6  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

F-1-2



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]7 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours,

THE ADVISORY BOARD COMPANY,

as the Borrower

By:  

 

Name:    Title:  

 

7  To be included only for Borrowings on the Effective Date.

 

F-1-3



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [         ]

Facsimile: ([        ]) [        ]-[            ]]8

Re: The Advisory Board Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of February 6, 2015
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among The Advisory Board Company (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.08 of the Credit Agreement that it requests to
convert an existing Borrowing under the Credit Agreement, and in that connection
the Borrower specifies the following information with respect to such conversion
requested hereby:

 

1. List date, Type, principal amount, Agreed Currency and Interest Period (if
applicable) of existing Borrowing:             

 

2. Aggregate principal amount of resulting Borrowing:             

 

3. Effective date of interest election (which shall be a Business Day):
            

 

4. Type of Borrowing (ABR or Eurocurrency):             

 

5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):9
            

 

6. Agreed Currency:             

 

 

8  If request is in respect of Loans in a Foreign Currency, please replace this
address with the London address from Section 9.01(a)(ii).

9  Which must comply with the definition of “Interest Period” and end not later
than the Revolving Maturity Date or the Term Loan Maturity Date, as applicable.



--------------------------------------------------------------------------------

 

Very truly yours,

THE ADVISORY BOARD COMPANY,

as Borrower

By:  

 

Name:    Title:  